Exhibit 10.23

 

LEASE AGREEMENT

 

FOR

 

1401 LAWRENCE

 

1401 LAWRENCE STREET

 

DENVER, COLORADO

 

BETWEEN

 

RENSHAN L.P.,

 

AS LANDLORD

 

AND

 

COBIZ FINANCIAL INC.,

 

AS TENANT

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

1.

BASIC LEASE PROVISIONS, EXHIBITS AND DEFINITIONS

1

 

 

 

A.

Basic Lease Provisions

1

 

 

 

B.

Additional Provisions and Exhibits

3

 

 

 

C.

Definitions

3

 

 

 

2.

DEMISE

9

 

 

 

3.

BASE RENT

10

 

 

 

A.

Base Rent

10

 

 

 

B.

Terms of Payment

10

 

 

 

4.

ADDITIONAL RENT

10

 

 

 

A.

Tenant’s Share of Computed Operating Expenses

11

 

 

 

B.

Partial Years

11

 

 

 

C.

Objections by Tenant

11

 

 

 

5.

CONSTRUCTION AND POSSESSION

13

 

 

 

A.

Construction of Premises

13

 

 

 

B.

Early Occupancy

13

 

 

 

C.

Failure to Deliver Premises

13

 

 

 

D.

Punch List

14

 

 

 

6.

OCCUPANCY OF PREMISES

15

 

 

 

A.

Use

15

 

 

 

B.

Compliance

15

 

 

 

7.

SERVICES PROVIDED BY LANDLORD

16

 

 

 

A.

Description of Standard Services

16

 

 

 

B.

Additional Services

18

 

 

 

C.

Interruption of Services

18

A-i

--------------------------------------------------------------------------------

 

 

 

 

 

8.

REPAIRS

19

 

 

 

A.

Tenant’s Repairs Within the Premises

19

 

 

 

B.

Landlord’s Entry

19

 

 

 

C.

Notice of Damage

19

 

 

 

D.

Landlord’s Repairs

20

 

 

 

9.

ADDITIONS, IMPROVEMENTS, AND ALTERATIONS

20

 

 

 

10.

COVENANT AGAINST LIENS

22

 

 

 

A.

Mechanics Liens

22

 

 

 

B.

Sales, Use, Income and Personal Property Taxes

22

 

 

 

11.

INSURANCE

23

 

 

 

A.

Waiver of Subrogation

23

 

 

 

B.

Coverage

23

 

 

 

C.

Avoid Action Increasing Rates

25

 

 

 

D.

Notices by Tenant’s Insurance Carrier to Landlord

25

 

 

 

E.

Builder’s Risk Insurance

25

 

 

 

12.

FIRE OR CASUALTY

25

 

 

 

A.

Restoration - Cancellation upon Major Damage

25

 

 

 

B.

Rent Abatement

26

 

 

 

13.

WAIVER OF CLAIMS - INDEMNIFICATION

27

 

 

 

A.

Waiver

27

 

 

 

B.

Tenant Indemnification

27

 

 

 

C.

Landlord Indemnification

27

 

 

 

14.

NONWAIVER; ACCEPTANCE OF RENT OR PERFORMANCE AFTER BREACH

28

 

 

 

15.

CONDEMNATION

28

 

 

 

ii

--------------------------------------------------------------------------------

 

 

16.

ASSIGNMENT AND SUBLETTING

29

 

 

 

17.

SURRENDER OF POSSESSION

31

 

 

 

18.

PERSONAL PROPERTY

32

 

 

 

A.

Responsibility

32

 

 

 

B.

Taxes on Certain Improvements, Alterations and Conditions

32

 

 

 

C.

Landlord’s Lien

32

 

 

 

19.

HOLDING OVER

32

 

 

 

20.

ESTOPPEL CERTIFICATE

33

 

 

 

21.

OBLIGATIONS TO MORTGAGEES AND LESSORS

33

 

 

 

A.

Subordination

33

 

 

 

B.

Notice to Landlord, Mortgagees, and Lessors

34

 

 

 

22.

CERTAIN RIGHTS RESERVED BY LANDLORD

35

 

 

 

23.

RULES AND REGULATIONS

36

 

 

 

24.

DEFAULT AND REMEDIES

36

 

 

 

A.

Events of Default

36

 

 

 

B.

Landlord’s Remedies

38

 

 

 

C.

Concurrent or Subsequent Exercise of Remedies

40

 

 

 

D.

Landlord’s Default

40

 

 

 

E.

Choice of Law, Jurisdiction and Venue

41

 

 

 

25.

EXPENSES OF ENFORCEMENT

41

 

 

 

26.

COVENANT OF QUIET ENJOYMENT

41

 

 

 

27.

SECURITY DEPOSIT

42

 

 

 

28.

REAL ESTATE BROKER

42

 

 

 

29.

MISCELLANEOUS

42

iii

--------------------------------------------------------------------------------

 

 

 

 

 

A.

Rights Cumulative

42

 

 

 

B.

Interest

42

 

 

 

C.

Binding Effect

42

 

 

 

D.

Lease Contains All Terms

43

 

 

 

E.

Delivery for Examination

43

 

 

 

F.

No Air Rights

43

 

 

 

G.

Modification of Lease

43

 

 

 

H.

Substitution of Premises

43

 

 

 

I.

Transfer of Landlord’s Interest

43

 

 

 

J.

Recording

43

 

 

 

K.

Captions

43

 

 

 

L.

Only Landlord/Tenant Relationship

44

 

 

 

M.

Bills

44

 

 

 

N.

Severability

44

 

 

 

O.

Jury Trial

44

 

 

 

P.

Authority to Bind

44

 

 

 

Q.

Covenants Independent

44

 

 

 

R.

Business Days and Hours; Holidays

44

 

 

 

S.

Force Majeure

44

 

 

 

T.

Financial Reports

45

 

 

 

30.

LIMITATIONS ON LANDLORD’S LIABILITY

45

 

 

 

31.

NOTICES

45

 

 

 

32.

HAZARDOUS MATERIALS

47

 

 

 

A.

Tenant’s Obligations and Indemnity

47

 

 

 

B.

Landlord’s Representations and Indemnity

47

iv

--------------------------------------------------------------------------------

 

 

 

 

 

33.

OFAC

48

 

 

 

34.

WI-FI NETWORK

48

 

 

 

35.

SECURITY OF CUSTOMER INFORMATION

49

 

 

 



v

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A – Additional Provisions

 

Exhibit B – Legal Description of the Land

 

Exhibit C – Plan Delineating the Premises

 

Exhibit D – Tenant Construction Agreement

 

Exhibit E – Rules and Regulations

 

Exhibit F – Parking

 

Exhibit G – Base Building Shell and Base Building / Tenant Improvement Interface
Delineation

 

Exhibit G-1 – Tenant Building Standard Finishes

 

Exhibit H – Commencement Certificate

 

Exhibit I – Janitorial / Cleaning Specifications

 

Exhibit J – HVAC Parameters

 

Exhibit K –Wire or ACH payment Instructions    

 

Exhibit L – Tenant Improvement Requirements for LEED

 

 



vi

--------------------------------------------------------------------------------

 

 

LEASE AGREEMENT

 

This LEASE AGREEMENT (this “Lease”) is made effective as of the Effective Date
(as defined in Section 1.A. below), between RENSHAN L.P., a Nevada limited
partnership (“Landlord”), and COBIZ FINANCIAL INC., a Colorado corporation
(“Tenant”), whose present address is 821 17th Street, Denver, Colorado 80202,
and whose address will be that of the Building beginning with the Commencement
Date.

 

1.BASIC LEASE PROVISIONS, EXHIBITS AND DEFINITIONS.

 

A.Basic Lease Provisions.  The following are certain basic lease provisions
which are part of, and in certain instances referred to in subsequent provisions
of, this Lease:

 

(1)Term: The period beginning on the date upon which this Lease is fully
executed by both parties as evidenced by such dates in the signature blocks of
this Lease (“Effective Date”), and expiring at midnight on the day before the
date which is 12 years from the Commencement Date (“Expiration Date”).  All
references to the “Term” herein shall be deemed to include any Renewal Term (as
defined in Section 1 of Exhibit A) or other extension of the Term, except in the
event of express language to the contrary. When the Commencement Date has been
determined, Landlord and Tenant will execute a certificate specifying the
Commencement Date and the Expiration Date in the form of Exhibit H hereto.

 

(2)Base Rent: Determined pursuant to Section 3 based on an annual amount per
square foot of Rentable Area of the Premises for each month during the Term, as
follows:

 

For the Office Premises (as defined in Section 1.A.(5) below):

 

 

 

MONTHS

NNN Base  Rate Per
Rentable Square
Foot

1 – 12*

$31.50

13 – 24*

$32.13

25 – 36

$32.77

37 – 48

$33.43

49 – 60

$34.10

61 – 72

$34.78

73 – 84

$35.47

85 – 96

$36.18

97 – 108

$36.91

109 – 120

$37.65

121 – 132

$38.40

133 – 144

$39.17

*Subject to abatement pursuant to the abatement provision in Section 3.A. below.

 



A-1

--------------------------------------------------------------------------------

 

 

For the Retail Premises (as defined in Section 1.A.(5) below):

 

 

 

MONTHS

NNN Base  Rate Per
Rentable Square
Foot

1 – 12

$40.00

13 – 24

$40.80

25 – 36

$41.62

37 – 48

$42.45

49 – 60

$43.30

61 – 72

$44.16

73 – 84

$45.05

85 – 96

$45.95

97 – 108

$46.87

109 – 120

$47.80

121 – 132

$48.76

133 – 144

$49.73

 

(3)Permitted Use: (i) For the Office Premises, general office and related uses,
including, but not limited to, full service and private banking, branch and
retail banking, banking services, lending services, credit services, trust
services, financial services, insurance brokerage, stock and bond brokerage and
such other lawful purposes as are consistent with the use of office space in
first class buildings abutting the Central Business District of downtown Denver
and that are not otherwise expressly prohibited in this Lease, and (ii) for the
Retail Premises, the operation of a full service retail branch bank, including
without limitation banking services, lending services and credit services, and
for no other purposes without Landlord’s prior written consent which will not be
unreasonably withheld or delayed.    

 

(4)Commencement Date: The date which is 180 days from the Delivery Date (as
defined in Section 3 of the Tenant Construction Agreement attached as Exhibit D
to this Lease (the “Tenant Construction Agreement”)); or any deferred
Commencement Date that may apply under Section 5.C. below or under Exhibit D to
this Lease.

 

(5)Rentable Area of the Premises:  (i) Approximately 44,010 rentable square feet
of office space contained consisting of the entirety of Floors 12 and 14 of the
Building, to be known as Suites 1200 and 1400 (the “Office Premises”), and (ii)
approximately 4,000 rentable square feet of retail space consisting of certain
space located at ground level in the Building at the corner of 14th Street and
Lawrence Street, to be known as Suite 102 (the “Retail Premises”), all of which
shall be finally determined once the size and configuration of the Office
Premises and the Retail Premises is determined as provided in the definition of
“Premises” below.  Rentable Area of the Premises shall be specifically
calculated and certified to Landlord and Tenant for the Premises and upon any
additions

2

--------------------------------------------------------------------------------

 

 

to the Premises during the Term, by Landlord’s architect when floor plans
mutually agreed upon by Landlord and Tenant for the Premises, or any additions
thereto, are complete, and again upon substantial completion of the Building and
the Premises, in accordance with the standards of ANSI/BOMA Z65.1-2010, Method A
(“BOMA Standard”).  Upon such determination by Landlord’s architect and delivery
of said calculations to Landlord and Tenant, and upon mutual agreement thereto
by Landlord and Tenant, the Rentable Area of the Premises shall be adjusted to
reflect the number of square feet of Rentable Area determined and mutually
agreed to using the BOMA Standard and any provision of this Lease which is based
on the number of square feet of Rentable Area of the Premises (i.e. Base Rent,
Security Deposit, Tenant Finish Allowance, parking allocation, Tenant’s Share)
shall be adjusted by the parties to reflect the mutually agreed upon number of
square feet of Rentable Area of the Premises.  At the request of Landlord, the
parties shall, from time to time, execute agreements confirming the Rentable
Area of the Premises.   

 

(6)Scheduled Delivery Date: June 1, 2016.

 

(7)Security Deposit:  None.

 

(8)Landlord’s Broker/Brokerage Firm:  Newmark Grubb Knight Frank.

 

(9)Tenant’s Broker/Brokerage Firm: CBRE, Inc.

 

(10)Parking: Tenant shall be entitled to use certain parking spaces in the
parking garage for the Building in accordance with Exhibit F attached hereto.

 

B.Additional Provisions and Exhibits.  Set forth in Exhibit A attached hereto
are certain additional provisions contained in this Lease.  In the event of any
inconsistency between such additional provisions and the terms and provisions of
this Lease, the terms and provisions of such additional provisions shall
control.  The following is an identification of the Exhibits which are attached
to this Lease and incorporated in this Lease by this reference.  The Exhibits to
this Lease include:

 

Exhibit A – Additional Provisions

Exhibit B – Legal Description of the Land

Exhibit C – Plan Delineating the Premises

Exhibit D – Tenant Construction Agreement

Exhibit E – Rules and Regulations

Exhibit F – Parking

Exhibit G – Base Building Shell and Base Building / Tenant Improvement Interface
Delineation

Exhibit G-1 – Tenant Building Standard Finishes

Exhibit H – Commencement Certificate

Exhibit I – Janitorial / Cleaning Specifications

Exhibit J – HVAC Parameters

Exhibit K –Wire or ACH payment Instructions    

Exhibit L – Tenant Improvement Requirements for LEED



3

--------------------------------------------------------------------------------

 

 

 

C.Definitions.  In this Lease (including this Section) the following defined
terms have the meanings indicated:

 

(1)“Building” means that office and commercial building, including the parking
areas located therein, projected to contain approximately 311,000 square feet of
Rentable Area, having an address of 1401 Lawrence Street, Denver, Colorado
80202, and located on the Land and on which the Premises are located.  The
Rentable Area of the Building is approximately as stated above, and shall be
specifically calculated and certified to Landlord and Tenant by Landlord’s
architects when floor plans for the Building are complete, and again upon
substantial completion of the Building, in accordance with the BOMA
Standard.  Upon such determination by Landlord’s architect, the Rentable Area of
the Building shall be adjusted to reflect the number of square feet of Rentable
Area determined by such calculation.     

 

(2)“Building Standard” means the items described as building standard finishes
on Exhibit G.

 

(3)“Calendar Year” means any 12-month period, January through December, which
contains any part of the Term of this Lease.

 

(4)“Computed Operating Expenses” means, with respect to each Calendar Year
during the Term, the actual Operating Expenses for said Calendar Year computed
on the accrual basis and in accordance with the terms of this Lease.

 

(5)“Land” means the real property legally described on Exhibit B.

 

(6)“Operating Expenses” means all expenses, costs and disbursements of every
kind and nature which Landlord shall pay or incur or become obligated to pay or
incur because of or in connection with the ownership, operation or maintenance
of the Building, calculated in accordance with generally accepted accounting
principles, consistently applied (“GAAP”), including but not limited to, the
following:

 

(i)Wages, salaries and other compensation of all employees, on-site and offsite,
engaged in the operation, maintenance, repair or access control of the Building,
including personnel for security or who may provide traffic control relating to
ingress and egress to and from the parking facilities serving the Building to
the adjacent public streets.  All taxes, insurance, benefits, travel expenses,
continuing educational expenses, and trade association dues and expenses
relating to employees providing these services shall be included; but if the
employee does not work full time with respect to the Building, all of such
expenses related to the employee shall be equitably pro-rated based upon the
proportionate amount of time expended by the employee with respect to the
Building.

 

(ii)All supplies, equipment, tools and materials, whether purchased or leased,
used in the operation, maintenance, repair or access control of the Building.

 



4

--------------------------------------------------------------------------------

 

 

(iii)Cost of all utilities for the common areas of the Building, including, but
not limited to, the cost of water, power, heating, lighting, air conditioning
and ventilating (excluding those costs billed to tenants and excluding those
costs relating to separately metered utilities).

 

(iv)Cost of all maintenance and service agreements for the Building and the
equipment therein, including, but not limited to, access control, window
cleaning, elevator maintenance, landscaping and perimeter sidewalk and public
area cleaning, maintenance and repair, snow removal and janitorial service.

 

(v)Cost of all insurance relating to the Building, including, but not limited
to, the cost of casualty, rental abatement and liability insurance applicable to
the Building and Landlord’s personal property used in connection therewith.

 

(vi)Cost of repairs, maintenance and replacements (excluding repairs,
maintenance and replacements paid by proceeds of insurance or by Tenant or other
third parties, and alterations attributable solely to tenants of the Building
other than Tenant).

 

(vii)Amortization on a straight line basis of the cost of items considered
capital items under GAAP or otherwise, which are primarily for the purpose of
reducing Operating Expenses (excluding replacements at the end of the useful
life of improvements or equipment) or which may be required by governmental
authority in order to comply with applicable municipal, county, state and
federal laws, statutes, codes, ordinances, rules and regulations (“Applicable
Laws”) enacted after the Commencement Date (“Included Capital Items”), or to
promote safety.  All costs of Included Capital Items shall be determined and
amortized over the useful life of the Included Capital Items in accordance with
GAAP, together with interest on the unamortized portion of such cost from time
to time at the Prime Rate (as defined in Section 29.B. below).  In no event
shall the amortization period extend beyond the reasonable life of the Building.

 

(viii)All internal control audit and operating expense audit costs for the
Building, and an allocation of the costs of the off-site project accounting,
senior property management, payroll and risk management departments of Landlord
and/or the property manager, including personnel costs, office rent and other
associated costs incurred in connection with such departments.

 

(ix)Office rent and other costs of a management office within the Building.

 

(x)Costs of operating a security/reception desk and/or other amenities or
services for the general benefit of tenants of the Building that may be provided
now or in the future.

 

(xi)All Taxes (as defined below).

 

(xii)A management fee that is reasonable and consistent with Class “AA”
properties located in the LoDo and Skyline submarkets in the lower central
business district downtown Denver, Colorado (the “Market Area”).

 



5

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained in this Lease, the following
items shall be excluded from Operating Expenses:

 

(A)costs of capital repairs, capital replacements, or capital improvements to or
for the Building or the Premises or to or for any common areas, including, but
not limited to, capital expenditures for equipment installed in, on or serving
the Building or the Premises, other than Included Capital Items.

 

(B)costs incurred in connection with the original construction of the Building,
any warranty items or correcting construction defects relating thereto, or in
connection with any major change in the Building, such as expanding the
Building, expanding its parking facilities or expanding common areas.

 

(C)costs of repair or replacement of the foundation, structural elements,
structural portions of exterior walls, structural portions of the roof, and the
underground utility infrastructure  serving the Premises or the Building.

 

(D)costs of the design and construction of the Base Building Shell (as defined
in Exhibit G attached hereto) or the premises of other tenants in the Building.

 

(E)depreciation, interest and principal payments on mortgages and other debt
costs, if any, and amounts paid as ground rental or as rental for the Building
by Landlord.

 

(F)marketing costs, legal fees, space planners’ fees and advertising and
promotional expenses, and brokerage fees incurred in connection with the
original development, subsequent improvement, or original or future leasing of
the Building.

 

(G)costs for which any tenant directly contracts with local providers, costs for
which Landlord is reimbursed by any tenant or occupant of the Building or by
insurance by its carrier or any tenant’s carrier or by anyone else, and expenses
in connection with services or other benefits which are not offered to Tenant or
for which Tenant is charged directly but which are provided to another tenant or
occupant of the Building without a separate charge.

 

(H)any bad debt loss, rent loss, or reserves for bad debts or rent loss.

 

(I)Landlord’s general corporate overhead and general and administrative expenses
and other costs associated with the operation of the business of the entity
which constitutes Landlord, as the same are distinguished from the costs of
operation of the Building, including partnership or corporate accounting and
legal matters, costs of defending any lawsuits (except as the actions of the
Tenant may be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building, and costs incurred in
connection with any disputes, including but not limited to any disputes between
Landlord and its employees, between Landlord and Building management, or between
Landlord and other tenants or occupants or other parties.



6

--------------------------------------------------------------------------------

 

 

 

(J)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Building unless such wages and benefits are
prorated to reflect time spent on operating and managing the Building vis-à-vis
time spent on matters unrelated to operating and managing the Building;
provided, that in no event shall Operating Expenses include wages and/or
benefits attributable to personnel above the level of on-site Project Manager,
Property Manager or on-site Project Engineer or any compensation paid to clerks,
attendants or other persons in commercial concessions operated by Landlord.

 

(K)costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for new tenants in the Building
or incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Building
(excluding, however, such costs relating to any common areas of the Building or
parking facilities).

 

(L)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for services in the Building to the extent the same
exceeds the costs of such services rendered by qualified, reputable unaffiliated
third parties on a reasonably competitive basis, which parties render services
in comparable Buildings.

 

(M)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment, the cost of which, if purchased, would be
expressly excluded from Operating Expenses herein as a capital cost, excepting
from this exclusion such equipment rented or leased to remedy or ameliorate an
emergency condition in the Building.

 

(N)costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art.

 

(O)fees and reimbursements payable to Landlord (including its affiliates) for
management of the Building which would ordinarily be included in a management
fee, exceeds the prevailing market management fee that a landlord would have
been required to pay to reasonably comparable independent established management
companies operating other comparable buildings in comparable locations.

 

(P)costs to repair or rebuild after condemnation or casualty loss (excluding
deductibles under insurance policies carried by Landlord, which deductibles
shall be commercially reasonable and comparable with deductibles implemented by
prudent owners of properties of comparable location and quality).

 

(Q)any costs expressly excluded from Operating Expenses elsewhere in this Lease.

 

(R)rent for any office space occupied by Building management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of

7

--------------------------------------------------------------------------------

 

 

office space occupied by management personnel of comparable buildings in the
vicinity of the Building, with adjustment where appropriate for the size of the
applicable project.

 

(S)costs arising from the negligence or willful misconduct of Landlord or its
agents, employees, vendors, contractors, or providers of materials or services.

 

(T)costs incurred to comply with Applicable Laws in effect as of the
Commencement Date, including but not limited to Applicable Laws relating to
handicap access, or the costs incurred in connection with the removal of
Hazardous Materials (as defined in Section 32 below), which Hazardous
Material(s) is in existence in the Building or on the Land prior to the
Commencement Date or is brought into the Building or onto the Land after the
Effective Date by Landlord or any other tenant of the Building (excluding
Tenant), and is of such a nature that a federal, state or municipal governmental
authority, if it had knowledge of the presence of such Hazardous Material in the
state and under the conditions that it then exists in the Building or on the
Land, would require the removal of such Hazardous Material or would require
other remedial or containment action with respect thereto pursuant to Applicable
Laws in effect as of the Commencement Date.

 

(U)costs arising from Landlord’s charitable or political contributions.

 

(V)interest, fines, late fees, collection costs, legal fees or penalties
assessed as a result of Landlord’s failure to make payments in a timely manner
or to comply with Applicable Laws, including regarding the payment of Taxes, or
to comply with the terms of any lease, mortgage, deed of trust, ground lease,
private restriction or other agreement.

 

(W)any cost or expense to the extent that such cost or expense either exceeds
the prevailing market rate for such product or service or relates to a type,
quality or quantity of service or product not customarily included within
Operating Expense charges for other office buildings of comparable size, age,
quality and location to the Building (“Comparable Buildings”). 

 

(7)“Premises” means that portion of the Building, as more specifically depicted
on Exhibit C, consisting of approximately (i) 44,010 square feet of Rentable
Area contained in the Office Premises, and (ii) 4,000 square feet of Rentable
Area contained in the Retail Premises.  The Premises do not include, and
Landlord hereby excludes and reserves for its sole and exclusive use, any and
all: janitor closets, common Building stairways and stairwells; fan, mechanical,
electrical, telephone and similar rooms; elevator, pipe and other vertical
shafts, flues and ducts; (other than, as to all the above in this Section
1.C.(7), those installed for or available for Tenant’s exclusive use); all areas
above the acoustical ceiling and below the finished floor covering installed in
the Premises; and other areas not shown on Exhibit C as being part of the
Premises. Notwithstanding the foregoing, Tenant is granted a non-exclusive
license to use such areas described above outside of the Premises from time to
time with Landlord’s consent, not to be unreasonably withheld, delayed or
qualified.

 

(8)“Rentable Area” refers to the square footage area or areas within the
Building determined in accordance with the BOMA Standard.

 



8

--------------------------------------------------------------------------------

 

 

(9)“Taxes” means all real estate and personal property taxes and assessments
(general, special or otherwise) and license or other fees, levied or assessed by
any federal, state, city and county or local government or by any other taxing
district or authority upon or with respect to the Building, the maintenance
equipment and vehicles, elevators, Building machinery and other personal
property owned or leased by Landlord and used for the operation of the Building.
 Should any governmental authority having jurisdiction over the Building impose
an income or franchise tax or a tax on rents in substitution, in whole or in
part, for such real estate or personal property taxes or license or other fees
or in lieu of any increase in such taxes or fees, such income, franchise or rent
tax shall be deemed to constitute Taxes hereunder.  Except as set forth in the
second sentence of this paragraph, Taxes exclude income, gift, estate,
inheritance, succession, transfer, capital stock, documentary or stamp tax,
gross receipt, payroll, franchise and other similar taxes incurred by Landlord,
late fees, interest and penalties. All references to Taxes for a particular year
shall be deemed to refer to Taxes levied, assessed or otherwise imposed in such
year without regard to when such Taxes are payable.  Taxes shall also include
all special taxes and special assessments, all of which or installments of which
are required to be paid, or which Landlord elects to pay, during any Calendar
Year.  Notwithstanding the foregoing, all Taxes which are not specifically
charged to Tenant because of what Tenant has done, which can be paid by Landlord
in installments, shall be paid by Landlord in the maximum number of installments
permitted by Applicable Law and shall be included as Operating Expenses in the
year in which the installment is actually paid.

 

(10)“Tenant’s Share of Computed Operating Expenses” means, with respect to any
Calendar Year, the Computed Operating Expenses for such Calendar Year, which
Computed Operating Expenses shall be (i) divided by the total number of square
feet of Rentable Area of space contained in the Building, and (ii) multiplied
times the number of square feet of Rentable Area contained within the
Premises.  Notwithstanding the foregoing provisions, during any portion of the
Term that the Building is not fully occupied, or that the Building is not fully
furnished with all of the services referred to in Section 7, the Tenant’s Share
of Computed Operating Expenses with respect to those Operating Expenses which
are variable depending upon occupancy (such as janitorial costs) shall be
increased to the amount of Operating Expenses which would have been incurred had
the Building been occupied to the extent of 95% of the Rentable Area thereof and
Landlord had been supplying services to 95% of the Rentable Area thereof, but
shall not be adjusted with respect to any Operating Expenses which are not
variable depending upon occupancy (such as landscape maintenance).  If Landlord
should lease any premises in the Building on a net lease or similar basis such
that Landlord is not obligated to fully furnish to the tenant(s) of such
premises any one or more of the services described in Section 7, then, with
respect to those items of Operating Expenses that would have been incurred by
Landlord had Landlord been required to fully furnish all of the services
described in Section 7 to such premises, such premises shall be deemed
“unoccupied” for purposes of the preceding sentence.

 

Certain additional defined terms are used in this Lease; such terms have the
meanings set forth in the sections of this Lease where the definitions of such
terms appear.

 

2.DEMISE.  In consideration of the keeping, observance and performance by Tenant
of the provisions, conditions, terms, obligations, covenants, and agreements
contained in this Lease and the

9

--------------------------------------------------------------------------------

 

 

payment by Tenant of the Rents herein reserved, Landlord hereby demises and
leases to Tenant, and Tenant hereby takes from Landlord, the Premises for the
Term hereof, subject to the provisions, covenants, agreements, obligations,
terms and conditions of this Lease, and existing covenants, conditions,
restrictions, easements and other encumbrances of record.

 

Hereinafter unless otherwise provided, “covenants” includes “agreements and
obligations” and “provisions” includes “terms.”

 

3.BASE RENT.

 

A.Base Rent.  Commencing on the Commencement Date and thereafter during the
Term, Tenant covenants and agrees to pay the rent described in this Section 3
(the “Base Rent”) in accordance with the provisions hereof.  Base Rent for each
month during the Term shall be equal to the amount specified in Section 1.A.(2)
multiplied by the number of square feet of Rentable Area of the Office Premises
and the Retail Premises, as applicable, and shall be payable in monthly
installments pursuant to Section 3.B. below.

 

Notwithstanding any provision contained elsewhere in this Lease to the contrary,
Base Rent and Additional Rent for 12,000 square feet of Rentable Area contained
in the Office Premises shall be abated (the “Abated Rent”) during the period
commencing on the Commencement Date and terminating 18 months thereafter (such
period, the “Abated Rent Period”).  In the event, following an Event of Default
(as defined in Section 24.A.), Landlord elects to pursue the remedies described
in Sections 24.B(2) or 24.B(3) below, then in addition to all other amounts and
damages to which Landlord is entitled, Landlord shall be entitled to the
unamortized amount of Base Rent and Additional Rent which would otherwise have
been due and payable during the Abated Rent Period (based upon the monthly Base
Rent and Additional Rent due during the month immediately following the Abated
Rent Period).

 

B.Terms of Payment.  Base Rent during the Term shall be due and payable in
monthly installments received by Landlord in advance on or before the first day
of each and every month during the Term.  If the Term commences other than on
the first day of a month or ends other than on the last day of a month, Base
Rent for such month shall be prorated based on the number of calendar days in
that month.  All payments of Base Rent and other “Rent” (as defined in Section 4
below) shall be made to Landlord by wire or ACH payment to Landlord’s account in
accordance with instructions set forth on Exhibit K attached hereto, or at such
other place or account as Landlord may from time to time designate to Tenant in
writing, and except as may otherwise be set forth in this Lease, without any
demand, counterclaim, set-off or deduction whatsoever.

 

4.ADDITIONAL RENT.  In addition to paying the Base Rent specified in Section 3
hereof, and subject to the abatement provision set forth in Section 3.A above,
Tenant shall pay as “Additional Rent” the amounts described in this Section 4.
The (i) Base Rent, (ii) Additional Rent, and (iii) all other amounts payable by
Tenant to Landlord pursuant to this Lease are sometimes herein collectively
referred to as the “Rent.” 

 



10

--------------------------------------------------------------------------------

 

 

A.Tenant’s Share of Computed Operating Expenses.  For each Calendar Year during
the Term, prior to January 1 of each such Calendar Year (or prior to the
commencement of the Term as to the year in which the Commencement Date occurs),
Landlord shall provide Tenant in writing with the projected Tenant’s Share of
Computed Operating Expenses with respect to such Calendar Year.  Commencing on
the Commencement Date, but subject to the Abated Rent Period, and each month
thereafter at the same time as Base Rent is paid, Tenant shall pay an amount
equal to 1/12 of Landlord’s estimate of Tenant’s Share of Computed Operating
Expenses for the particular Calendar Year (or if less than 12 months of the Term
are included within such Calendar Year, an amount equal to Landlord’s estimate
of Tenant’s Share of Computed Operating Expenses for the particular Calendar
Year divided by the number of months within the Term included therein). 
Landlord shall, within a period of 120 days (or as soon thereafter as possible)
after the close of each such Calendar Year, provide Tenant a statement of the
Operating Expenses for such year and a calculation based thereon of Tenant’s
Share of Computed Operating Expenses for such year.  If Tenant’s Share of
Computed Operating Expenses for such year is greater than the projected amount
theretofore paid by Tenant for such year, Tenant shall pay to Landlord within 30
days after Tenant’s receipt of the statement the amount of such
excess.  However, if Tenant’s Share of Computed Operating Expenses for such year
is less than the projected amount theretofore paid by Tenant for such year,
Landlord shall credit such overpayment to Rent next coming due or, if the Term
has ended, pay to Tenant within 30 days after Tenant’s receipt of the statement
the amount of such overpayment. 

 

B.Partial Years. Tenant’s obligation to pay the Additional Rent provided for in
this Section 4 which is accrued but not paid for periods prior to the expiration
or termination of the Term shall survive such expiration or termination. Should
this Lease commence or terminate at any time other than the first day of a
Calendar Year, Tenant’s Share of Computed Operating Expenses referred to in
Section 4.A. above and this Section 4.B. shall be calculated, for the
commencement and/or expiration or termination year only, by the following
formula:

 

Days Leased times Tenant’s Share of Computed Operating Expenses divided by 365
equals pro-rated Tenant’s Share of Computed Operating Expenses.

 

C.Objections by Tenant. Landlord’s books and records relating to Operating
Expenses shall be kept in accordance with GAAP.  If Tenant in good faith objects
to the calculation of Operating Expenses or Tenant’s Share of Computed Operating
Expenses for the prior year (i.e., the year covered by the statement submitted
under Section 4.A.) and wishes to audit Landlord’s books and records relating to
Operating Expenses, Tenant may notify Landlord in writing of its election to
audit Landlord’s books and records, at Tenant’s sole cost, at any time within
180 days following Tenant’s receipt of the statement of Operating Expenses and
calculation of Tenant’s Share of Computed Operating Expenses provided pursuant
to Section 4.A. (the “Statement”).  Such audit (i) must commencement within such
180-day period, and must be completed within four months of commencement, (ii)
may be performed by a qualified employee of Tenant or a nationally recognized
audit firm selected by Tenant and licensed to do business in the State of
Colorado and approved by Landlord in its reasonable discretion, except that
Landlord shall have no right to approve any nationally recognized CPA firm
selected by Tenant, and (iii) shall occur at the offices where Landlord
maintains such books and records during Landlord’s normal business
hours.  Landlord shall make its

11

--------------------------------------------------------------------------------

 

 

books and records available to Tenant or its auditor within 72 hours after
receipt of written request from Tenant.  If Tenant fails to object in writing to
Operating Expenses or the calculation of Tenant’s Share of Computed Operating
Expenses within 180 days following Tenant’s receipt of the Statement, or Tenant
fails to notify Landlord of the results of any timely audit within four months
after commencement of the same, then Tenant shall have no objection rights with
respect thereto and Operating Expenses and Tenant’s Share of Computed Operating
Expenses for such year shall be final and not subject to audit or adjustment.
Tenant understands and agrees that all information concerning Operating Expenses
that is obtained by Tenant or that is provided to Tenant, including pursuant to
this Section 4.C., is confidential and proprietary information of Landlord and
may not be disclosed to any third party by Tenant or used by Tenant for any
purpose unrelated to this Lease, except to any of Tenant’s accountants,
attorneys, and other consultants who have a need to review the same, and then
only upon acknowledgement by such entities or individuals that they are bound by
the terms of this confidentiality obligation.  Upon request, Tenant shall
execute and deliver a confidentiality and non-disclosure and restricted use
agreement in favor of Landlord and its property manager in form and content
reasonably acceptable to Landlord and Tenant to confirm and implement the
provisions of the immediately preceding sentence.

 

If Tenant provides timely notice of intent to audit and timely completes such
audit, and believes that, as a result of such audit, Landlord overstated
Tenant’s Share of Computed Operating Expenses as reflected in the Statement,
Landlord and Tenant shall have a period of 30 days to resolve Tenant’s
objections.  If such objections are not resolved within such 30-day period, then
Landlord and Tenant shall appoint within 30 days after expiration of such
initial 30-day period a mutually acceptable, nationally recognized independent
certified public accounting firm (which will not be the same firm that has
performed prior audits of the Operating Expenses for the Building), to review
Landlord’s books and records for the Building relating to Operating Expenses and
Tenant’s Share of Computed Operating Expenses for compliance with this Lease, in
which case the independent certified public accounting firm will be instructed
to issue a report within 60 days from engagement. The determination of such
independent certified public accounting firm shall be binding on both Landlord
and Tenant. The costs incurred by such independent certified public accounting
firm in such review shall be the sole responsibility of Tenant and shall be paid
by Tenant within 30 days from such invoice, unless it is determined that
Landlord overstated Tenant’s Share of Computed Operating Expenses by more than
five percent (5%) in the aggregate, in which case Landlord shall be responsible
for such costs and the costs of Tenant’s initial audit of Landlord’s books and
records.  Tenant shall be obligated to continue to pay Tenant’s Share of
Computed Operating Expenses in accordance with Section 4.A above, despite the
fact that Tenant has objected to the calculation of Operating Expenses or
Tenant’s Share of Computed Operating Expenses, and if there is a reduction in
Tenant’s Share of Computed Operating Expenses as a result of the objection
procedure described in this Section, Landlord shall credit the amount of that
reduction against the installment of Base Rent next due from Tenant, or if at
the end of the Term, refund the same to Tenant within 30 days, and Landlord
covenants to pay the same. No auditor or firm retained by Tenant in connection
with any audit or review of Operating Expenses may be retained solely on a
contingency fee basis.  

 



12

--------------------------------------------------------------------------------

 

 

5.CONSTRUCTION AND POSSESSION.

 

A.Construction of Premises.  Landlord will deliver the Premises to Tenant in the
Delivery Condition on or before the Scheduled Delivered Date, and will proceed
to complete the Base Building Shell (as defined and described in Exhibit G) on
or before the Commencement Date.  The additional initial improvements in the
Premises consisting of the Tenant Work will be performed by Tenant and completed
in accordance with the Tenant Construction Agreement.  Landlord and Tenant agree
that all the Tenant Work and other alterations, improvements and additions made
to the Premises pursuant to the Tenant Construction Agreement, other than
Tenant’s furnishings, equipment or other personal property (including, but not
limited to, telecommunications and data cabling, phone systems and equipment,
fixtures, data servers, security equipment, and Tenant’s trade fixtures),
including without limitation any personal property purchased with a portion of
the Tenant Improvement Allowance (collectively, “Tenant’s Removable Property”),
whether paid for by Landlord or Tenant, shall without compensation to Tenant
become Landlord’s property upon installation and shall remain Landlord’s
property at the expiration of the Term or sooner termination of this
Lease.   Tenant shall at all times remain the lawful possessor and owner of
Tenant’s Removable Property and may remove any or all of Tenant’s Removable
Property at any time during the Term of this Lease or at the expiration of the
Term or sooner termination of this Lease.  Notwithstanding anything in this
Lease to the contrary, the Commencement Date will not occur until the date that
is 180 days after the date that Landlord delivers the Premises to Tenant in the
Delivery Condition in accordance with the requirements of this Lease. 

 

B.Early Occupancy.  Tenant has no right to enter the Premises until the Delivery
Date, except as set forth in the Tenant Construction Agreement with respect to
inspections relating to the Delivery Condition (as defined in Section 3 of the
Tenant Construction Agreement) of the Premises.  Notwithstanding any provision
to the contrary contained herein, Tenant shall have the right to occupy the
Premises after the Delivery Date and prior to the Commencement Date for the
regular conduct of Tenant’s business and the construction of the Tenant Work,
and all of the covenants, provisions and conditions of this Lease shall be in
full force and effect as of the Delivery Date in the same manner as if the
Commencement Date had been fixed as the date when Tenant took possession, except
that no Rent shall be payable until the Commencement Date (it being expressly
agreed that Tenant shall have no obligation to pay Additional Rent at any time
prior to the Commencement Date).  Under no circumstances shall the occurrence of
any of the events referred to in this Section 5.B. be deemed to accelerate the
Expiration Date.

 

C.Failure to Deliver Premises.  If Landlord fails to cause the Delivery Date to
occur in accordance with the Tenant Construction Agreement on or before the
Scheduled Delivery Date, Landlord will not be in default or liable in damages to
Tenant, nor will the obligations of Tenant hereunder be affected, provided,
however, that:

 

(1)the Commencement Date shall automatically be extended by one (1) day for each
day of the period beyond the Scheduled Delivery Date that Landlord fails to
deliver the Premises in the Delivery Condition, and the Expiration Date shall
automatically be extended by the same number of days that the Commencement Date
is so extended; and



13

--------------------------------------------------------------------------------

 

 

 

(2)notwithstanding the foregoing, in the event that Landlord fails, for any
reason whatsoever, subject to Force Majeure Events (as defined in Section 29.S.
below), to achieve the Delivery Condition and deliver possession of the Premises
to Tenant for Tenant Work construction purposes on or before the date that is
thirty-one (31) days after the Scheduled Delivery Date, then Tenant shall be
entitled to a Base Rent and Additional Rent credit equivalent to three days of
Base Rent and Additional Rent for the entire Premises for every two days of
delay in delivery of possession of the Premises in the Delivery Condition (such
rent credit described herein shall be referred to as the “Late Delivery Rent
Credit”).  In addition, in the event that Landlord fails, for any reason
whatsoever, subject to Force Majeure Events, to deliver possession of the
Premises in compliance with the Delivery Condition to Tenant for Tenant Work
construction purposes on or before the date that is 180 days after the Scheduled
Delivery Date, Tenant shall have the right to terminate this Lease without
liability so long as Tenant gives Landlord written notice of such termination
within 10 days of such date, which termination, if such termination notice is
timely given, shall be effective 30 days after the date of Tenant’s notice,
unless during such 30-day period after such notice from Tenant, Landlord
delivers possession of the Premises to Tenant in the Delivery Condition. Failure
of Tenant to timely deliver such termination notice shall automatically render
such termination right null and void.  The Late Delivery Rent Credit, if any,
shall be applied against Base Rent and Additional Rent as set forth herein when
same comes due and is payable until fully applied, provided that such Late
Delivery Rent Credit shall be applied subsequent to the application of and shall
be in addition to the amount of the Abated Rent provided for in Section 3.(A) of
this Lease.

 

Upon a termination under subparagraph (2) above, each party shall, upon the
other’s request, execute and deliver an agreement in recordable form containing
a release and surrender of all right, title and interest in and to this Lease;
neither Landlord nor Tenant shall have any further obligations to each other,
and Landlord shall have no obligation to reimburse Tenant for any costs incurred
by Tenant in connection with the Tenant Work or otherwise, except that Landlord
shall reimburse Tenant for all reasonable documented out-of-pocket third party
costs incurred by Tenant in connection with the Tenant Work up to a maximum of
$200,000.00, payable within 30 days after receipt of written demand from Tenant,
together with receipts and invoices for all such items; all improvements to the
Premises shall become and remain the property of Landlord; and Landlord shall
refund to Tenant any sums paid to Landlord by Tenant in connection with this
Lease.  Such postponement of the Commencement Date, Late Delivery Rent Credit
and such termination right and refund shall be in full settlement of all claims
that Tenant might otherwise have against Landlord by reason of Landlord’s
failure to cause the Delivery Date to occur by the Scheduled Delivery Date.

 

D.Punch List.  Tenant’s taking possession of any portion of the Premises shall
be conclusive evidence that such portion of the Premises was in good order and
satisfactory condition when Tenant took possession, except as to items contained
in the Delivery Condition Punch List (as defined in Section 3 of the Tenant
Construction Agreement) and subject to any warranty matters and any latent
defects.  Landlord, at its sole cost and expense, will commence to correct or
cure, to Tenant’s reasonable satisfaction, any warranty matters and any latent
defects in the Premises within 30 days following Landlord’s receipt of written
notice thereof, and diligently prosecute the same to completion.  Landlord shall
not be responsible for any items of damage caused by Tenant, its agents,

14

--------------------------------------------------------------------------------

 

 

employees, invitees, licensees, contractors, workmen or suppliers.  No promise
of Landlord to alter, remodel or improve the Premises or the Building and no
representation respecting the condition of the Premises or the Building have
been made by Landlord to Tenant other than as may be contained in this Lease or
in the Tenant Construction Agreement.

 

E.Landlord Delay.  If Tenant is actually delayed in the substantial completion
of the Tenant Work and is unable to obtain a certificate of occupancy for the
Premises as the direct result of any of the following (hereinafter collectively,
a “Landlord Delay”): (i) any delays by Landlord in the timely giving of
consents, authorizations or approvals if expressly required, (ii) any actual
delays caused directly by the performance of the Delivery Condition Punch List
items, (iii) Landlord’s failure to provide services to Tenant which Landlord is
obligated to provide pursuant to the provisions of this Lease and the Tenant
Construction Agreement, or (iv) Landlord’s failure to substantially complete the
Base Building Shell, then the Commencement Date shall be extended one day for
each day of Landlord Delay.

 

6.OCCUPANCY OF PREMISES.

 

A.Use.  Tenant shall use and occupy the Premises only for the Permitted Use
described in Section 1.A.(3) (the “Tenant’s Use”).

 

B.Compliance.  Tenant shall not use or permit the use of the Premises or the
Building or any part thereof for any purpose prohibited by Applicable
Law.  Tenant shall, at its sole expense, comply with and conform to all of the
requirements of all governmental authorities having jurisdiction over the
Building which relate in any way to Tenant’s use and occupancy of the Premises
(other than structural and system repairs as described in Section 7.A.(1), which
are the responsibility of Landlord) throughout the entire Term of this Lease. 
Notwithstanding the foregoing, Tenant shall only be responsible for compliance
with such Applicable Laws as pertain to the particular nature of Tenant’s
Permitted Use of the Premises beyond a general office or retail branch banking
use or any alterations made to the Premises by Tenant.  On the Commencement
Date, the Building shall be in compliance with all Applicable Laws and Landlord
shall be responsible, at its sole cost and expense, for compliance with all
Applicable Laws pertaining to the Building and the Base Building Shell,
including, without limitation, the Americans with Disabilities Act (42 U.S.C. §
12101 et. seq.) and those rules and regulations promulgated thereunder (the
“ADA”); provided, however, that Landlord may include the foregoing costs within
Operating Expenses to the extent permitted by Section 1.C.(6)(vii) above. As of
the Delivery Date, Landlord represents and warrants that the Premises and the
Landlord’s Delivery Condition Work (as defined in Exhibit D attached hereto)
shall be in compliance with all Applicable Laws, including without limitation
the ADA, as of the Delivery Date.  Further, Landlord shall be responsible for
all maintenance, repairs, improvements and replacements to the Building
(including without limitation capital repairs, improvement and replacements) so
that the Building is in compliance with all Applicable Laws as of the
Commencement Date.  

 

Tenant acknowledges that Landlord shall not be required to conduct a compliance
audit of the Building prior to the Commencement Date, and that Landlord may not
be aware of all necessary maintenance, repairs, improvements and replacements;
provided, however, if a condition in the

15

--------------------------------------------------------------------------------

 

 

Building exists prior to the Commencement Date and violates Applicable Laws, but
is not discovered until after the Commencement Date, Landlord shall be
responsible for correcting such condition and, in the event the cost of
correcting such condition is a capital expense according to GAAP or is a
construction defect or a warranty item, then Landlord shall not include all or
any amortized portion of such cost as part of Tenant’s Share of Computed
Operating Expenses.

 

7.SERVICES PROVIDED BY LANDLORD.

 

A.Description of Standard Services.  Landlord will be responsible for and will
furnish for Tenant and the Premises, subject to the other provisions of this
Section 7, the following services:

 

(1)repair, maintenance and replacement of all structural elements of the
Building and of the roof and roof membrane, plumbing, electrical, HVAC, common
area and exterior doors and life safety systems installed in the Building as
part of either the Base Building Shell or Landlord’s Delivery Condition Work,
but excluding any systems installed in the Premises which are over and above the
Base Building Shell or the Landlord’s Delivery Condition Work, each of which
shall be maintained by Tenant (or at Tenant’s request, by Landlord, with all of
the costs thereof payable by Tenant to Landlord upon presentation of an invoice
therefor as additional Rent hereunder) .  All such maintenance, repairs and
replacements will be made in the same or better condition as the original
construction and will be kept in such condition in accordance with standards
then prevailing for Comparable Buildings. The reasonable cost of such repair,
maintenance and replacement by Landlord without markups or administrative fees
shall be included in Operating Expenses unless (a) otherwise provided in this
Lease, or (b) unless caused by the acts or omissions of Tenant, its agents,
employees, contractors, visitors, licensees, workmen, suppliers, or invitees
that is not covered by insurance, and in the case of (b), such cost shall be
paid by Tenant within 15 days after written demand therefor;

 

(2)heating, ventilating and air conditioning (heating or cooling as required by
the seasons), without special request from Tenant, from 7:00 a.m. to 6:00 p.m.
on Monday through Friday and 8:00 a.m. to 1:00 p.m. on Saturday, except holidays
(as defined in Exhibit E), in compliance with the specifications set forth in
Exhibit J and as reasonably required for comfortable use and occupancy under
normal business operations with “Customary Office Equipment” (as used in this
Lease, “Customary Office Equipment” shall include personal computers,
calculators, dictation recorders, customary reproduction machines, customary
data servers and similar devices and equipment but shall not include any
machines, devices or equipment that unreasonably and adversely affect the
temperature otherwise maintained in the Premises such as, e.g., data processing,
computer (other than personal computers) or heavy-duty reproduction equipment),
but at a minimum during those hours in accordance with the HVAC parameters set
forth in Exhibit J.  If Tenant shall require such heat, ventilation or air
conditioning outside the hours and days specified above, Landlord will furnish
the same for the hours specified in a request from Tenant (an “HVAC Request”)
and for this service Tenant will pay Landlord, upon receipt of Landlord’s
statement, the hourly rate reasonably determined by Landlord from time to time
(which hourly rate shall be based on the actual average cost per hour charged by
the public utilities providing gas and electricity to the Building, plus the
actual costs of any labor required to provide the service, but without
administrative fees, profit, mark-up or fees for engineering personnel);
provided, however, that Tenant shall not be required to pay any such charge

16

--------------------------------------------------------------------------------

 

 

for heating, ventilation or air conditioning requested by Tenant in an HVAC
Request for the hours from 8:00 a.m. to 1:00 p.m. on Saturdays (except
holidays), or for any use of the Premises outside of the hours specified above
(i.e., 7:00 a.m. to 6:00 p.m. on Monday through Friday, or from 8:00 a.m. to
1:00 p.m. on Saturdays) so long as Tenant does not request any heating or
cooling beyond Landlord’s standard setback temperature for the Building during
such time.  Any HVAC Request by Tenant shall be made in such a manner and at
such time as Landlord may from time to time establish for HVAC Requests, and
Tenant acknowledges and agrees that Landlord may require that HVAC Requests be
made by Tenant’s authorized employees by direct code or card access to the
computer system controlling the Building’s mechanical system.  

 

(3)water for lavatory and toilet purposes, all water service to be supplied from
the regular supply of water to the Building at points of supply provided for
general use of tenants of the Building through fixtures installed by Landlord;

 

(4)janitorial services (as specified in Exhibit I) to the Premises on a five
days per week basis at no extra charge;

 

(5)all passenger elevators within the elevator banks servicing the Premises for
access to and from the floor(s) on which the Premises are located from 7:00 a.m.
to 6:00 p.m. on Monday through Friday (except holidays), and from 8:00 a.m. to
1:00 p.m. on Saturdays (except holidays) and, subject to Force Majeure Events,
at least two elevators for access to the floors on which the Premises are
located and at least one service elevator at all other times (but use of such
service elevator is subject to prior scheduling through the Manager of the
Building);

 

(6)toilet facilities on the floors occupied by Tenant to be shared in common
with other tenants on any multi-tenant floors occupied by Tenant during the
Term;

 

(7)electric lighting for all public areas and special service areas of the
Building as reasonable and standard for first-class office buildings, including
replacement of light bulbs and tubes;

 

(8)replacement of light bulbs in the lighting fixtures installed in the
Premises, other than specialty light fixtures;

 

(9)electricity to the Premises at no additional charge (unless Tenant is
operating a second shift on a continuing basis), to the extent Landlord has
control thereover, said electricity shall be furnished 24 hours a day, seven
days per week, and shall be furnished consistent with similar office buildings
in the Market Area.  Demand load electrical service to the Premises shall not be
less than 0.6 watts per square foot for lighting (277 volt), 6.0 watts per
square foot of convenience service (120 volt), and 4 watts per square foot for
Building system HVAC.  Electrical service shall be fed from Xcel Energy’s
Downtown Loop Networked System and the electrical distribution system serving
the Building and Premises shall comply with local codes and the National
Electrical Code as well as any additional applicable Denver Code amendments, as
specified on Exhibit G hereto; provided, however, notwithstanding the foregoing,
electricity shall be separately metered in the Premises;

 



17

--------------------------------------------------------------------------------

 

 

(10)condenser water in the amounts set forth in Exhibit G hereto;  

 

(11)access to the Premises, the Parking Garage (as defined in Exhibit F hereto)
and the Building, subject to such security card system as Landlord may
reasonably establish from time-to-time, and a staffed security/reception desk,
24 hours per day and seven days per week;

 

(12)personnel to perform maintenance and repairs and security personnel; and

 

(13)sewer and wastewater service.

 

B.Additional Services.  Landlord shall not be obligated to furnish any services
or utilities other than those stated in Section 7.A. above.  If Tenant should
require electric current, water or any other energy in excess of the amounts
provided by Landlord pursuant to Section 7.A. above, such excess electric
current, water or other energy requirement shall be supplied only with the
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.  If Landlord grants such consent, Tenant shall, on
demand, pay all costs of meter service and installation of facilities necessary
to measure and furnish the required excess capacity, and Tenant shall also pay
the entire cost of such excess electric current, water or other energy
requirement.  Tenant shall also pay the entire cost of such additional
electricity, water or other energy so required in the event Tenant installs any
machines, equipment or devices in the Premises that do not constitute Customary
Office Equipment and such machines, equipment or devices cause the temperature
in the Premises, or any part thereof, to exceed the temperatures the Building’s
mechanical system would be able to maintain in the Premises were it not for such
machines, equipment or devices, and Landlord also reserves the right to install
supplementary air conditioning units in the Premises in the event Tenant
installs any machines, equipment or devices in the Premises that do not
constitute Customary Office Equipment, and the reasonable costs thereof,
including the cost of installation and the cost of operation and maintenance
thereof, shall be paid by Tenant to Landlord within 30 days after demand and
delivery to Tenant of receipts and invoices for all such items.

 

C.Interruption of Services.  Landlord does not warrant that the services
provided for in this Section 7 will be free from any irregularity or
stoppage.  Landlord will use due diligence to resume the service upon any
irregularity or stoppage; provided, however, no irregularity or stoppage of any
of these services will create any liability for Landlord, constitute an
eviction, actual or constructive, of Tenant, or cause any abatement of the Rent
payable under this Lease except as otherwise expressly set forth in this Lease,
or in any manner or for any purpose relieve Tenant from any of its obligations
under this Lease.  Notwithstanding anything in this Lease to the contrary, if
any such services become unavailable or interrupted for more than five
consecutive Business Days (as defined in Section 29.R. below), such
unavailability or interruption is caused by or is within the reasonable control
of Landlord, and Tenant is unable to operate its business in the Premises as
result thereof, then Tenant shall be entitled to an abatement of Rent for that
portion of the Premises rendered untenantable by the unavailability or
interruption commencing with the sixth Business Day that the same are
unavailable or interrupted and continuing until such services are restored;
provided, however, that Tenant shall not be entitled to any abatement of Rent
under the foregoing due to unavailability (i) caused directly or indirectly by
any act or omission of Tenant or any of Tenant’s servants, employees, agents,
contractors,

18

--------------------------------------------------------------------------------

 

 

visitors or licensees, (ii) where Tenant makes a decoration, alteration,
improvement or addition which requires interruption of services, or (iii) where
the service in question is one which Tenant is obligated to furnish or pay for
under the provisions of this Lease.

 

8.REPAIRS.

 

A.Tenant’s Repairs Within the Premises.  Subject to the terms of Sections
7.A.(1), 12 and 15 hereof, Tenant will, at Tenant’s own expense, keep the
interior of the Premises and Tenant’s Exterior Signage (as defined in Section 8
of Exhibit A attached hereto) in good order, repair and condition at all times
during the Term.  Except for damage caused by Landlord, its employees, agents or
contractors, Tenant shall promptly and adequately repair all damage to the
interior of the Premises and Tenant’s Exterior Signage and replace or repair all
damaged or broken fixtures and appurtenances, subject to the supervision and
subject to the reasonable approval of Landlord, subject to Section 9.  All work
done by Tenant or its contractors (which contractors shall be subject to
Landlord’s reasonable approval and shall not conflict with any union affiliation
of Landlord’s contractors) shall be done in a good and workmanlike manner using
only grades of materials at least equal in quality to those which are included
in Landlord’s standard improvements for the Building or the Tenant Work and
shall comply with all insurance requirements and all Applicable Laws of
governmental departments or agencies.  Notwithstanding the foregoing, in the
event any work to be performed by Tenant under this Section 8.A. affects the
Base Building Shell or Building systems, at Landlord’s option, Landlord may
require that all such work be performed by Landlord or Landlord’s contractor at
Tenant’s expense, in which case Tenant shall pay Landlord, as additional Rent,
the reasonable actual out of pocket costs and expenses (exclusive of
administrative fees and overhead, and without markup) of any such work, within
30 days after written demand, together with supporting documentation.

 

B.Landlord’s Entry.  If Tenant fails to commence to perform its obligations
under Section 8.A. within 30 days after receipt of written demand from Landlord
and thereafter diligently prosecute the same to completion, or if Landlord deems
such action necessary because of an actual or reasonably suspected emergency,
Landlord may, but need not, make the repairs and replacements described in
Section 8.A., and Tenant shall pay Landlord, as additional Rent, the reasonable
actual out of pocket costs and expenses (exclusive of administrative fees and
overhead, and without markup) incurred by Landlord in connection with such work,
within 30 days after written demand, together with supporting
documentation.  Landlord may, but shall not be required to, enter the Premises
at all reasonable times on not less than 24 hours’ prior notice (except in cases
of actual or suspected emergency, in which case no prior notice shall be
required) for the purpose of inspecting, repairing or maintaining the
same.  Landlord shall take reasonable steps in connection with such entry to
minimize any disruption to Tenant’s business or its use of the Premises.

 

C.Notice of Damage.  Tenant shall give prompt notice to Landlord of (a) any fire
or other casualty in the Premises, (b) any known damage to or known defect in
the Premises, including the fixtures, equipment and appurtenances thereof, for
the repair of which Landlord might be responsible, and (c) any known damage to
or known defect in any parts or appurtenances of the Building’s sanitary, water,
electrical, heating, air conditioning, elevator or other systems located in or
passing through the Premises or any part thereof. 



19

--------------------------------------------------------------------------------

 

 

 

D.Landlord’s Repairs.  Notwithstanding anything to the contrary in this Lease,
Landlord shall repair and maintain the Building and common areas in a manner and
condition consistent with Comparable Buildings in the Market Area and shall
perform all reasonably necessary services, maintenance, repairs and replacements
(a) to the sidewalks, driveways, lighting, landscaping, elevators, service
areas, curbs, and parking; to the exterior and to the structure of the Building,
including, but not limited to, the roof and roof membrane (including water
tightness of the Building and the Premises), walls (including caulking), floors,
all Building systems, including without limitation all plumbing, electrical,
lighting and mechanical equipment, fixtures and systems serving the Premises and
the common areas of the Building, and foundations and landscape maintenance, and
to the Building equipment; and (b) which are required because of damage or
destruction by fire or other peril covered by the property insurance policies
required hereunder to the extent of insurance proceeds actually received, or by
reason of acts of God applicable to the common areas of the Building; and (c)
which require a capital expenditure; and (d) which are required because of
faulty construction, warranty matters or latent defects; and (e) which are
required in order to comply with any and all Applicable Laws now in effect or
which may hereafter be in effect relating to the common areas of the Building,
the Base Building Shell or Building systems; provided, however, the reasonable
cost of the foregoing by Landlord without markups or administrative fees shall
be included in Operating Expenses unless (i) otherwise provided in this Lease,
or (ii) unless caused by the acts or omissions of Tenant, its agents, employees,
contractors, visitors, licensees, workmen, suppliers, or invitees that is not
covered by insurance, or that results from the gross negligence or willful
misconduct of Tenant, its agents, employees, contractors, visitors, licensees,
workmen, suppliers, or invitees, and in the case of (ii), such cost shall be
paid by Tenant within 15 days after written demand therefor.  Notwithstanding
anything in this Lease to the contrary, in the event that the need for repairs
or the making of repairs (or both) which Landlord is obligated to perform in
accordance with this Section 8.D. renders all or a portion of the Premises
unusable for more than five consecutive Business Days, then Tenant shall be
entitled to an abatement of Rent for that portion of the Premises rendered
untenantable by the repairs commencing with the sixth business day and
continuing until such Premises is usable; provided, however, that Tenant shall
not be entitled to a pro rata abatement of Rent under the foregoing due to
unusability (A) caused directly or indirectly by any act or omission of Tenant
or any of Tenant’s servants, employees, agents, contractors, visitors or
licensees, (B) where Tenant makes a decoration, alteration, improvement or
addition which directly causes such unusability, or (C) where the repair in
question is one which Tenant is obligated to furnish or pay for under the
provisions of this Lease.

 

9.ADDITIONS, IMPROVEMENTS, AND ALTERATIONS.  Except as set forth in the Tenant
Construction Agreement with regard to the initial Tenant Work and in the next
sentence, Tenant shall not, without the prior written consent of Landlord, which
consent will not be unreasonably withheld, conditioned or delayed, make any
alterations, improvements or additions to the Premises. Notwithstanding the
foregoing, Tenant shall have the right to make cosmetic or non-structural
alterations within the Premises (including replacement of flooring and
repainting of the Premises) (each a “Minor Alteration”) without obtaining the
prior written consent of Landlord, but with prior notice to Landlord (a “Minor
Alterations Notice”), so long as such alterations (a) do not adversely affect
the Building structure, or any part of the heating, ventilating, air
conditioning, plumbing,

20

--------------------------------------------------------------------------------

 

 

mechanical, electrical, communication or other systems of the Building, (b)
comply with all Applicable Laws and the Tenant Building Standard Finishes set
forth on Exhibit G-1 attached hereto, (c) do not unreasonably interfere with
another tenant’s normal and customary business operations in the Building, (d)
are not visible from the exterior of the Premises, and (e) do not cost more than
$100,000.00 at any one time. Tenant will not have any removal or restoration
obligations for any Minor Alteration consisting of replacement of flooring
and/or repainting of the Premises.  If the alterations, improvements or
additions proposed by Tenant affect the structural integrity of the Building, or
any part of the heating, ventilating, air conditioning, plumbing, mechanical,
electrical, communication or other systems of the Building, then Landlord may
grant or withhold its consent in its sole discretion.  For all other
alterations, improvements or additions for which Landlord’s consent is required,
such consent shall not be unreasonably withheld, conditioned or
delayed.  Landlord agrees to provide written consent or disapproval (together
with any reasons therefor) within 10 days after receipt of Tenant’s written
request for approval of any such alterations, improvements or additions, or any
plans and specifications for any proposed alterations, improvements or
additions.  If Landlord consents to such alterations, improvements or additions,
it may impose such reasonable conditions with respect thereto as Landlord deems
reasonably appropriate, including, without limitation, requiring Tenant to
furnish Landlord with insurance against liabilities which may arise out of such
work, reasonable evidence that Tenant has agreed to pay and shall be liable for
all of the costs related to such work, plans and specifications for Landlord’s
approval prior to commencement of construction, copies of all permits necessary
for such work and “as built” plans after completion of such work together with a
complete breakdown of the cost of such work as required for purposes of
Landlord’s insurance or self-insurance; provided, however, Landlord agrees to
execute, if required by the applicable building department, all permit forms
upon request, at no out-of-pocket cost to Landlord. The work necessary to make
any alterations, improvements or additions to the Premises shall be done at
Tenant’s expense by contractors approved by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed, and shall be performed in
accordance with all Applicable Laws and the Tenant Building Standard Finishes
set forth on Exhibit G-1 attached hereto. Tenant shall promptly pay, when due,
the cost of all such work and of all decorating required by reason thereof. Upon
completion of any such alterations, improvements or additions, Tenant shall
deliver to Landlord, to the extent not previously received by Landlord, evidence
of payment, contractors’ affidavits, warranties and full and final waivers of
all liens for labor, services or materials.  Except for any of Tenant’s
Removable Property or any alterations, improvements or additions required to be
removed pursuant to a Removal Notice (as hereinafter defined), which will
thereafter be deemed included in the definition of “Tenant’s Removable
Property”, all alterations, improvements and additions to the Premises, whether
temporary or permanent in character, made or paid for by Landlord or Tenant
shall without compensation to Tenant become Landlord’s property upon
installation and shall remain on the Premises at the expiration of the Term or
sooner termination of this Lease.  Notwithstanding the foregoing, at the time
Landlord approves the plans for such alterations, additions and improvements
made to the Premises after the Commencement Date (but excluding the plans for
the initial Tenant Work for which Tenant will have no removal or restoration
obligations except as otherwise provided in Section 17 below), or within seven
Business Days after Landlord receives a Minor Alterations Notice or otherwise
receives notice of any alterations, additions or improvements made to the
Premises, Landlord shall notify Tenant in writing as to those alterations,
additions and improvements which must be removed by Tenant at the expiration of
the Term or sooner termination

21

--------------------------------------------------------------------------------

 

 

of this Lease (a “Removal Notice”).  Tenant shall repair all damage to the
Premises or the Building caused by the removal of any alterations, additions,
improvements or Tenant’s Removable Property and restore the affected area to its
pre-existing condition, reasonable wear and tear excepted.

 

At all times during the Term and at expiration of the Term or sooner termination
of this Lease, Tenant may remove any of Tenant’s Removable Property. All
alterations, improvements and additions which have not been removed by Tenant at
the termination of the Term or sooner termination of this Lease shall, remain
Landlord’s property upon expiration or termination of this Lease by lapse of
time or otherwise and shall be relinquished to Landlord in good order, repair
and condition, ordinary wear and tear and, subject to Tenant’s duty to carry
insurance as required by this Lease, damage from fire or other casualty
excepted. Landlord shall not charge any fee or other charges for the
supervision, oversight, construction management, coordination and/or overhead
costs associated with any alterations, additions or improvements (except for any
reasonable out-of-pocket expenses incurred by Landlord for fees paid to
third-party engineers or other consultants for review of Tenant’s plans for such
alterations and improvements); provided, however, Landlord shall be permitted to
provide a reasonable level of oversight (at its sole cost) to ensure code
compliance, structural integrity of the alterations, additions and/or
improvements, and impact on other tenants in the Building.

 

10.COVENANT AGAINST LIENS.

 

A.Mechanics Liens.  Tenant covenants and agrees not to suffer or permit any lien
of mechanics or materialmen or others to be placed against the Building or the
Premises with respect to work or services claimed to have been performed for, or
materials claimed to have been furnished to, Tenant or the Premises at the
direction of Tenant, that is not discharged or released or bonded against within
30 days after the date of such filing.  Landlord shall have the right to serve
or to post and keep posted on the Premises, or on any part thereof, any notice
or notices that may at any time be required or permitted by any Applicable Law
relating to, or any way affecting, the liability of the owner of the Building
for labor performed or materials furnished in or about the erection or
construction of any improvements thereon at the instance of any person other
than said owner.  Within five Business Days after written request by Landlord,
Tenant shall post any such notices or take such other steps, at the expense of
Tenant, as may be required or permitted by any Applicable Law to protect
Landlord’s interest in the Premises against such liens.  In case any such lien
attaches, Tenant covenants and agrees to inform Landlord immediately of such
lien and to cause it to be released and removed of record within 30 days after
the date of filing thereof.  If Tenant fails to cause such lien to be released
and removed of record within 30 days after the filing of such lien, Landlord
may, at its sole option, cause the same to be paid and released, and Tenant
shall then promptly reimburse Landlord, as additional Rent hereunder, for all of
Landlord’s reasonable costs (including reasonable attorney’s fees) incurred in
connection with such liens.

 

B.Sales, Use, Income and Personal Property Taxes.  Tenant shall promptly pay and
discharge, on or prior to their due dates, all sales, use, personal property,
income and other taxes, and all employee income tax withholdings, arising from
and relating to Tenant’s business in the Premises due to any governmental entity
or taxing authority, failure to pay which might subject any of Landlord’s
property to a lien.  If Tenant fails so to pay any such taxes or withholdings,
and if Landlord

22

--------------------------------------------------------------------------------

 

 

shall reasonably determine that any of Landlord’s property is in danger of being
subject to a lien because of such unpaid taxes or withholdings, then Landlord
shall have the right but not the obligation to pay such taxes and withholdings,
and the amount so paid, together with interest thereon at the Default Interest
Rate (as defined in Section 29.B. below), shall constitute additional Rent under
this Lease due and payable from the date so paid by Landlord.

 

11.INSURANCE.    

 

A.Waiver of Subrogation. Notwithstanding anything to the contrary contained
herein, Landlord and Tenant each hereby waive any and every claim for recovery
from the other for any and all loss of or damage to the Building or the Premises
or to the contents thereof, which loss or damage is of a type insurable under
cause of loss-special risk form (formerly “all risk”) casualty insurance
policies available at the time such loss or damage was sustained.  Inasmuch as
this mutual waiver will preclude the assignment of any such claim by subrogation
(or otherwise) to an insurance company (or any other person), Landlord and
Tenant each agree to give written notice of the terms of this mutual waiver to
each insurance company which has issued, or in the future may issue, a policy of
casualty insurance to such party.  Each party shall also have each such
insurance policy properly endorsed to prevent the invalidation of such insurance
coverage by reason of such waiver.  Landlord and Tenant shall each obtain from
their respective insurers and deliver to the other party endorsements or written
waivers of subrogation, or other written evidence satisfactory to the other
party, that each of such party’s insurers is bound by the above waiver of
subrogation.  If Landlord adopts a plan of self-insurance with respect to those
portions of the Building or Premises which Landlord may be obligated to repair
or restore under Section 12.A. (and Landlord reserves the right to adopt such a
plan) Landlord’s waiver of claims contained in the first sentence of this
paragraph will continue to be effective as long as Tenant’s waiver of
subrogation remains in effect.

 

B.Coverage.  Tenant agrees, at its cost, to obtain and keep in force during the
Term the following described insurance, in form and substance, and issued by
companies, acceptable to Landlord in its reasonable judgment, provided that
Landlord may from time to time require reasonable increases in the limits set
forth below:

 

(1)Liability Insurance.  Commercial General liability insurance with combined
single limits of not less than $5,000,000 for bodily injury, personal injury,
tenant legal liability and property damage occurring in or about or related to
the use of the Premises and assumed contractual liability with respect to
Tenant’s obligations under Section 13, with deductibles acceptable to the
Landlord acting reasonably.  The policy will be endorsed to provide a waiver of
subrogation in favor of Landlord and Landlord’s property manager.

 

(2)Property Insurance.  A cause of loss-special risk form (formerly “all risk”)
casualty insurance policy which will be extended to cover the perils of Flood,
Earthquake, Sewer Back-up, Windstorm and Named Windstorm, in the amount equal to
the full replacement cost of all leasehold improvements, alterations and
additions to the Premises (including the Tenant Work), and of Tenant’s office
furniture, trade fixtures, office equipment, merchandise and all other items of
Tenant’s property or property of others for which Tenant is responsible on the
Premises (collectively,

23

--------------------------------------------------------------------------------

 

 

the “Tenant-Insured Improvements”), with deductibles acceptable to the Landlord
acting reasonably.

 

(3)Workers’ Compensation and Tenant’s Contractors. A workers’ compensation
insurance policy in at least the amount required by Applicable Law, and
employer’s liability insurance with limits of at least $1,000,000 each
occurrence, with deductibles acceptable to the Landlord acting reasonably. The
policy will be endorsed to provide a waiver of subrogation in favor of Landlord
and Landlord’s property manager.  In addition, Tenant shall require all of
Tenant’s contractors and suppliers that will perform work on the Premises to
deliver to Landlord, prior to the commencement of such work, certificates of
insurance evidencing that such contractors carry Commercial General liability
insurance in the amount of at least $1,000,000, workers’ compensation insurance
in the amount required by law, and employer’s liability insurance with limits of
at least $1,000,000 each occurrence. The requirements of this subsection (3)
shall also apply independently to all subcontractors and suppliers to Tenant’s
contractors and suppliers unless claims by or against them are covered by the
insurance carried by Tenant’s contractors and suppliers.

 

(4)Boiler and Machinery.  To the extent the Premises contain dedicated equipment
for heating, air-conditioning or miscellaneous electrical apparatus solely for
use by the Tenant in the Premises, Tenant will provide a standard Comprehensive
Boiler and Machinery Policy covering such equipment on a repair or replacement
cost basis, with deductibles acceptable to the Landlord acting reasonably with a
waiver of subrogation in favor of Landlord and Landlord’s property manager. 

 

(5)Form of Policies; General Insurance Provisions.  All policies evidencing the
coverage required under this Section 11.B. shall be issued by carriers with a
rating of A-X or better by A.M. Best Company, Inc. and licensed to do business
in the State of Colorado (except that the worker’s compensation insurance may be
provided by the State of Colorado) and shall provide that (a) the coverage is
primary and non-contributing to any insurance that may be carried by Landlord,
(b) the coverage cannot be cancelled except after 30 days’ prior written notice
to Landlord, and (c) Landlord and Landlord’s property manager for the Building
are each named as an additional insured (except that Landlord need not be so
named in Tenant’s worker’s compensation policy). Tenant shall furnish Landlord
with true copies of all policies or certificates of insurance evidencing such
coverage promptly on receipt. Notwithstanding that Landlord is a named
additional insured, Tenant shall be solely responsible for timely payment of all
premiums and timely performance of all other obligations under all policies,
including but not limited to all reporting requirements. True copies of all
receipts of payment in full of premiums shall be given by Tenant to Landlord not
less than 15 days before the due dates of such premiums.  By requiring the
insurance as set out in this Section 11, Landlord and its associated and
affiliated companies, their officers, directors, members, managers, partners and
employees, do not represent that the coverage and limits will necessarily be
adequate to protect Tenant and such coverage and limits shall not be deemed as a
limitation on Tenant’s liability under the indemnities provided in this
Lease.  In the event of any failure of the Tenant to furnish and maintain
insurance as required in this Lease, Landlord at its option and without waiving
the default of Tenant, shall have the right, but not the obligation, to obtain
such insurance for and in the name of Tenant.  In such event Landlord may, at
its absolute discretion and option, require that Tenant pay the cost thereof
upon demand or charge as additional Rent, and Tenant shall furnish to Landlord
all information

24

--------------------------------------------------------------------------------

 

 

required by the insurance carrier.

 

(6)Landlord’s Insurance.  Landlord shall procure and maintain throughout the
Term of this Lease (a) Commercial General Liability insurance (including broad
property damage) in the amount of $5,000,000 per occurrence and $5,000,000 in
the annual aggregate, and (b) cause of loss-special risk property and casualty
insurance covering Landlord’s Delivery Condition Work in the Premises, the Base
Building Shell and the common areas in an amount equal to full replacement
value.  Such policy shall provide protection against “all risk of physical
loss”.  All such insurance shall be written as primary policies.

 

C.Avoid Action Increasing Rates.  Tenant shall comply with all Applicable Laws,
all orders and decrees of court and all requirements of other governmental
authorities, and shall not, directly or indirectly, make any use of the Building
or the Premises which may thereby be prohibited or be dangerous to person or
property or which may jeopardize any insurance coverage, or may increase the
cost of insurance or require additional insurance coverage.  In no event shall
Tenant permit in the Premises flammables such as gasoline, turpentine, kerosene,
naphtha and benzene, or explosives or any other article of intrinsically
dangerous nature, and in no event shall Tenant, its agents, employees, invitees,
visitors, licensees, contractors, suppliers or workmen bring such flammables or
other articles into the Building.  If by reason of the failure of Tenant to
comply with the provisions of this Section 11.C., (i) any insurance coverage is
jeopardized, Landlord shall have the option, after reasonable prior written
notice and opportunity to cure, to terminate this Lease or (ii) insurance
premiums are increased or additional coverage is required, Landlord may require
Tenant to make immediate payment of the increased insurance premium as
additional Rent hereunder.

 

D.Notices by Tenant’s Insurance Carrier to Landlord.  Whenever in this Lease
(whether in Section 11.B. or elsewhere), any notice is given or is required to
be given, to Landlord by Tenant’s insurance carrier, to the extent such carrier
will actually agree to provide such notice, such notice must actually be given
by each such carrier to Landlord, and any provision in any policy, certificate
of insurance or elsewhere providing that notice to another insured under that
policy, or to any other person, shall constitute or be deemed to be notice to
Landlord shall be ineffective and shall be changed by endorsement so that notice
is actually given by such carrier to Landlord itself.  Tenant shall also provide
to Landlord such written evidence of compliance with this Section 11.D. as
Landlord may reasonably request.

 

E.Builder’s Risk Insurance.  Tenant shall obtain and keep in force during the
construction of the initial Tenant Work, in form and substance, and issued by a
company, acceptable to Tenant in its reasonable judgment, a Builder’s Risk
insurance policy in the amount equal to full value of the initial Tenant Work,
including coverage for theft and vandalism, accidental loss and damage, and
supplies and materials, and which adds Tenant’s contractor for the initial
Tenant Work as an additional insured.

 

12.FIRE OR CASUALTY.    

 

A.Restoration - Cancellation upon Major Damage.  If the Premises or the Building

25

--------------------------------------------------------------------------------

 

 

shall be damaged by fire or other casualty Landlord shall, promptly after
learning of such damage, notify Tenant in writing of Landlord’s estimate of the
time necessary to repair or restore such damage.  If Landlord reasonably
estimates that repair or restoration of all of such damage that was caused to
the Premises or to any other portion of the Building necessary for Tenant’s
occupancy cannot be completed within 240 days from the date of such damage, or
if such the portion of such restoration for which Landlord is responsible is not
actually completed within 300 days after the date of such damage, then Tenant
shall have the option to terminate this Lease by written notice to Landlord.  If
such damage, in Landlord’s opinion, has rendered all or a substantial portion of
the Premises or the Building untenantable, Landlord shall have the option to
terminate this Lease by written notice to Tenant.  Any option to terminate
granted hereunder must be exercised by written notice to the other party given
within 15 days after (a) Landlord delivers to Tenant the notice of estimated
repair time or substantial damage determination, or (b) the expiration of the
300-day period specified above.  If either party exercises its option to
terminate this Lease, the Term shall expire and this Lease shall terminate on a
date specified by such party in such notice, not to exceed 30 days after the
date of the notice for the Office Premises, but such termination date may, to
the extent feasible, be extended at Tenant’s option for up to 90 days after such
notice of termination is delivered solely with respect to the Retail Premises;
provided, however, that Rent for the period commencing on the date of such
damage until the date this Lease terminates shall be reduced to the reasonable
value of any use or occupation of the Premises by Tenant during such period.  If
neither party so terminates this Lease, then (i) Landlord shall repair and
restore such damage to the Delivery Condition with reasonable promptness,
subject to delays for insurance adjustments and Force Majeure Events, and (ii)
Tenant shall, within 180 days after substantial completion of Landlord’s
restoration to the Delivery Condition, use the proceeds of insurance required to
be carried by Tenant with respect to the Tenant-Insured Improvements to repair
and restore all damage to such Tenant Insured Improvements, and shall be
entitled to keep any excess insurance proceeds. 

 

B.Rent Abatement.  In the event any fire or casualty damage renders the Premises
untenantable and if this Lease shall not be terminated pursuant to Section 12.A.
hereof by reason of such damage, then Rent shall abate during the period
beginning with the date of such damage and ending with the date when Landlord
has substantially completed its obligations under Section 12.A., or, if Tenant
is required to repair and restore any Tenant-Insured Improvements, then such
abatement shall begin on the date of such damage and shall end the date that is
earlier of (i) 180 days after the date of substantial completion of Landlord
restoration to the Delivery Condition, or (ii) the date of substantial
completion of Tenant’s restoration of the Tenant-Insured Improvements.  Such
abatement shall be in an amount bearing the same ratio to the total amount of
Rent for such period as the untenantable portion of the Premises bears to the
entire Premises.  In no event will Landlord be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting in any way
from damage caused by fire or other casualty or the repair of such damage,
provided however that, to the extent Tenant remains in possession of a portion
of the Premises, Landlord will take all reasonable steps to minimize the
disruption to Tenant’s business and use of such portion of the Premises during
the period of repair by Landlord.   





26

--------------------------------------------------------------------------------

 

 

13.WAIVER OF CLAIMS; INDEMNIFICATION. 

 

A.Waiver.  To the extent not prohibited by Applicable Law, Landlord and its
partners, and its and their partners, venturers, managers, officers, agents,
servants, employees, affiliated limited liability companies, and other
affiliated entities shall not be liable for, and Tenant waives all claims for,
any damages to person or property, or resulting from the loss of use thereof, or
any loss of profits or damages from business interruption, sustained by Tenant
or by Tenant’s partners, officers, agents, servants or employees due to the
happening of any accident or event in or about the Building, except to the not
covered by the insurance required to be maintained by Tenant hereunder and
caused by the gross negligence or willful misconduct of Landlord, its employees,
agents or contractors.  This provision shall apply particularly (but not
exclusively) to damage caused by gas, electricity, snow, frost, steam, sewage,
sewer gas or odors, fire, water or by the bursting or leaking of pipes, faucets,
sprinklers, plumbing fixtures, and windows, and shall apply whether the damage
was due to any of the causes specifically enumerated above or to some other
cause of an entirely different kind, except to the extent not covered by the
insurance required by be maintained by Tenant hereunder and caused by the gross
negligence or willful misconduct of Landlord, its employees, agents or
contractors.  Tenant further agrees that all Tenant’s Removable Property upon
the Premises, or upon loading docks, receiving and holding areas or parking
areas, of the Building, shall be at the risk of Tenant only, and that Landlord
shall not be liable for any loss or damage thereto or theft thereof, except to
the extent not covered by the insurance required to be maintained by Tenant
hereunder and caused by the gross negligence or willful misconduct of Landlord,
or its agents, employees or contractors. 

 

B.Tenant Indemnification.  Without limitation of any other provisions hereof,
subject to the waiver of subrogation contained in Section 11.A. above, and to
the extent not prohibited by Applicable Law, Tenant agrees to defend, protect,
indemnify and save harmless Landlord and its employees, agents, managers,
members, officers, directors, partners and other affiliated entities from and
against all claims, liabilities, losses, damages, costs or expenses, including
reasonable attorneys’ fees, incurred by Landlord, based on, arising out of, or
resulting from: (i) any injury to any person or damage to or loss of any
property occurring (1) in the Premises, or (2) in the Building or on the Land
and arising from the use of the Premises, except to the extent either of the
foregoing are caused by the gross negligence or willful misconduct of Landlord;
(ii) any act or omission or negligence of Tenant or any of Tenant’s employees,
agents, contractors or sublessees; (iii) the violation of any Applicable Laws by
Tenant, its employees, agents, contractors or sublessees; and (iv) any breach or
default by Tenant in the performance of its obligations and covenants under this
Lease.  Tenant’s obligations under this Section shall survive the expiration or
earlier termination of this Lease.

 

C.Landlord Indemnification.  Without limitation of any other provisions hereof,
subject to the waiver of subrogation contained in Section 11.A. above, and to
the extent not prohibited by Applicable Law, Landlord agrees to defend, protect,
indemnify and save harmless Tenant and its employees, agents, managers, members,
officers, directors and partners from and against all claims, liabilities,
losses, damages, costs or expenses, including reasonable attorneys’ fees,
incurred by Tenant, based on, arising out of, or resulting from: (i) any injury
to any person or damage to or loss of any property occurring in the common areas
of Building or on the Land, except to the extent any of the foregoing is caused
by the uninsurable or unlawful acts of third parties or the gross negligence or

27

--------------------------------------------------------------------------------

 

 

willful misconduct of Tenant, its employees, agents or contractors; (ii) the
gross negligence or willful misconduct of Landlord, its employees, agents or
contractors; (iii) the violation of any Applicable Laws by Landlord, its
employees, agents or contractors; and (iv) any breach or default by Landlord in
the performance of its obligations and covenants under this Lease.  Landlord’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease.

 

14.NONWAIVER; ACCEPTANCE OF RENT OR PERFORMANCE AFTER BREACH.  No waiver of any
condition, covenant or provision of this Lease shall be implied by any failure
of either party to enforce any remedy on account of the violation of such
condition, covenant or provision even if such violation be continued or repeated
subsequently, and no express waiver shall affect any condition, covenant or
provision other than the one specified in such waiver and that one only for the
time and in the manner specifically stated.  Acceptance by Landlord of Rent or
acceptance by either party of any money or other performance by the other party,
after the first party has knowledge of any breach or default under this Lease by
the other party, shall not constitute a waiver by the first party of such breach
or default, or prevent the first party from enforcing any remedy for that or any
other breach or default.

 

15.CONDEMNATION.  If the whole or substantially the whole or any material and
substantial part of the Building or the Premises or the parking facilities in
the Building, as reasonably determined by Landlord and Tenant, is taken for any
public or quasi-public use under any governmental law, ordinance or regulation
or by right of eminent domain or is sold to the condemning authority in lieu of
condemnation, then this Lease will terminate as of the earlier of the date when
title to or physical possession of the Building, the Premises or the parking
facilities in the Building is taken by the condemning authority.  If less than
the whole or substantially the whole or any material and substantial part of the
Building, the Premises or the parking facilities in the Building is thus taken
or sold and if, after such partial taking, in Landlord’s reasonable judgment,
alteration or reconstruction of the Building is not economically justified, then
Landlord (whether or not the Premises are affected thereby) may terminate this
Lease by giving written notice to Tenant within 60 days after the taking or sale
and such termination shall be effective 30 days after the date of such notice
for the Office Premises, but such termination date may to the extent feasible,
be extended at Tenant’s option for up to 90 days after such notice of
termination is delivered solely with respect to the Retail Premises.  If over
50% of the Premises is thus taken or sold, Tenant may terminate this Lease if,
and only if, in Tenant’s reasonable judgment, the Premises cannot be operated by
Tenant in an economically viable fashion because of such partial taking or
sale.  Such termination by Tenant must be exercised by written notice to
Landlord given not later than 60 days after the taking or sale of the Premises
and such termination shall be effective 30 days after the date of such notice
for the Office Premises, but such termination date may, to the extent feasible,
be extended at Tenant’s option for up to 90 days after such notice of
termination is delivered solely with respect to the Retail Premises.  If neither
Landlord nor Tenant elects to terminate this Lease upon a partial taking or sale
of a portion of the Premises, the Rent payable under this Lease will be
diminished by an amount allocable to the portion of the Premises which was so
taken or sold.  If this Lease is not terminated upon a partial taking or sale,
Landlord will, at Landlord’s sole expense, promptly restore and reconstruct the
Building and the Premises to substantially their former condition to the extent
that the same may be feasible.  Landlord in no event shall be required to spend
for such restoration or reconstruction an amount in excess of the net amount

28

--------------------------------------------------------------------------------

 

 

received by Landlord as compensation or damages for the part of the Building or
the Premises so taken or sold.  As between the parties to this Lease, Landlord
will be entitled to receive all of the compensation and damages awarded upon a
taking or sale of any part or all of the Building or the Premises to the extent
of Landlord’s interest therein.  Tenant reserves the rights to claim damages
permitted by Applicable Law relating to Tenant’s trade fixtures, Tenant’s
Removable Property, and the moving and relocation expenses of Tenant, and
Landlord shall have no interest therein. 

 

16.ASSIGNMENT AND SUBLETTING.  Except as set forth below with respect to
assignments to a Permitted Transferee or as otherwise expressly permitted
hereunder, Tenant shall not, without the prior written consent of Landlord
(which consent shall not be unreasonably withheld, conditioned or delayed),
(a) assign, convey, encumber, or mortgage this Lease or any interest hereunder;
(b) suffer to occur or permit to exist any assignment of this Lease or any
interest hereunder, or any lien upon Tenant’s interest or any part thereof,
voluntarily, involuntarily or by operation of law; (c) sublet the Premises or
any part thereof; or (d) permit the use of the Premises or any part thereof by
any parties other than Tenant, its affiliates and their respective
employees.  For purposes of the preceding sentence, any change in ownership of
Tenant or of any guarantor of Tenant’s obligations under this Lease shall be
deemed to be an assignment of this Lease.  A “change in ownership” shall be
deemed to have occurred (i)(1) for a publicly traded corporation, when there is
a change of effective control; (2) for any other entity, in the event of any
circumstance where the voting interest of any party or group of parties
increases or decreases by more than one-third of the entire voting interest; or
(ii) upon the distribution of over 50% of any entity’s assets, or if the value
of assets sold (net of undistributed consideration received) exceeds 50% of
asset value.  “Change of effective control” for a publicly traded corporation
shall be deemed to occur if: (i) any person (as such term is defined in Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”)), other than a person who is a shareholder of the Tenant as of the
Effective Date, acquires beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 50% or more of the combined voting power of
the then outstanding voting securities of the Tenant; or (iii) the individuals
who were members of the Tenant’s Board of Directors as of the Effective Date
(the “Current Board Members”) cease for any reason to constitute a majority of
the Board of Directors of the Tenant or its successor; provided, however, that
if the election or the nomination for election of any new director of the Tenant
or its successor is approved by a vote of a majority of the individuals who are
Current Board Members, such new director shall, for the purposes of this
paragraph, be considered a Current Board Member; or (iv) the Tenant’s
shareholders approve (A) a merger or consolidation of the Tenant and the
shareholders of the Tenant immediately before such merger or consolidation do
not, immediately after such merger or consolidation, own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the outstanding securities of the Tenant immediately before such merger
or consolidation; or (B) a complete liquidation or dissolution or an agreement
for the sale or other disposition of all or substantially all of the assets of
the Tenant.  Notwithstanding the foregoing, a “change of effective control” will
not be deemed to have occurred: (x) solely because 50% or more of the combined
voting power of the then outstanding voting securities of the Tenant are
acquired by a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained for employees of the Tenant or its
subsidiaries; (y) if Landlord agrees in writing to waive a particular change of
effective

29

--------------------------------------------------------------------------------

 

 

control for the purposes of this Lease; or (z) if the events set forth in
subsections (i) and (iii) above occur among or between affiliates of
Tenant.  Landlord’s consent to any assignment, subletting, transfer, or to any
other matter set forth above in this Section 16, shall not constitute a waiver
of Landlord’s right to withhold its consent to any future assignment, subletting
or transfer, or to any such other matter.

 

Tenant shall give Landlord at least 15 days’ advance written notice of any
proposed sublease or assignment (“Transfer Notice”), which Transfer Notice shall
contain the name of the proposed sublessee or assignee, together with financial
statements for the proposed transferee, a complete copy (unexecuted) of the
proposed sublease or assignment documents, and such other information as
Landlord may reasonably request. In the event Tenant seeks permission to
sublease a part of the Premises, the Transfer Notice shall also identify the
area of the Premises Tenant seeks to sublease and the intended term of the
sublease. Landlord shall notify Tenant of its approval or rejection of Tenant’s
request to assign or sublease (and the reason for any rejection) within 10 days
after receipt of Tenant’s Transfer Notice. If Landlord fails to object to the
proposed assignment or sublet within such 10-day period, Landlord shall be
deemed to have consented to such assignment or sublease.  There shall be no
(A) prohibition against subleasing all or any portion of the Premises or
assigning this Lease to any prospective tenants or subtenants, unless Landlord
has received either a request for proposal or a proposal from any such
prospective tenant or subtenant within 90 days prior to receipt of Tenant’s
Transfer Notice, (B) prohibition on Tenant offering lower sublease rates than
the lease rates charged by Landlord, and (C) no requirement that any terms of
this Lease be changed in the event of any sublease or assignment.

 

Landlord agrees that it shall not unreasonably withhold, condition or delay its
consent to such assignment or sublease; provided, however, that reasonable
grounds for the withholding of consent shall include, without limitation, the
following: (1) the proposed transferee’s financial condition does not meet the
criteria Landlord uses to select Building tenants having similar leasehold
obligations; (2) the proposed transferee is a governmental organization or
Landlord is currently engaged in lease negotiations with the proposed transferee
for other premises in the Building; (3) any uncured Event of Default exists
under this Lease (or a condition exists which, with the passage of time or
giving of notice, would become an event of default); (4) any portion of the
Building or Premises would likely become subject to additional or different
Applicable Laws as a consequence of the proposed transfer; (5) the proposed
transferee’s use of the Premises conflicts with any exclusive usage rights
granted to any other tenant in the Building; (6) the use, nature, business,
activities or reputation in the business community of the proposed transferee
(or its principals, employees or invitees) does not meet Landlord’s reasonable
standards for Building tenants; or (7) the proposed transferee is or has been
involved in litigation with Landlord or any of its affiliates.

 

Upon any assignment or subletting by Tenant, (i) the original Tenant shall not
be released from any covenant or obligation under this Lease, and (ii) upon an
Event of Default Landlord shall be entitled to receive and collect, either from
Tenant or directly from the assignee or subtenant (at Landlord’s sole option),
all of the Rent and other sums payable by Tenant under this Lease.  If Tenant
collects any rent or other amounts from a permitted subtenant or assignee in
excess of the Rent for any monthly period, Tenant shall pay Landlord 50% of such
monthly excess, as and when received, after

30

--------------------------------------------------------------------------------

 

 

deduction of Tenant’s reasonable transaction costs incurred for such sublease or
assignment, including, without limitation, marketing and legal costs, tenant
improvements and leasing commissions.

 

Notwithstanding the foregoing provisions, Tenant may assign this Lease or sublet
the Premises or any portion thereof, without Landlord’s consent, to any of the
following persons or entities (each, a “Permitted Transferee”).  Any affiliate
which, directly or indirectly, controls or is controlled by or is under common
control with Tenant (an “Affiliate”), or a successor entity to Tenant by virtue
of merger, consolidation, or nonbankruptcy reorganization or the sale of all or
substantially all of the assets of Tenant; provided, however, that such
Permitted Transferee must either (a) have a net worth equal to or greater than
Tenant’s net worth as of the Effective Date, or (b) in Landlord’s commercially
reasonable opinion, have sufficient assets to perform its obligations (monetary
or otherwise) under this Lease.  For purpose of the definition of “Affiliate,”
the word “control” (including “controlled by” and “under common control with”),
as used with respect to any corporation, partnership, or association, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policy of a particular corporation, partnership
or association, whether through the ownership of voting securities or by
contract or otherwise.  Tenant’s right hereunder are further conditioned on: (i)
Tenant shall remain primarily liable for all of its obligations under this
Lease; (ii) any such subtenant and/or assignee shall assume and be bound by all
obligations of Tenant for payment of all amounts of rental and other sums and
the performance of all covenants required by Tenant pursuant to this Lease;
(iii) any such subtenant and/or assignee intends to operate the Premises in
accordance with the usage restrictions of this Lease; and (iv)  Tenant shall
provide Landlord with notice of such transaction and copies of the documents
evidencing such transaction and such other evidence as Landlord may reasonably
require to establish that such transaction falls within the terms and provisions
of this paragraph within 30 days after the effective date of such transfer to a
Permitted Transferee. 

 

In addition, Tenant may permit the occupancy of up to 15% of the Office Premises
by “friends of the firm” with whom Tenant has independent ongoing business
relationships including, but not limited to, subcontractors and contract
employees, regulators, auditors or other service providers, either with or
without a formal sublease or license agreement, in each case without Landlord’s
consent.

 

17.SURRENDER OF POSSESSION.  Upon the expiration or termination of the Term,
whether by lapse of time or otherwise, or upon the termination of Tenant’s right
of possession, Tenant shall forthwith surrender the Premises to Landlord in good
order, repair and condition, ordinary wear and tear, and, subject to Tenant’s
duty to carry insurance as required by this Lease, damage by fire or other
casualty excepted.  All alterations, improvements and additions to the Premises,
other than Tenant’s Removable Property, made or paid for by Landlord or Tenant,
shall without compensation to Tenant become Landlord’s property upon
installation.  Except as provided in Section 9 to the contrary, all such
alterations, improvements and additions, other than Tenant’s Removable Property,
shall remain Landlord’s property at the termination or expiration of this Lease
whether by lapse of time or otherwise, and shall be relinquished to Landlord in
good order, repair and condition, ordinary wear and tear and, subject to
Tenant’s duty to carry insurance as required by this Lease, damage by fire or
other casualty excepted.  Upon expiration of this Lease, or upon the earlier
termination of this Lease

31

--------------------------------------------------------------------------------

 

 

or Tenant’s right of possession, Tenant shall remove (a) Tenant’s Removable
Property, including, without limitation, furniture, trade fixtures and office
equipment, and other items of personal property that are not affixed or
otherwise attached to the Premises and that will not damage the Premises or
Building when removed, (b) its Wi-Fi Network (as defined in Section 34 below)
(c) all telecommunications and data cabling (excluding conduit) installed in the
Premises or elsewhere in the Building by or on behalf of Tenant, including all
connections for such cabling, (d) any and all bank vaults installed in the
Premises by or on behalf of Tenant, (e) items that are identified in a Removal
Notice, and (f) all Exterior Signage (as defined in Section 8 of Exhibit A) and
interior signage of Tenant, and Tenant shall repair any damage caused by such
removal.  In the event Tenant does not repair such damage, then Landlord shall
have the right to repair such damage, and Tenant shall pay to Landlord the
actual cost (without markups or administrative fees) of repairing any damage to
the Premises and to the Building caused by any such removal, to be paid within
30 days following receipt of any invoice for such repairs.  If Tenant shall fail
or refuse to remove any of the foregoing from the Premises, Tenant shall be
conclusively presumed to have abandoned the same, and title thereto shall
thereupon pass to Landlord without any cost either by set-off, credit, allowance
or otherwise, and Landlord may at its option accept the title to such property
or, at Tenant’s expense, may (i) remove the same or any part thereof in any
manner that Landlord shall choose, and (ii) store, destroy or otherwise dispose
of the same without incurring liability to Tenant or any other person.

 

18.PERSONAL PROPERTY.    

 

A.Responsibility.  Tenant shall be solely responsible for all costs and expenses
related to Tenant’s Removable Property and any other personal property used or
stored in the Premises.  Without limiting the foregoing, Tenant shall pay any
taxes or other governmental impositions levied upon or assessed against such
personal property, or upon Tenant for the ownership or use of such personal
property, on or before the due date for payment thereof.  Such personal property
taxes or impositions are not included in Taxes.

 

B.Taxes on Certain Improvements, Alterations and Conditions.  Tenant shall also
be responsible for all taxes or other governmental impositions levied upon or
assessed against any improvements, alterations, or additions to the Premises to
the extent that the same exceed or are in addition to Building Standard, and if
the taxing authorities do not separately levy or assess such excess or
additional improvements, alterations, or additions, Landlord may make a
reasonable allocation of such taxes or other governmental impositions to the
same.

 

C.Landlord’s Lien.  Intentionally deleted.

 

19.HOLDING OVER.  Tenant shall have the option to holdover beyond the Expiration
Date for up to three months after the Expiration Date (the “Extended Possession
Period”) on the same terms and conditions of this Lease (including Base Rent
payable at 125% of the rate in effect for the last month prior to the Expiration
Date, plus Tenant’s Share of Computed Operating Expenses), provided Tenant has
given written notice to its intent to retain possession of the Premises not less
than 90 days in advance of the Expiration Date, which notice must contain the
number of months (up to three) that Tenant so elects to extend the Term (the
“Extension Notice”).  Tenant may not elect to terminate the

32

--------------------------------------------------------------------------------

 

 

Extended Possession Period prior to the expiration of the number of months
specified by Tenant in the Extension Notice. After the Extended Possession
Period, Tenant shall have the option to holdover as a month-to-month Tenant for
a period not to exceed six months (the “Additional Holdover Period”), and during
such Additional Holdover Period, Tenant shall pay a monthly amount, in advance,
equal to 150% of the monthly Base Rent payable during the last month of the
Term, plus Tenant’s Share of Computed Operating Expenses, and Tenant shall be
bound by all of the other covenants, conditions and provisions of this Lease as
the same may apply to a month-to-month tenancy.  Any such tenancy during the
Additional Holdover Period shall be a month-to-month tenancy, terminable by
either party on 30 days’ prior written notice to the other party, but in no
event shall such termination occur after the expiration of the Extended
Possession Period or Additional Holdover Period, as applicable.  If Tenant shall
hold over after The Extended Possession Period of the Additional Holdover
Period, as applicable, or after termination of Tenant’s right of possession,
without written agreement providing otherwise, Tenant shall be deemed to be a
tenant at sufferance, and Tenant shall pay a monthly amount, in advance, equal
to 150% of the monthly Base Rent payable during the last month prior to the
Expiration Date, plus Tenant’s Share of Computed Operating Expenses, and Tenant
shall be bound by all of the other covenants, conditions and provisions of this
Lease as the same may apply to a tenancy at sufferance.  Except as otherwise
expressly set forth in this Section, nothing contained herein shall be construed
to give Tenant the right to hold over at any time, and Landlord may exercise any
and all remedies at law or in equity to recover possession of the Premises, as
well as any damages incurred by Landlord, due to Tenant’s failure to vacate the
Premises and deliver possession to Landlord as herein provided.

 

20.ESTOPPEL CERTIFICATE.  Tenant agrees that from time to time upon not less
than 10 days’ prior request by Landlord, Tenant will deliver to Landlord a
statement in writing certifying (i) that this Lease is unmodified and in full
force and effect (or if there have been modifications that the Lease as modified
is in full force and effect); (ii) the dates on which the Effective Date and the
Commencement Date occurred and the Expiration Date will occur; (iii) the dates
on which Tenant began paying Rent and that no Rent has been paid in advance of
the required payment dates; (iv) that neither Tenant nor to Tenant’s knowledge
Landlord is in default under any provision of this Lease, or, if a default
exists, the nature thereof in detail; (v) that to Tenant’s knowledge Tenant has
no existing defenses or off-sets to the enforcement of the Lease or, if there
are any, specifying same; (vi) provided such events have occurred, that Tenant
has accepted and occupied the Premises and that the Premises have been completed
in accordance with the terms hereof; and (vii) such other matters as may be
reasonably requested by Landlord.  It is intended that any such statement may be
relied upon by Landlord, any prospective purchaser or tenant of the Building,
any mortgagee or prospective mortgagees thereof or any prospective assignee of
any mortgage thereon.  Landlord agrees that from time to time upon receipt of
written request from Tenant (but not more often than once per calendar year),
Landlord will deliver to Tenant a statement in writing certifying as to the
matters set forth in (i), (ii), (iii) and (iv) above.

 

21.OBLIGATIONS TO MORTGAGEES AND LESSORS.    

 

A.Subordination.  Subject to Landlord providing Tenant with a Non-Disturbance
Agreement (as hereinafter defined), this Lease at Landlord’s option shall be
subject and subordinate

33

--------------------------------------------------------------------------------

 

 

to any ground or underlying leases of the Land, and to the lien of any mortgages
or deeds of trust, now or hereafter placed against the Land or Building, or
either of them, and to all renewals, extensions, modifications, consolidations
and replacements thereof, and to all advances made or hereafter to be made upon
the security of such mortgages or deeds of trust.  Subject to Landlord providing
Tenant with a Non-Disturbance Agreement,  Tenant shall, within 10 days after
Landlord’s request for the same, execute such further instruments or assurances
as Landlord may reasonably deem necessary to evidence or confirm the
subordination of this Lease to any such mortgages, deeds of trust or ground
leases, or, if requested by any mortgagee, beneficiary of a deed of trust, or
underlying or ground lessor, to make Tenant’s interest in this Lease superior to
the interest of such mortgagee, beneficiary of a deed of trust, or underlying or
ground lessor. It is further agreed that, upon the request of the mortgagee or
beneficiary of a deed of trust, if the mortgage or deed of trust shall be
foreclosed, or the transferee if the Building shall be conveyed in lieu of
foreclosure, Tenant will attorn, as Tenant under this Lease, to the purchaser at
any foreclosure sale or transferee under such conveyance, or upon request of the
ground or underlying lessor, if any ground or underlying lease shall be
terminated, Tenant will attorn, as Tenant under this Lease, to the ground or
underlying lessor; and, in either case, Tenant will execute, within 10 days
after a request therefor, such instruments as may be necessary or appropriate to
evidence such attornment.

 

Concurrently with the execution of this Lease and again as a condition precedent
to the effectiveness of any such subordination of this Lease at the time of the
entering into of this Lease and at any time in the future, to any existing
ground lease, mortgage or deed of trust placed against the Land or the Building
as of the Effective Date or in the future, Landlord shall provide to Tenant a
non-disturbance agreement (a “Non-Disturbance Agreement”) in favor of Tenant
executed by such ground lessor, mortgagee or deed of trust beneficiary, as the
case may be, under such existing ground lease, mortgage or deed of trust, on
such ground lessor, mortgagee or deed of trust beneficiary’s standard form
currently in use by such ground lessor, mortgagee or deed of trust beneficiary,
which form shall be reasonably acceptable to Tenant, and which shall provide
that Tenant’s quiet possession of the Premises shall not be disturbed on account
of Tenant’s subordination of this Lease so long as no Event of Default by Tenant
then exists under this Lease.  In addition, with respect to any future ground or
master lease or the lien of any future mortgage or deed of trust hereafter
placed against the Land or Building, Landlord shall use commercially reasonable
efforts to provide to Tenant a Non-Disturbance Agreement in favor of Tenant
executed by such future ground lessor, master lessor, mortgagee or deed of trust
beneficiary, as the case may be, on the form then in use by such ground lessor,
master lessor, mortgagee or deed of trust beneficiary, which form shall be
reasonably acceptable to Tenant. 

 

B.Notice to Landlord, Mortgagees, and Lessors.  In the event of any act or
omission by Landlord which would give Tenant the right to terminate this Lease,
Tenant will not exercise any such right to terminate until (i) it shall have
given written notice of the act or omission to Landlord and to the holder(s) of
the indebtedness or other obligations secured by any mortgage or deed of trust
affecting the Premises and lessor(s) of any ground lease, only if the name and
address of such holder(s) or ground lessor(s) have been furnished in writing to
Tenant, and (ii) the lesser of 30 days or the applicable grace period hereunder,
which at Tenant’s option may be extended to a period of up to 90 days, for
remedying the act or omission has elapsed following the giving of the notice,
during which time Landlord and such holder(s) or ground lessor(s), or any of
them, their agents or employees, will

34

--------------------------------------------------------------------------------

 

 

be entitled to enter upon the Premises and do therein whatever may be necessary
to remedy the act or omission.

 

22.CERTAIN RIGHTS RESERVED BY LANDLORD.  Landlord shall have the following
rights, each of which Landlord may exercise without notice to Tenant (except as
expressly provided below) and without liability to Tenant for damage or injury
to property, person or business on account of the exercise thereof, and the
exercise of any such rights shall not be deemed to constitute an eviction or
disturbance of Tenant’s use or possession of the Premises and shall not give
rise to any claim for set-off or abatement of rent or any other claim:

 

A.to change the name or street address of the Building, with notice to Tenant;

 

B.to install, affix and maintain any and all signs on the exterior and on the
interior of the Building or anywhere on the Land (and except as expressly
permitted under this Lease, Tenant agrees not to place or maintain any sign or
other advertising matter outside the Premises or inside the Premises so as to be
visible from outside the Premises), except as provided in this Lease, including
without limitation Section 8 of Exhibit A;

 

C.to decorate or to make repairs, alterations, additions, or improvements,
whether structural or otherwise, in and about the Building, or any part thereof,
and for such purposes to enter upon the Premises after not less than 24 hours’
advance notice (except in case of emergency, in which event no notice shall be
required), and, during the continuance of any of such work, to temporarily close
doors, entryways, public space and corridors in the Building and to interrupt or
temporarily suspend services or use of facilities, all without affecting any of
Tenant’s obligations hereunder, so long as Landlord has given Tenant reasonable
prior notice of any such actions in the Premises.  Landlord shall take
reasonable steps in connection with such actions to minimize any disruption to
Tenant’s business or its use of the Premises and Tenant will at all times have
uninterrupted access to the Premises, the Building and the Parking Garage,
subject to Force Majeure Events and in the case of an emergency);

 

D.to the extent permitted by Applicable Law, to retain at all times, and to use
in appropriate instances, keys to all doors within and into the
Premises.  Tenant agrees to purchase only from Landlord additional duplicate
keys as required, to change no locks, and not to affix locks on doors without
the prior written consent of Landlord (notwithstanding the provisions for
Landlord’s access to portions of the Premises, Tenant relieves and releases the
Landlord of all responsibility arising out of theft, robbery and pilferage,
except to the extent caused by the gross negligence or willful misconduct of
Landlord or its employees, contractors and agents).  Upon the expiration or
termination of the Term or of Tenant’s right to possession, Tenant shall return
all keys to Landlord and shall disclose to Landlord the combination of any
safes, cabinets or vaults left in the Premises; notwithstanding anything in this
Lease to the contrary Tenant will have sole access to all vault areas within the
Premises.

 

E.to designate Building Standard window coverings for all windows in the
Building and to designate and approve, prior to installation, all types of
additional window shades, blinds or

35

--------------------------------------------------------------------------------

 

 

draperies, if any;

 

F.to approve the weight, size and location of safes, vaults, high density files
and other heavy equipment and articles in and about the Premises and the
Building (so as not to exceed the lesser of the legal live load per square foot
or the live load per square foot designated by the structural engineers for the
Building), and to require all such items and furniture and similar items to be
moved into or out of the Building and Premises in accordance with the provisions
of Exhibit E.  Movements of Tenant’s property into or out of the Building and
within the Building are entirely at the risk and responsibility of Tenant and
Landlord reserves the right to require permits before allowing any property to
be moved into or out of the Building;

 

G.to show the Premises to prospective tenants at reasonable hours, and only upon
not less than 24 hours’ advance notice to Tenant and Tenant reserves the right
to require that any such entry be accompanied by a representative of Tenant,
during the last 18 months of the Term; and

 

H.to erect, use and maintain unexposed pipes, ducts, wiring and conduits, and
appurtenances thereto, in and through the Premises.

 

23.RULES AND REGULATIONS.  Tenant covenants and agrees to keep and observe the
reasonable rules and regulations attached to this Lease as Exhibit E and made a
part hereof.  Landlord shall have the right from time to time to reasonably
amend such rules and regulations and to prescribe additional rules and
regulations which, in its sole but reasonable judgment, may be desirable for the
use, entry, operation and management of the Premises and the Building, each of
which amended and additional rules and regulations shall become a part of this
Lease.  Tenant shall comply with such rules and regulations provided, however,
that such rules and regulations shall not contradict or abrogate any right or
privilege herein expressly granted to Tenant.  Landlord will use reasonable
efforts to enforce such rules and regulations in a non-discriminatory and
uniform manner against all tenants in the Building.

 

24.DEFAULT AND REMEDIES.    

 

A.Events of Default.  Each of the following shall constitute an “Event of
Default” under this Lease:

 

(1)Failure to Pay Rent or Other Amounts When Due.  If Tenant fails to pay when
due Base Rent, Additional Rent, or any other Rent or amounts payable by Tenant
under the terms of this Lease, and such failure shall continue for a period of
five days after written notice thereof by Landlord to Tenant; provided, however,
Tenant shall only be entitled to two notices per Calendar Year, and thereafter
such failure to pay shall be an automatic Event of Default. Tenant shall pay
interest at the Default Interest Rate on all Base Rent, Additional Rent and
other Rent and amounts that is not paid within five days after the date due from
their respective original due dates until paid.

 

(2)Failure to Deliver Required Documents.  If Tenant fails to deliver an
estoppel certificate required by Section 20 above, or an instrument required by
Section 21.A. above, in either

36

--------------------------------------------------------------------------------

 

 

case within 10 days after Tenant’s receipt of a request therefor.

 

(3)Violation of Other Lease Terms.  If Tenant breaches or fails to comply with
any other covenant or provision of this Lease applicable to Tenant, and such
breach or failure to comply is not covered by the provisions of
Sections 24.A.(1) or 24.A.(2) above and continues for a period of 20 days after
notice thereof by Landlord to Tenant, or, if such breach or failure to comply
cannot be reasonably cured within such 20-day period, if Tenant shall not in
good faith commence to cure such breach or failure to comply within such 20-day
period or shall not diligently complete such cure  within 60 days after such
notice from Landlord; provided, however, that if such breach or failure to
comply causes or results in (i) a dangerous condition in the Premises or
Building, (ii) any insurance coverage carried by Landlord or Tenant with respect
to the Premises or Building being jeopardized, or (iii) a material disturbance
to another tenant of the Building, then an Event of Default shall exist if such
breach or failure to comply is not cured as soon as reasonably possible after
notice thereof by Landlord to Tenant, and in any event is not cured within 30
days after such notice.  For purposes of this Section 24.A.(3), financial
inability shall not be deemed a reasonable ground for failure to immediately
cure any breach of, or failure to comply with, the covenants and provisions of
this Lease.

 

(4)Nonoccupancy of Retail Premises.  If Tenant shall fail to occupy and use the
Retail Premises within 30 days after the Commencement Date or shall leave the
Retail Premises unoccupied for 30 consecutive days or shall vacate and abandon
the Retail Premises for a period of 30 consecutive days; provided, however,
solely for purposes of an Event of Default under this Section 24.A.(4),
Landlord’s only remedy for such Event of Default shall be to elect to terminate
this Lease and the Term hereof for the Retail Premises only (but Landlord shall
not have the right to claim any damages) by providing written notice of
termination of this Lease and the Term hereof with respect solely to the Retail
Premises to Tenant at any time after expiration of such 30-day period (a
“Cessation Notice”), in which event this Lease and Term hereof shall terminate
with respect to the Retail Premises only on the date that is 90 days after the
date of the Cessation Notice, Tenant shall surrender and vacate the Retail
Premises on or before such termination date and, except as otherwise expressly
set forth herein, the parties shall have no further rights or obligations
hereunder with respect to the Retail Premises only (and all Base Rent and
Additional Rent and other obligations relating to the Retail Premises only will
be deemed to have terminated as of the termination date as provided in this
paragraph, except for any obligations for unpaid rents and other obligations and
liabilities with respect to the Retail Premises arising prior to and relation to
the period prior to the termination date and which otherwise expressly survive
expiration or earlier termination of this Lease); provided, however, this Lease
and the Term hereof with respect to the Office Premises will continue in full
force and effect.

 

(5)Transfer of Interest Without Consent.  If Tenant’s interest under this Lease
or in the Premises shall, in whole or in part, be transferred to or pass to or
devolve upon any other party in violation of the covenants and provisions of
Section 16, or if Tenant shall in any other way fail to comply with Section 16.

 

(6)Execution and Attachment Against Tenant.  If Tenant’s interest under this
Lease or in the Premises shall be taken upon execution or by other process of
law directed against Tenant, or shall be subject to any attachment at the
instance of any creditor or claimant against Tenant

37

--------------------------------------------------------------------------------

 

 

and said attachment shall not be discharged or disposed of within 60 days after
the levy thereof.

 

(7)Bankruptcy or Related Proceedings.  If Tenant shall file a petition in
bankruptcy or insolvency or for reorganization or arrangement or to delay,
reduce or modify Tenant’s debts or obligations, under the bankruptcy laws of the
United States or under any similar act of any state, or Tenant shall voluntarily
take advantage of any such law or act by answer or otherwise, or shall be
dissolved, or shall be declared insolvent, or shall make an assignment for the
benefit of creditors or, if involuntary proceedings under any such bankruptcy or
insolvency law or for the dissolution of Tenant shall be instituted against
Tenant or a receiver or trustee shall be appointed for the Premises or for all
or substantially all of the property of Tenant, and such proceedings shall not
be dismissed or such receivership or trusteeship vacated within 60 days after
such institution or appointment.

 

B.Landlord’s Remedies.  Subject to Force Majeure Events, time is of the essence
hereof.  Upon the occurrence of any Event of Default, Landlord shall have, in
addition to all other rights and remedies provided in this Lease or at law or in
equity, the right, at Landlord’s election, then or at any time thereafter, to
exercise any one or more of the following remedies:

 

(1)Cure by Landlord.  Upon an Event of Default, Landlord may, at Landlord’s
option, but without obligation to do so, and without releasing Tenant from any
obligations under this Lease, make any payment or take any action as Landlord
may deem necessary or desirable to cure any such Event of Default in such manner
and to such extent as Landlord may deem necessary or desirable.  Landlord may do
so without demand on, or written notice to, Tenant and without giving Tenant an
opportunity to cure such Event of Default.  Tenant covenants and agrees to pay
to Landlord, within 10 days after demand, all reasonable advances, costs and
expenses of Landlord in connection with the making of any such payment or the
taking of any such action, including reasonable attorneys’ fees, together with
interest at the Default Interest Rate, from the date of payment of any such
advances, costs and expenses by Landlord.

 

(2)Termination of Lease and Damages.  Upon an Event of Default, Landlord may
terminate this Lease, effective at such time as may be specified by written
notice to Tenant (but such termination date may, to the extent feasible, be
extended at Tenant’s option for up to 90 days after such notice of termination
is delivered solely with respect to the Retail Premises), and demand (and, if
such demand is refused, recover) possession of the Premises from Tenant.  Tenant
shall remain liable to Landlord for damages in an amount equal to the total of
the following:

 

(a)the cost, including reasonable attorneys’ fees, of demanding and recovering
the Premises;

 

(b)all unpaid Base Rent, Additional Rent and any other Rent earned at the time
of termination of this Lease, plus interest thereon at the Default Interest
Rate; and

 

(c)all other money and damages owed by Tenant to Landlord.

 



38

--------------------------------------------------------------------------------

 

 

In addition, Landlord shall also be entitled to recover from Tenant as damages
the amounts determined at Landlord’s election under either (x) or (y) below:

 

(x)Base Rent, Additional Rent and other Rent and sums which would have been
owing by Tenant hereunder for the balance of the Term, had this Lease not been
terminated, less the net proceeds, if any, received by Landlord from any
reletting of the Premises by Landlord subsequent to such termination, after
deducting all Landlord’s reasonable expenses in connection with finding a new
tenant and such recovery of possession and reletting, including tenant
improvements, remodeling and refinishing space for a new tenant, reasonable and
customary tenant inducements and abatements, brokerage fees or agents’
commissions in connection therewith, reasonable attorneys’ fees, and other costs
and expenses incident to recovering and reletting the Premises; and Landlord
shall be entitled to collect and receive such damages from Tenant on the days on
which the Base Rent, Additional Rent and other Rent and sums would have been
payable if this Lease had not been terminated.

 

(y)Alternatively, at the option of Landlord, Landlord shall be entitled to
recover forthwith from Tenant, as damages for loss of the bargain and not as a
penalty, an aggregate sum which, at the time of such termination of this Lease,
represents the present value of the excess, if any, of (a) the aggregate of the
Base Rent, Additional Rent and all other Rent and sums payable by Tenant
hereunder that would have accrued for the balance of the Term (such aggregate
shall be calculated by assuming that the monthly installment of Additional Rent
due for the month in which termination occurs shall remain the same for the
balance of the Calendar Year in which termination occurs and that the total
amount of Additional Rent payable for the succeeding Calendar Years remaining in
the Term if this Lease had not been terminated shall increase by 5% per Calendar
Year, compounded annually, over the amount of Additional Rent payable for the
Calendar Year in which termination occurs), over (b) the reasonable rental value
of the Premises for the same period, including a reasonable Base Rent,
Additional Rent and other Rent Landlord can reasonably expect to recover by
reletting the Premises for the remainder of the Term, taking into consideration
loss of rent while finding a new tenant, and the costs which Landlord might
incur in leasing the Premises to a new tenant, including those listed in
paragraph (x) above.  Such present value shall be calculated at the rate
commonly called the discount rate (primary) for short term commercial paper as
published in the Wall Street Journal on the date of termination of this Lease.

 

(3)Repossession and Reletting.  Upon an Event of Default, Landlord may
immediately or at any time thereafter, and with or without legal process,
reenter and take possession of the Premises or any part thereof, without demand
or notice and, except as may otherwise be required by Applicable Laws, repossess
the same and expel Tenant and any party claiming by, under or through Tenant,
and remove the effects of both using such force for such purposes as may be
necessary, without being liable for prosecution on account thereof or being
deemed guilty of any manner of trespass (Tenant hereby waiving any claim except
claims arising out of Landlord’s failure to exercise such care as to Tenant’s
property as may be required by Applicable Laws), and without prejudice to any
remedies for arrears of rent or right to bring any proceeding for breach of
covenants or provisions of this Lease.  No such reentry or taking possession of
the Premises by Landlord shall be construed as an election by Landlord to
terminate this Lease unless a written notice of such intention is given to
Tenant

39

--------------------------------------------------------------------------------

 

 

by Landlord.  No notice from Landlord hereunder or under a forcible entry and
detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states.  Landlord
reserves the right, following any reentry or reletting, to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event the
Lease will terminate as specified in said notice, but such termination date may,
to the extent feasible, be extended at Tenant’s option for up to 90 days after
such notice of termination is delivered solely with respect to the Retail
Premises.  After recovering possession of the Premises, Landlord may, from time
to time, but shall not be obligated to, relet the Premises, or any part thereof,
for the account of Tenant, for such term or terms and on such agreements,
covenants, provisions and conditions and upon such other terms as Landlord, in
its reasonable discretion, may determine. Landlord may make such repairs,
alterations and improvements as Landlord may consider appropriate to accomplish
such reletting, and Tenant shall reimburse Landlord upon demand for all
reasonable costs and expenses (together with interest thereon at the Default
Interest Rate), which Landlord may incur in connection with such repossession or
reletting, including tenant improvements, remodeling and refinishing space for a
new tenant, reasonable and customary tenant inducements and abatements,
brokerage fees or agents’ commissions in connection therewith, redecorating
costs, reasonable attorneys’ fees, and other reasonable costs and expenses
incident to repossessing and reletting the Premises.  Landlord may collect and
receive the rents for such reletting but Landlord shall in no way be responsible
or liable for any failure to relet the Premises, or any part thereof, or for any
failure to collect any rent due upon such reletting.  Notwithstanding Landlord’s
recovery of possession of the Premises, Tenant shall continue to pay on the
dates herein specified, the Base Rent, Additional Rent and other Rent and sums
which would be payable hereunder if such repossession had not occurred, together
with interest thereon at the Default Interest Rate, less a credit for the net
amounts, if any, after payment by Landlord of all of its costs and expenses
actually received by Landlord through any reletting of the Premises.

 

Notwithstanding anything in this Lease or Applicable Law to the contrary, upon
the occurrence of an Event of Default, Landlord agrees to exercise commercially
reasonable efforts to mitigate its damages.

 

(4)Landlord’s Bankruptcy Remedies.  Nothing contained in this Lease shall limit
or prejudice the right of Landlord to prove and obtain as liquidated damages in
any bankruptcy, insolvency, receivership, reorganization or dissolution
proceeding, an amount equal to the maximum allowable by any Applicable Law
governing such proceeding in effect at the time when such damages are to be
proved, whether or not such amount be greater, equal to or less than the amounts
recoverable, either as damages or rent under this Lease.

 

C.Concurrent or Subsequent Exercise of Remedies.  Exercise of any of the
remedies of Landlord under this Lease shall not prevent the concurrent or
subsequent exercise of any other remedy provided for in this Lease or otherwise
available to Landlord at law or in equity.

 

D.Landlord’s Default.  Notwithstanding anything in this Lease to the contrary,
if Landlord defaults in the performance of its obligations under this Lease, and
such default is not cured or commenced to be cured by Landlord within sixty (60)
days after written notice from Tenant, Tenant shall have the right (i) to pursue
specific performance, injunctive relief or money damages; provided,

40

--------------------------------------------------------------------------------

 

 

however, in no event will Tenant be entitled to terminate this Lease or obtain
consequential or punitive damages from Landlord, or (ii) at its option, and
after providing Landlord with written notice of its intent to do so, effect such
cure and shall furnish Landlord with a statement of the cost of such cure upon
substantial completion thereof; provided, however, that Tenant shall not
effectuate any cure which will affect any structural component of the Building
or any Building systems.  In the event of an emergency, Tenant may immediately
exercise its rights under this paragraph so long as Tenant has used commercially
reasonable efforts to notify Landlord of Tenant’s intent to perform its
self-help.  Landlord shall reimburse Tenant for the actual, reasonable costs or
any repair or other cure performed by Tenant (as documented by invoices) within
30 days after Landlord’s receipt of Tenant’s written demand, together with
copies of paid invoices.  If Landlord fails to pay Tenant within such 30 day
period, Tenant may offset such amount due against its next payment(s) of Base
Rent coming due until credited in full.

 

E.Choice of Law, Jurisdiction and Venue.  This Lease is declared to be a
Colorado contract, and all of the covenants, conditions and provisions of this
Lease shall be construed and enforced according to the laws of the State of
Colorado.  Any action or proceeding against Landlord or Tenant relating in any
way to this Lease may be brought and enforced in the District Court in and for
the City and County of Denver, Colorado, or the United States District Court for
the District of Colorado, and each of Landlord and Tenant irrevocably submits to
the personal jurisdiction of each such court in respect of any such action or
proceeding.  So long as either Landlord or Tenant has any obligation under this
Lease, such party will maintain a duly appointed agent in Denver, Colorado, for
personal service of such process and, if it fails to maintain such an agent, any
such process may be served by serving a copy thereof upon the Colorado Secretary
of State, by mailing a copy thereof by Canada Post registered mail or United
States Postal Service certified mail addressed to such party at its address as
provided for notices hereunder, or by any other means permitted under the rules
of federal or state courts in Colorado.  Any judgment so obtained in the state
or federal courts in Colorado may be enforced and levied upon in the courts of
any jurisdiction in which such party or any of its respective property may be
found, and each of Landlord and Tenant irrevocably submits to the personal
jurisdiction of each such court in respect of any such action or
proceeding.  Each of Landlord and Tenant irrevocably waives, to the fullest
extent permitted by applicable law, any objection that such party may now or
hereafter have to personal jurisdiction or venue of any such action or
proceeding in the District Court in and for the City and County of Denver,
Colorado, or the United States District Court for the District of Colorado, and
any claim that any such action or proceeding brought in such court has been
brought in an inconvenient forum.

 

25.EXPENSES OF ENFORCEMENT.  Tenant shall pay upon demand all Landlord’s costs,
charges and expenses, together with interest thereon at the Default Interest
Rate, including reasonable attorneys’ fees and other out-of-pocket costs and
expenses of agents, consultants and others retained by Landlord, incurred in
successfully enforcing Tenant’s obligations hereunder.  Landlord shall pay upon
demand all Tenant’s costs, charges and expenses, together with interest thereon
at the Default Interest Rate, including reasonable attorneys’ fees and other
out-of-pocket costs and expenses of agents, consultants and others retained by
Tenant, incurred in successfully enforcing Landlord’s obligations hereunder.

 



41

--------------------------------------------------------------------------------

 

 

26.COVENANT OF QUIET ENJOYMENT.  Landlord covenants that Tenant, on paying the
Rent, charges for services and other payments herein reserved, and, on keeping,
observing and performing all the other covenants, conditions, and provisions
herein contained on the part of Tenant to be kept, observed, and performed,
shall, during the Term, have quiet and peaceable possession of the Premises
subject to the covenants, conditions, and provisions hereof, and such possession
shall not be disturbed by Landlord or by any person claiming by, through or
under Landlord.

 

27.SECURITY DEPOSIT.  Intentionally deleted.

 

28.REAL ESTATE BROKER.  Each party represents to the other party that such party
has dealt with no broker, real estate person, or finder in connection with this
Lease other than the broker or brokers, if any, named in Section 1.A.(8) and
1.A.(9) and that insofar as such party knows, no other broker, real estate
person, or finder negotiated this Lease or is entitled to any commission or fee
in connection herewith.  Tenant agrees to indemnify, defend and hold Landlord
free and harmless from and against all claims for broker’s and real estate
commissions or finder’s fees by any person claiming to have been retained by, or
furnished services to, Tenant in connection with this transaction, other than
the broker or brokers, if any, named in Section 1.A.(8) and 1.A.(9).  Landlord
agrees to indemnify, defend and hold Tenant free and harmless from and against
all claims for broker’s and real estate commissions or finder’s fees by any
person claiming to have been retained by, or furnished services to, Landlord in
connection with this transaction, other than the broker or brokers, if any,
named in Section 1.A.(8) and 1.A.(9).  No commission or fee shall be payable to
any broker in connection with any renewal of this Lease. Landlord will pay all
commissions and fees due to the brokers named in Section 1.A.(8) and 1.A.(9)
above.

 

29.MISCELLANEOUS.    

 

A.Rights Cumulative.  All rights and remedies of the parties under this Lease
shall be cumulative and none shall exclude any other rights and remedies allowed
by Applicable Law.

 

B.Interest.  In addition to the rights and remedies under Section 24 or
elsewhere in this Lease, Tenant covenants and agrees that all Base Rent,
Additional Rent, and other Rent and any sums due hereunder shall bear interest
from the date due until paid at a rate equal to the lesser of (i) a floating
rate equal to three percent (3%) above the Prime Rate reported in the Money
Rates section of the most recent issue of the Wall Street Journal (the “Prime
Rate”), automatically adjusting with each change in the Prime Rate, and (ii) the
maximum non-usurious rate of interest permitted by the Applicable Laws of the
State of Colorado (such rate, the “Default Interest Rate”), and Tenant covenants
to pay the same.

 

C.Binding Effect.  Each of the covenants, conditions, and provisions of this
Lease shall, as the case may require, extend to and bind or inure to the benefit
not only of Landlord and Tenant, but also of their respective successors or
assigns, provided, however, that this clause shall not permit any assignment,
sublease or other matter by Tenant contrary to the provisions of Section 16
hereof.  The generality of the foregoing provisions of this subsection C. shall
not be limited by the use of such words as successor landlord or Landlord’s
successors, assigns, successors in interest or transferee in

42

--------------------------------------------------------------------------------

 

 

some Sections of this Lease and not in others.

 

D.Lease Contains All Terms.  All of the representations and obligations of the
parties are contained herein and no modification, waiver or amendment of this
Lease or of any of its covenants, conditions or provisions shall be binding upon
a party unless in writing signed by such party.

 

E.Delivery for Examination.  Submission of the form of the Lease for examination
by either party to the other party shall not bind any party in any manner, and
no Lease or obligations of the parties shall arise until this Lease is signed by
both Landlord and Tenant and delivery is made to each.  To the extent that
either party signs and delivers to the other party one or more signed originals
of this Lease, such signature and offer is subject to the condition precedent
that within 15 business days after the date of signature by the first party, the
second party delivers (a) a mutually signed counterpart original of this Lease
signed by such second party to the other party, and (b) a fully signed (by the
second party and the applicable lender) original of the Non-Disturbance
Agreement referred to in the second paragraph of Section 21.A. If such condition
precedent is not fully satisfied within such 15-business-day period, then the
offer by the first party will expire and be of no further force or effect.

 

F.No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.

 

G.Modification of Lease.  If any present or prospective lender, purchaser or
lessor requires, as a condition to its lending funds or purchasing an interest
in the Land or the Building, or entering into a ground or other lease covering
an interest in the Land or the Building, that certain modifications be made to
this Lease, which modifications will not require Tenant to pay any additional
amounts or otherwise change materially the rights or obligations of Tenant
hereunder, Tenant shall, upon Landlord’s request, execute appropriate
instruments effecting such modifications.

 

H.Substitution of Premises.  Intentionally deleted.

 

I.Transfer of Landlord’s Interest.  Tenant acknowledges that Landlord (and each
successor landlord) has the right to transfer its interest, by reason of this
Lease, in either or both of the Land and Building, and Tenant agrees that if
such successor landlord assumes Landlord’s obligations under this Lease, then in
the event of any such transfer Landlord (and each successor landlord) shall
automatically be released from all liability under this Lease relating to
periods after such respective transfer and Tenant agrees to look solely to such
respective transferee for the performance of the obligations hereunder of
Landlord (or such successor landlord) relating to periods after such transfer.

 

J.Prohibition Against Recording.  Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant, and the recording
thereof in violation of this provision shall make this Lease voidable at
Landlord’s election.

 



43

--------------------------------------------------------------------------------

 

 

K.Captions.  The captions of Sections and subsections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Sections of subsections.

 

L.Only Landlord/Tenant Relationship.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venture or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any other provisions
contained in this Lease or any act of the parties hereto shall be deemed to
create any relationship between Landlord and Tenant other than the relationship
of landlord and tenant.  In no event shall any fiduciary relationship exist or
be implied between Landlord and Tenant.

 

M.Bills.  Intentionally deleted.

 

N.Severability.  If any covenant, condition or provision of this Lease shall be
declared to be void or unenforceable by a final judicial or administrative
order, then the Lease shall continue in full force and effect, except that the
void or unenforceable covenant, condition or provision shall be deemed to be
deleted from this Lease. 

 

O.Jury Trial.  Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by Landlord or Tenant against the other with
respect to the following issues: (i) the insolvency or bankruptcy of Landlord or
Tenant; (ii) the assignment in whole or in part of this Lease by Landlord or
Tenant or the subletting of all or any portion of the Premises by Tenant; and
(iii) the integrity of the Building’s structural, electrical, or mechanical
systems.

 

P.Authority to Bind.  The individuals signing this Lease on behalf of Landlord
and Tenant hereby represent and warrant that they are empowered and duly
authorized to bind the Landlord or the Tenant, as the case may be, to this Lease
in accordance with its terms.

 

Q.Covenants Independent.  It is the intent of the parties that the covenants,
conditions and provisions in this Lease are, and shall be construed, as
independent and not dependent and that all Rent and other sums shall be payable
without offset, counterclaim, abatement, or reduction for any cause except as
otherwise specifically provided in this Lease.

 

R.Business Days and Hours; Holidays.  “Business Days” means Monday through
Friday (except holidays); “normal business hours” means 7:00 a.m. to 6:00 p.m.
on Business Days; and “holidays” means those days designated as holidays in the
Rules and Regulations attached hereto as Exhibit E.

 

S.Force Majeure.  Whenever a period of time is herein prescribed for action to
be taken by either party, neither party shall be liable or responsible for, and
there shall be excluded from the computation for any such period of time, any
delays due to unavailability of materials, equipment, utilities, services, or
labor (including shortages of labor) required to enable such party to fulfill
such obligation, or due to Applicable Laws, governmental regulations or
restrictions, inability to obtain permissions, approvals or consents from
applicable governmental authorities or otherwise required

44

--------------------------------------------------------------------------------

 

 

pursuant to Applicable Laws, strikes, lock-outs, riots, civil commotions,
war-like operations, invasions, hostilities, military or usurped power,
sabotage, acts of God, adverse weather conditions (being weather conditions
which preclude any work on the Premises or the Building for a substantial part
of a scheduled work day which cause the construction schedule to be delayed), or
any other cause of any kind whatsoever which is beyond the control of the
performing party (each of the foregoing, a “Force Majeure Event”), and the other
party shall not be entitled to any compensation for any loss, inconvenience,
nuisance or discomfort occasioned thereby.  Notwithstanding the foregoing, the
provisions of this paragraph shall not apply to allow for a delay in any payment
of money required by either party, including the payment by Tenant of any Rent
due hereunder or where a Force Majeure Event is expressly excluded.

 

T.Financial Reports.  Within 15 days after Landlord’s request, Tenant will
furnish Tenant’s most recent audited financial statements (including any notes
to them) to Landlord, or, if no such audited statements have been prepared, such
other financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements.  Tenant will be available to discuss its
financial statements with Landlord.  Landlord will not disclose any aspect of
Tenant’s financial statements that Tenant designates to Landlord as confidential
except (1) to Landlord’s mortgagee or prospective mortgagees or purchasers of
the Building, (2) in litigation between Landlord and Tenant, and/or (3) if
required by Applicable Law or court order.  Tenant shall not be required to
deliver the financial statements required under this Section more than once in
any 12-month period unless requested by Landlord’s mortgagee or a prospective
buyer or lender of the Building or an Event of Default occurs, in which case
such request will be no more frequently than once quarterly.

 

30.LIMITATIONS ON LANDLORD’S LIABILITY.  Any liability of Landlord for damages
for breach or nonperformance by Landlord, or arising out of the subject matter
of this Lease or the relationship created hereby, shall be collectible only out
of Landlord’s interest in the Building and no personal liability is assumed by,
or may at any time be asserted against, Landlord, any parent and affiliated
corporations, partnerships, limited liability companies, or other entities, its
and their partners, venturers, managers, principals or other constituents,
directors, officers, agents, servants and employees, or any of its or their
successors or assigns; all such liability, if any, being expressly waived and
released by Tenant.  The foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord’s successors in interest or any suit or action in
connection with enforcement or collection of amounts which may become owing or
payable under or on account of insurance which Landlord or Landlord’s successors
in interest may maintain.  Landlord’s or such successor’s review, supervision,
commenting on or approval of any aspect of work to be done by or for Tenant
(under the Tenant Construction Agreement, Section 9 hereof, or otherwise) are
solely for Landlord’s or such successor’s protection and, except as expressly
provided in writing by Landlord or such successor after it has made or given
such review, supervision, comment or approval, create no warranties or duties to
Tenant or to third parties.

 

31.NOTICES.  All notices required or permitted under this Lease shall be in
writing and shall be deemed properly given and received (i) when actually given
and received at the addresses set out below if delivered in person, including
delivery by a private courier or overnight delivery service; or

45

--------------------------------------------------------------------------------

 

 

(ii) three Business Days after deposit in the Canada Post or United States
mails, certified or registered mail with return receipt requested, postage
prepaid, addressed to the party to receive the notice at:

 

In the case of notices to Landlord:

 

Renshan L.P.

c/o First Gulf Corporation

3751 Victoria Park Avenue

Toronto, Ontario M1W 3Z4

Attention:  President

 

with a copy to:

 

Great Gulf Group

3751 Victoria Park Avenue

Toronto, Ontario M1W 3Z4

Attention:  General Counsel

 

and a copy to:

 

Holland & Hart LLP

555 Seventeenth St., Suite 3200

Denver, Colorado  80202

Attention:  Elizabeth A. Sharrer, Esq.

 

and in the case of notices to Tenant:

 

Prior to the Commencement Date:

 

CoBiz Financial Inc.

717 17th Street, Suite 400

Denver, Colorado 80202

Attention:  Mark A. Frank, Executive Vice President

 

and a copy to:

 

CoBiz Bank

821 17th Street, 7th Floor

Denver, Colorado 80202

Attention:  Judith E. Lajoie, Esq., General Counsel

 

Following the Commencement Date:

 

At the Premises, Attention:  Mark A. Frank and Judith E. Lajoie, Esq.

 



46

--------------------------------------------------------------------------------

 

 

Or, in the case of notices to either Landlord or Tenant, at such other address
or addresses as either party may notify the other of in accordance with the
terms hereof.

 

32.HAZARDOUS MATERIALS.

 

A.Tenant’s Obligations and Indemnity.  From and after the Delivery Date, Tenant
shall comply with all Applicable Laws of the federal, state, county and city
governments and all departments thereof applicable to the presence, storage,
use, maintenance and removal of toxic, hazardous or contaminated substances,
materials or wastes (collectively, “Hazardous Materials”) in, on or about the
Premises and the Building, which presence, storage, use, maintenance or removal
is caused by the acts or omissions of Tenant or any of Tenant’s agents,
employees, contractors, invitees or any other person or entity over which Tenant
has control.  In no event shall the aforesaid be construed to mean that Landlord
has given or will give its consent to Tenant’s storing, using, maintaining or
removing Hazardous Materials in, on or about the Premises, other than those
customarily used in offices (including without limitation cleaning supplies and
copier supplies used in the normal course of business), and then only in
compliance with all Applicable Laws.  Tenant shall indemnify, defend and hold
Landlord and its employees, agents, officer, directors, members, managers and
affiliated companies, free and harmless from and against any and all claims,
judgments, damages, penalties, fines, costs (including reasonable attorneys’
fees, litigation and court costs), liabilities and losses, including, without
limitation, diminution in the value of the Premises or the Building or any
portion thereof, damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Premises or the Building or any part
thereof, and sums paid in settlement of claims, reasonable attorneys’ fees,
consultant fees, expert fees, any and all costs incurred in connection with any
investigation of site conditions or any clean up, remedial, removal or
restoration work necessary in the reasonable judgment of Landlord or required by
any federal, state or local governmental agency or political subdivision because
of the presence of such Hazardous Materials in, on or about the Premises or the
Building or any part thereof, arising out of or relating to (a) the use,
presence, handling or disposition of Hazardous Materials by Tenant, its
employees, agents, contractors, invitees or any other person or entity over
which Tenant has control in, on or about the Premises, the Building or the Land,
or any part thereof, and (b) any Hazardous Materials contamination of the
Premises, the Building or the Land, or any part thereof, caused by Tenant, its
employees, agents, contractors, invitees or any other person or entity over
which Tenant has control.  Tenant’s obligations hereunder shall survive the
termination of this Lease.

 

B.Landlord’s Representations and Indemnity.  Landlord shall comply with all
Applicable Laws of the federal, state, county and city governments and all
departments thereof applicable to the presence, storage, use, maintenance and
removal of Hazardous Materials in, on or about the Premises and the Building and
the Land. Landlord represents to Tenant that, to Landlord’s present, actual
knowledge: (a) as of the Effective Date of this Lease, there are no Hazardous
Materials located on the Land which would require remediation in connection with
any Environmental Laws, (b) as of the Delivery Date, there will be no Hazardous
Materials in the Premises, or in any common area or other area of the Building
that is necessary for access to the Premises, which will require any remediation
in connection with any Environmental Laws, and (c) as of the Effective Date,
Landlord has not used the Land for the production, disposal or storage of any
Hazardous Materials in violation

47

--------------------------------------------------------------------------------

 

 

of Environmental Laws.  Landlord shall indemnify and hold Tenant and its
employees, agents, officers, directors, members and managers, free and harmless
from and against any and all claims, judgments, damages, penalties, fines, costs
(including reasonable attorneys’ fees, litigation and court costs), liabilities
and losses, consultant fees, expert fees, any and all costs incurred in
connection with any investigation of site conditions or any clean up, remedial,
removal or restoration work necessary in the reasonable judgment of Tenant or
required by any federal, state or local governmental agency or political
subdivision because of the presence of such Hazardous Materials in, on or about
the Premises, the Building, the Land or any part thereof, arising out of or
relating to any Hazardous Materials contamination of the Premises, the Building
or the Land or any part thereof caused by Landlord, its employees, agents,
contractors or invitees.  Landlord’s obligations hereunder shall survive the
termination of this Lease.

 

33.OFAC.  Pursuant to United States Presidential Executive Order 13224
(“Executive Order”) and related regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury, U.S. persons and
entities are prohibited from transacting business with persons or entities who,
from time to time, are determined to have committed, or to pose a risk of
committing or supporting terrorist acts, narcotics trafficking, money laundering
and related crimes.  Those persons and entities are identified on a list of
Specially Designated Nationals and Blocked Persons (the “List”), published and
regulated by OFAC.  The names, including aliases, of those persons or entities
on the List (“Blocked Persons”) are updated frequently.  In addition, OFAC
enforces other Executive Orders which, from time to time, impose restrictions on
transactions with, or involving certain countries.  Tenant represents and
warrants that (a) neither Tenant, nor to Tenant’s knowledge, any of Tenant’s
respective officers, directors, shareholders, partners, or members, and no other
direct or indirect holder of any equity interest in Tenant , is acting, directly
or indirectly, for or on behalf of any person, group, entity, or nation named by
any Executive Order or the United States Treasury Department as a terrorist, a
Blocked Person, or other banned or blocked person, group, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by OFAC, and (b) that it is not engaged in this transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
transaction, directly or indirectly, on behalf of any such person, group,
entity, or nation.

 

34.WI-FI NETWORK.  Notwithstanding anything herein to the contrary, in the event
Tenant desires to install a wireless intranet, internet or any data or
communications network (collectively, “Wi-Fi Network”) in the Premises for the
use by Tenant and its employees, then, in addition to the other terms and
conditions of Section 9 above, the terms and conditions of this Section 34 shall
apply.  Landlord hereby consents to any installation of a Wi-Fi Network by
Tenant.  Tenant shall, in accordance with Section 17 above, remove the Wi-Fi
Network from the Premises prior to the expiration or earlier termination of this
Lease.  Tenant shall use the Wi-Fi Network so as not to cause any interference
to other tenants in the Building or with any other tenant’s communication
equipment, and not to damage the Building (including Building systems) or
interfere with the normal operation of the Building (including Building
systems), and Tenant hereby agrees to indemnify, defend and hold Landlord, its
employees and agents harmless from and against any and all claims, costs,
damages, expenses and liabilities (including reasonable attorneys’ fees)
(collectively, the “Claims”) arising out of Tenant’s failure to comply with the
provisions of this Section 34, except to the extent the Claims are caused by the
gross negligence or willful misconduct of Landlord.  Should any interference
occur,

48

--------------------------------------------------------------------------------

 

 

Tenant shall take all necessary steps as soon as reasonably possible, and no
later than three Business Days following such occurrence, to correct such
interference.  If such interference continues after such three Business-Day
period, Tenant shall immediately cease operating the Wi-Fi Network until such
interference is corrected or remedied to Landlord’s satisfaction.  Tenant
acknowledges that Landlord has granted and/or may grant telecommunication rights
to other tenants and occupants of the Building and to telecommunication service
providers, and in no event shall Landlord be liable to Tenant for any
interference to the Wi-Fi Network.  Landlord makes no representation that the
Wi-Fi Network shall be able to receive or transmit communication signals without
interference or disturbance.  Tenant shall (i) promptly pay any tax, license or
permit fees charged pursuant to any Applicable Laws in connection with the
installation, maintenance or use of the Wi-Fi Network and comply with all
precautions and safeguards recommended by all governmental authorities, (ii) pay
for all necessary repairs, replacements to or maintenance of the Wi-Fi Network,
and (iii) be responsible for any modifications, additions or repairs to the
Building, including without limitation, Building systems or infrastructure,
which are required by reason of the installation, operation or removal of
Tenant’s Wi-Fi Network.  Should Landlord be required to retain professionals to
research any interference issues that may arise and confirm Tenant’s compliance
with the terms of this Section 34, Tenant shall reimburse Landlord for the costs
incurred by Landlord in connection with Landlord’s retention of such
professionals, the research of such interference issues and confirmation of
Tenant’s compliance with the terms of this Section 34 within 20 days after the
date Landlord submits to Tenant an invoice for such costs, which costs shall not
exceed $1,000.00 in the aggregate per year (the “Reimbursement Cap”); provided,
however, that to the extent that it is determined that Tenant has failed to
perform its obligations under this Section 34 after reasonable notice and
opportunity to cure, the Reimbursement Cap shall not apply, and Tenant shall be
responsible for reimbursing Landlord for all costs Landlord incurs in connection
with Landlord’s retention of such professionals, the research of such
interference issues and confirmation of Tenant’s compliance with the terms of
this Section 34.  This reimbursement obligation is in addition to, and not in
lieu of, any rights or remedies Landlord may have in the Event of Default by
Tenant under this Lease.

 

35.SECURITY OF CUSTOMER INFORMATION   To ensure the confidentiality of its
customer information, Tenant has developed and implemented a comprehensive
privacy policy.  Accordingly, notwithstanding any provision in this Lease to the
contrary, should Landlord choose to exercise any right under this Lease to
access or enter the Premises for any purpose during the Lease Term or any
extension thereof, Landlord, or any employee, agent or contractor of Landlord,
shall at all times be accompanied by an employee of Tenant who shall be
designated by Tenant, in its sole discretion, while Landlord, or its employees,
agents or contractors are in the Premises, and Tenant shall otherwise use its
best efforts to prevent the exposure of Landlord to Tenant’s customer
information.  Landlord understands and acknowledges that, notwithstanding
Tenant’s good-faith efforts to preserve the confidentiality of such information,
Landlord may, during the course of lawfully exercising its right to access and
enter the Premises, nonetheless be exposed to Tenant’s customer
information.  Should this occur, Landlord agrees and acknowledges that it shall
at all times preserve its confidentiality and shall refrain from disclosing any
such customer information to any unauthorized third party.  Should Landlord
reasonably believe that one or more of its employees, agents or contractors may
have accessed, disclosed or used Tenant’s customer information in violation of
his or her agreement, Landlord shall immediately notify Tenant of any such
access or disclosure.



49

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have signed this Lease as of the date
first written above.

 

LANDLORD:

 

 

RENSHAN L.P.,

a Nevada limited partnership

By:

GG Denver High Rise LLC,

 

a Delaware limited company,

 

its sole general partner

 

 

By:

 

 

 

M John MacNeil

 

A.S.O.

 

 

Date:

 

, 2016

TENANT:

 

 

 

COBIZ FINANCIAL INC.,

a Colorado corporation

 

By:

 

 

Print Name:

 

 

Its:

 

 

 

 

Date:

 

, 2016

 

 



50

--------------------------------------------------------------------------------

 

 

Exhibit A

 

ADDITIONAL PROVISIONS

 

The following additional provisions are attached to and made a part of that
certain Lease Agreement between RENSHAN L.P., as Landlord, and COBIZ FINANCIAL
INC., as Tenant.  In the event of a conflict between the terms and provisions of
the remainder of the Lease and the terms and provisions of this Exhibit A, the
terms and provisions of this Exhibit A shall control.

 

1.Options to Renew. 

 

(a)Provided this Lease shall be in full force and effect and no Event of Default
by Tenant is continuing hereunder at the time of exercise of an option to renew,
or as of the commencement of any Renewal Term, Tenant at its option may elect to
renew the Term of this Lease for any portion of the Premises then leased by
Tenant hereunder and consisting of not less than one full floor of the Building
for two additional terms of five years each (each, a “Renewal Term”), by
delivering written notice to Landlord of its election (the “Renewal Notice”) not
less than 12 months, and not more than 18 months, prior to the expiration of the
initial Term or the first Renewal Term, as applicable, which Renewal Notice
shall include that portion of the Premises Tenant elects to lease for the
applicable Renewal Term.  If such options to renew are timely exercised, the
first Renewal Term shall commence upon the expiration date of the initial Term
of this Lease and expire at 11:59 p.m. of the day prior to the annual
anniversary of such date five years thereafter, and the second Renewal Term
shall commence upon the expiration date of the first Renewal Term of this Lease
and expire at 11:59 p.m. of the day prior to the annual anniversary of such date
five years thereafter.  Each such renewal shall otherwise be upon the same
terms, covenants and conditions as provided in this Lease for the initial Term,
except that the Base Rent and other terms applicable to each Renewal Term shall
be adjusted to Fair Market Terms (as defined in subparagraph (b) below) as
determined for such Renewal Term, which Fair Market Terms shall for each Renewal
Term be designated by Landlord within 30 days after Landlord’s receipt of the
Renewal Notice (“Landlord’s Determination”).  Payment of all Additional Rent and
any other Rent required to be paid by Tenant as provided in this Lease for the
initial Term shall continue to be made during each Renewal Term exercised by
Tenant.   

 

(b)The “Fair Market Terms,” as such term is used in this Lease, shall mean and
refer to the terms, including effective rental rates, free rent, tenant
improvement allowances, refurbish allowances and other concessions being
obtained by renewing and non-renewing tenants (as the situation applies) in the
Market Area at that time who are of at least equal quality, size and financial
capability of Tenant, for an equivalent term, and in comparable premises in
Comparable Buildings in the Market Area, and the determination of Fair Market
Terms shall include equitable adjustments for all concessions available in the
market at the time Tenant delivers a Renewal Notice for Comparable Buildings,
including, but not limited to, free rent, tenant improvement allowances,
commissions to tenant brokers and other leasing inducements (unless Landlord is
providing such concessions or inducements to Tenant). In determining the Base
Rent component of the Fair Market Terms, Landlord shall be entitled to take into
consideration the rental rates per square foot of Rentable Area then being
obtained in the Building, with appropriate adjustment for floor location within
the Building, whether

A-1

--------------------------------------------------------------------------------

 

 

such other lease is a new lease or a renewal lease, the date of signing and the
term of any such other leases, rent concessions, tenant finish allowances and
credits provided to such other tenants, the amount of space leased, the
creditworthiness of the tenants, moving concessions, commissions and any other
matter that a reasonably prudent tenant and landlord would consider in the
determination of rent and similar items. The amount of the tenant improvement
allowance, if any, to be paid to Tenant in connection with any renewal shall be
determined as part of the determination of the Fair Market Terms.

 

(c)Landlord and Tenant shall use reasonable, good faith efforts to agree on the
Fair Market Terms applicable to each Renewal Term within 30 days of Tenant’s
receipt of Landlord’s Determination, as evidenced by written agreement of
Landlord and Tenant. If the parties fail to agree within such 30-day period,
Landlord and Tenant shall, by written agreement, endeavor to appoint an
appraiser to appraise and determine the Fair Market Terms within 15 days after
the expiration of the foregoing 30-day period. If Landlord and Tenant appoint a
single appraiser, the Fair Market Terms shall be as determined by such
appraiser. If Landlord and Tenant fail to agree upon an appraiser within such
15-day period, then each shall appoint an appraiser and give the other party
notice of such appointment within 10 days after expiration of the 15-day
period.  If either party fails to appoint an appraiser and give the other party
notice of such appointment within such 10-day period, the Fair Market Terms
shall be determined by the written appraisal of the appraiser who was appointed
in accordance herewith. If Landlord and Tenant both appoint appraisers, each
shall appraise the Fair Market Terms and shall submit a written report of such
appraisal to both Landlord and Tenant within 30 days after his or her
appointment, and both appraisers shall thereafter use reasonable, good faith
efforts to agree on the Fair Market Terms.

 

If the two appraisers fail to agree on the Fair Market Terms within 30 days
after the date the last of them was appointed, then the two appraisers shall
appoint a third appraiser meeting the qualifications stated in this Section
within 10 days after the last day the two appraisers are given to set the
then-fair market rental value of the Premises.  If they are unable to agree on
the third appraiser, either Landlord or Tenant, by giving 10 days’ prior notice
to the other, can apply to the then presiding Judge of the District Court in the
jurisdiction in which the Premises is located for the selection of a third
appraiser who meets the qualifications stated in this paragraph.  The third
appraiser, however selected, must be a person who has not previously acted in
any capacity for either Landlord or Tenant during the previous five years.
Within 30 days after the selection of the third appraiser, the majority of the
appraisers will set the then-Fair Market Terms.  If a majority of the appraisers
are unable to set the then-Fair Market Terms within 30 days after selection of
the third appraiser, the two appraisals that are closest in value will be
averaged and the average will be the then-Fair Market Terms.

 

Each appraiser appointed hereunder shall be a commercial real estate broker from
a major brokerage firm in the Denver metropolitan area with a minimum of 10
years’ experience in the commercial leasing market in the central business
district of downtown Denver with no affiliation with either Landlord or Tenant,
except that such appraiser may have performed work for either Landlord or Tenant
in the past, so long as no such work is currently being performed. Each
appraiser shall use his best efforts in good faith to determine the Fair Market
Terms without regard to whether such determination would be a detriment or
benefit to the party or parties engaging such appraiser

A-2

--------------------------------------------------------------------------------

 

 

hereunder or to any other person. Each appraiser engaged hereunder shall be
given a copy of this Lease, and no other instructions except as to dates for
completion of his appraisal report.  Although each appraiser engaged only by
Landlord or Tenant shall be free to discuss his appraisal with the party or
parties which engaged him or with the other party, the only instructions to be
given to any appraiser appointed hereunder shall be a copy of this Lease, and no
other instructions except as to dates for completion of his appraisal
report.  If a third appraiser is appointed, Landlord and Tenant (including their
respective attorneys and others acting on behalf of Landlord or Tenant) shall
not have any contact with the third appraiser without the consent of the other
party (which may be withheld, delayed or conditioned as the other party
determines in its discretion), except in writing, a copy of which shall be given
to the other party hereto not later than the time it is given to such third
appraiser.  Each appraiser shall certify that his report has been made in
accordance with these instructions and there has been no improper contact.  If
Landlord and Tenant appoint a single appraiser, Landlord shall bear one half of
the cost of such appraiser; otherwise, Landlord shall bear the cost of any
appraiser appointed by Landlord and one half of the cost of any third
appraiser.  If Landlord and Tenant appoint a single appraiser, Tenant shall bear
one half of the cost of such appraiser; otherwise, Tenant shall bear the cost of
the appraiser appointed by Tenant and one half of the cost of any third
appraiser.

 

Notwithstanding the foregoing, if Landlord and Tenant, at any time prior to
determination of the Fair Market Terms by an appraiser, agree in writing on the
Fair Market Terms, the Fair Market Terms shall be the amount determined by such
agreement.

 

(d)Upon Tenant’s timely exercise of option to renew, the parties shall enter
into an amendment to this Lease incorporating the applicable Renewal Term and
the new Base Rent rate and other Fair Market Terms for such Renewal Term.  Any
termination of this Lease, any assignment of this Lease or any sublease of more
than 50% of the Premises for more than 75% of the then remaining Term (other
than with respect to an assignment approved by Landlord or with respect to a
Permitted Transferee) terminates all rights of renewal.

 

2.Right of First Refusal.

 

(a)Provided the Lease shall be in full force and effect and no Event of Default
by Tenant is continuing hereunder as of the date Tenant exercises its Right of
First Refusal (as hereinafter defined) or as of the date the applicable First
Refusal Space (as hereinafter defined) is added to the Premises, from and after
the Commencement Date, Tenant is hereby granted an ongoing right of first
refusal (the “Right of First Refusal”) to lease any space located on the 11th
Floor or the 15th Floor of the Building (each a “First Refusal Space”), if the
same is available for leasing during the Term and if Landlord and a third party
have entered into or agreed in writing upon a letter of intent (an “Offer”).
Landlord represents that Tenant’s right to each respective First Refusal Space
shall be subject and subordinate only to (i) the renewal, expansion, first
offer, first refusal or other rights of existing tenants in the Building
pursuant to leases in effect as of the Effective Date, as more particularly
described on Schedule 1 attached hereto, (ii) any lease of First Refusal Space
to a third party hereafter entered into by Landlord for which Tenant has elected
not to exercise its Right of First Refusal (“third party leases”), and (iii) any
renewal rights contained in a third party lease.

 



A-3

--------------------------------------------------------------------------------

 

 

(b)The Right of First Refusal shall be exercised in accordance with, and subject
to, the following terms and conditions:  Landlord shall notify Tenant
(“Landlord’s ROFR Notice”) in writing of all of the terms of any Offer,
including without limitation the following: (i) the specific location of the
applicable First Refusal Space and the exact Rentable Area comprising the First
Refusal Space; (ii) the Base Rent for the First Refusal Space; (iii) the
approximate date on which the First Refusal Space will become available for
leasing, and the lease term for the First Refusal Space; (iv) such improvements,
if any, as Landlord is offering to make to the First Refusal Space, or such
improvement allowance, if any, as Landlord is offering to provide in connection
with a lease of such First Refusal Space, as well as tenant improvement
build-out periods; (v) moving allowances; (vi) free rent; (vi) options; (vii)
leasing commissions payable to brokers; and (viii) any other economic terms and
conditions of the Offer, which Landlord’s ROFR Notice shall be accompanied by a
true copy of the Offer on a confidential basis, redacted as to the name of the
third party. 

 

Within 10 Business Days after Tenant’s receipt of Landlord’s ROFR Notice, Tenant
shall notify Landlord in writing of Tenant’s election to exercise the Right of
First Refusal with respect to the First Refusal Space specified in Landlord’s
ROFR Notice. If Tenant timely exercises the Right of First Refusal, then Tenant
shall be obligated to lease all (and not a portion) of the applicable First
Refusal Space specified by Landlord in Landlord’s ROFR Notice upon all of the
terms and conditions of the Offer. If Tenant fails to timely exercise the Right
of First Refusal within 10 Business Days of receipt of Landlord’s ROFR Notice as
to the applicable First Refusal Space, the time provisions hereof being of the
essence, Tenant shall be deemed to have waived its Right of First Refusal with
respect to such applicable First Refusal Space and Landlord shall be free to
lease that First Refusal Space to a third party on the terms set forth in
Landlord’s ROFR Notice, subject to the provisions of subparagraph (c) below.

 

Notwithstanding the foregoing, so long as there are five years or more remaining
in the Term, at the time of delivery of Landlord’s ROFR Notice, any election by
Tenant to lease such First Refusal Space specified in such Notice shall be
co-terminous with the then current Term for the Premises then leased by Tenant,
and any tenant improvement allowances, abated rent and other concessions shall
be prorated based on a ratio, the numerator of which shall be the number of
months remaining in the then current Term for the Premises, and the denominator
of which shall be the number of months in the term of the lease of the
applicable First Refusal Space set forth in the Offer.

 

In the event that the remaining Term is less than five years at the time of
delivery of Landlord’s ROFR Notice and the term of the lease for the applicable
First Refusal Space specified in Landlord’s ROFR Notice is longer than the
remaining Term, then Tenant shall have the right, but not the obligation, to (1)
exercise its Right of First Refusal on the terms contained in Landlord’s ROFR
Notice, or (2) exercise its Right of First Refusal and simultaneously elect to
extend the Term for the Premises then-occupied by Tenant to be co-terminous with
the term for the applicable First Refusal Space specified in Landlord’s ROFR
Notice (the extended term of the lease of the Premises occupied by Tenant as of
the date of Landlord’s ROFR Notice sometimes referred to herein as the “Extended
ROFR Term”).  If Tenant elects to extend the Term in accordance with (2) above,
then the Extended ROFR Term shall be co-terminous with the term for the
applicable Refusal Space, and the terms of the lease of the Premises during the
Extended ROFR Term shall be the same as the terms of the lease of the applicable
First Refusal Space during the Extended ROFR Term, including without limitation,
Base

A-4

--------------------------------------------------------------------------------

 

 

Rent, abated rent, tenant improvement allowances and other concessions;
provided, however, (A) any abated rent, tenant improvement allowance and/or
other concessions will be prorated based on a ratio, the numerator of which
shall be the number of months in the Extended ROFR Term, and the denominator of
which shall be the number of months in the term of the lease for the applicable
First Refusal Space, and (B) Tenant shall only be entitled to improvements in
the applicable First Refusal Space to be performed by Landlord if specified in
Landlord’s ROFR Notice, but not in the Premises occupied by Tenant as of the
date of Landlord’s ROFR Notice, regardless of whether Tenant elects (2) above.

 

(c)If Tenant declines to exercise, or fails to timely exercise, any Right of
First Refusal after receipt of a Landlord ROFR Notice, but (i) Landlord proposes
to lease the applicable First Refusal Space on economic terms that vary by five
percent (5%) or more from the terms specified in Landlord’s ROFR Notice, (ii)
the size of the applicable First Refusal Space changes by five percent (5%) or
more from the terms specified in Landlord’s ROFR Notice, or  (iii) there are
material changes in the non-economic terms contained in Landlord’s ROFR Notice,
Landlord shall be obligated to offer the applicable First Refusal Space to
Tenant with the revised terms.  In addition, if Landlord has not leased any
First Refusal Space within six months after the date of Landlord’s ROFR Notice
for such space, then Landlord shall be obligated again to give Landlord’s ROFR
Notice to Tenant prior to leasing such First Refusal Space to a third party in
accordance with the provisions of this Section 2.

 

(d)Upon Tenant’s timely exercise of any Right of First Refusal, the parties
shall enter into an amendment to this Lease to memorialize the terms under which
the applicable  First Refusal Space shall be added to the Premises, including
adjustment of the original Rentable Area of the Premises to include the Rentable
Area of the applicable First Refusal Space, the adjustment of Tenant’s Share of
Computed Operating Expenses and any other adjustments that are necessary due to
an increase in Rentable Area of the Premises covered by this Lease.  Any
termination of this Lease, any assignment of this Lease or any sublease of more
than 50% of the Premises for more than 75% of the then remaining Term (other
than with respect to a Permitted Transferee) shall automatically terminate
Tenant’s Right of First Refusal.

 

3.Tenant’s Option to Terminate. Tenant will have the right, subject to the terms
and conditions of this Section, to cancel this Lease in its entirety (the
“Termination Option”) effective at any time after the last day of Month 108 of
the initial Term by delivering written notice to Landlord of Tenant’s election
to exercise its Termination Option (“Cancellation Notice”) at least 12 months’
prior to the effective date of cancellation, which date shall be specified in
such Cancellation Notice (the “Cancellation Date”).  As a condition to the
effectiveness of Tenant’s exercise of Tenant’s Termination Option, Tenant shall
(a) cure any Event of Default by Tenant under this Lease that exists on or
before the Cancellation Date, and (b) pay to Landlord a termination fee equal to
the sum of the unamortized portion of (i) the Tenant Finish Allowance disbursed
by Landlord to Tenant in connection with the Tenant Work, (ii) any leasing
commission paid by Landlord to Brokers in connection with this Lease, and
(iii)  the Abated Rent, all as of the Cancellation Date, with the amortization
of such costs at six percent (6%) per annum on a straight-line over the initial
Term (the “Termination Fee”).  The amortization schedule for the Termination Fee
is attached to this Exhibit as Schedule 2.  Fifty percent (50%) of the
Termination Fee shall be payable concurrently with the delivery of the

A-5

--------------------------------------------------------------------------------

 

 

Cancellation Notice, with the remaining fifty percent (50%) due 30 days prior to
the Cancellation Date.  On or prior to the Cancellation Date, Tenant will
surrender possession of the Premises to Landlord in accordance with the
provisions of this Lease, as if the Cancellation Date were the original
expiration date of this Lease.  So long as Tenant surrenders the Premises in
accordance herewith, then as of the Cancellation Date, Landlord and Tenant will
be thereafter relieved of their obligations and liabilities under this Lease,
except for those accruing prior to the Cancellation Date and those which
expressly survive expiration or earlier termination of this Lease.  The
Termination Option set forth in this Section is personal to the Tenant named
herein, and may not be exercised by any assignee, sublessee or other transferee
of Tenant.

 

4.Operating Expense Cap.  Notwithstanding anything to the contrary contained
herein, the Controllable Operating Expenses (as hereinafter defined) which are
included within Tenant’s Share of Computed Operating Expenses shall not increase
by more than five percent (5%) annually, determined on a cumulative,
non-compounded basis over the Term. For purposes of the calculation to be made
under the preceding sentence, the Controllable Operating Expenses which are
variable depending on occupancy shall be grossed-up as set forth in Section
1.C.(10) of the Lease. For purposes hereof, “Controllable Operating Expenses”
shall mean all of those Operating Expenses included within Computed Operating
Expenses except Taxes, the costs (to the extent included in Operating Expenses)
of all utilities for the Building, all insurance costs of Landlord, and costs of
snow and ice removal.

 

5.Security; Fire Stairs.  As part of the Base Building Shell, Landlord shall
provide (a) a card access security system at all tenant/public exterior entry
points into the Building as well as the entry points for the parking garage,
elevator floor access and fitness center, except for the main lobby entrance and
retail entrances which shall have alternative security measures, and (b)
appropriate security system devices and monitoring systems, as reasonably
determined by Landlord.  In addition, Landlord will provide on-site security
services similar to that provided in other Class “A” office buildings in the
Central Business District of Denver, the cost of which shall be included in
Operating Expenses.  Tenant, at Tenant’s sole cost and expense, shall have the
right to install a security system in the Premises and to connect its security
system to the Building security system, if appropriate; provided, however, any
security system shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be in compliance with any requirements of Landlord with respect to
connecting such security system to the Building security system.

 

In addition, Tenant shall have the right to use the fire stairs connecting those
portions of the Premises located on the 12th and 14th Floors as convenience
stairs.  Tenant, at Tenant’s sole cost and expense, shall have the right to
install an internal security system in such stairwell as part of this right, and
shall tie such system into the Building’s security systems; provided, however,
Landlord shall have no obligation to monitor such security system and shall have
no liability whatsoever relating to Tenant’s use of the fire stairs or
associated security system, and Tenant’s indemnity obligations contained in this
Lease shall cover Tenant’s use of the fire stairs.

 

6.LEED Certification.  The Building’s core and shell will be designed to achieve
LEED® Gold and Energy Star certification.  The following is a partial list of
sustainable features that

A-6

--------------------------------------------------------------------------------

 

 

will be included by Landlord in the construction of the core and shell of the
Building:  bike storage, shower facilities, high quality environmental air
control, high performance glazing, recycled materials (where possible) and LEED
construction methodologies to minimize waste.  Computer controlled daylight
management roller shades will be installed by Landlord on all perimeter
glazing.  Tenant, at Tenant’s sole cost and absolute discretion but without any
obligation to do so, may also pursue LEED certification at any level for the
Tenant Work in the Premises.  Landlord and Tenant agree to (a) work in good
faith to establish the standards for both the Landlord’s and the Tenant’s LEED
certifications, as applicable, and (b) reasonably cooperate with each other in
obtaining such certifications; provided, however, Tenant shall not be
responsible to bear any costs related to its cooperation in Landlord’s
certification, except measures outlined in Exhibit L attached hereto, and
Landlord shall not include such costs in the calculation of Tenant’s Share of
Computed Operating Expenses.  Landlord makes no representations or warranties
with respect to either Landlord’s or Tenant’s LEED certification, and Landlord’s
only obligation with respect to Landlord’s LEED certification under this Section
is to use good faith efforts to attempt to obtain the same. 

 

7.Building Directory; Suite Entrance Signage.  Landlord, at Landlord’s cost and
expense, will provide lobby directory signage and suite entry signage on any
multi-tenant floor.  For any fully occupied floors, Tenant shall have the right
to install suite entry signage, at Tenant’s cost and expense, using its standard
graphics/logo at all entrances to the Premises. Tenant may install signage and
company logo in the elevator lobby and on the entry doors of any floor fully
occupied by Tenant, at Tenant’s sole cost and expense.

 

8.Exterior Signage.  So long as Tenant (a) occupies at least 40,000 square feet
of Rentable Area in the Building, including the Retail Premises, Tenant shall be
entitled to install and maintain one exterior (internally illuminated) sign on
the Building located on the 8th floor (top of the Parking Garage) facing Larimer
Street at the Building corner closest to 14th Street (“Building Signage”) within
the area depicted on Schedule 3 attached hereto, (b) occupies at least one full
floor in the Building, Tenant shall be entitled to install and maintain a sign
panel on one slot of the monument sign for the Building, if any, in a location
mutually acceptable to Landlord and Tenant (“Monument Signage”), and (c)
occupies the Retail Premises, Tenant shall be entitled to install and maintain
(internally illuminated) retail signage for such Retail Premises on both the
14th Street and Lawrence Street facades above the Retail Premises (“Retail
Signage” and, collectively with the Building Signage and the Monument Signage,
the “Exterior Signage”), subject to compliance with Applicable Laws.  Tenant
shall (i) be permitted to design and install Exterior Signage, as well as
interior signage on any full floor occupied by Tenant and which is not visible
from the exterior of the Building, that conforms with Tenant’s corporate design
standards, (ii) be entitled to remove and replace its Exterior Signs should
Tenant’s corporate design standards change, and (iii) be entitled to Exterior
Signage of the maximum size permitted by Applicable Law prorated based on total
allowable Building signage on the elevation of the Building where such Exterior
Signage is located; provided, however, all matters related to the Exterior
Signage, including the design, location and method of installation thereof, (1)
are subject to the approval of Landlord (which approval shall not be
unreasonably withheld, delayed or conditioned), (2) must comply with all
Applicable Laws (including sign codes and regulations, and approval from any
applicable governmental authorities), (3) are subject to exterior Building sign
rights granted to Polsinelli and Optiv Security, as more particularly described

A-7

--------------------------------------------------------------------------------

 

 

on Schedule 4 attached hereto, and (4) are subject to commercially reasonable
retail design guidelines adopted by Landlord.  Tenant shall bear all costs
related to the design, fabrication, additional support, operation, installation,
maintenance, repair and removal of the Exterior Signage, and the cost for the
design and construction of the initial Exterior Signage may be paid from the
Tenant Finish Allowance.  Landlord shall reasonably cooperate with and assist
Tenant in filing any required signage application or obtaining any required
permit and/or variance for the Exterior Signage.  All of Tenant’s signage rights
shall be at no cost to Tenant for the Term of the Lease, including any extension
or renewal thereof.

 

9.Satellite Dish.  During the Term, Tenant shall have the right to use a portion
of the roof of the Building reasonably designated by Landlord to install,
operate and maintain, at Tenant’s sole cost and expense (which may include
structural reinforcement of the Building roof if reasonably required in
connection with the same), receive-only telecommunications satellite dishes or
antennae or other communications devices, together with necessary
infrastructure, cabling and wiring connecting it to the Premises (such dishes,
antennae, cabling and wiring being collectively referred to as the “Dish
Equipment”) for the purpose of facilitating wireless communications or expanding
phone, computer or television services of Tenant to and from the Premises,
provided that (a) Tenant shall obtain Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed, of the
proposed size, weight, location and aesthetic impact of the Dish Equipment and
the method for fastening the Dish Equipment to the Building, (b) Tenant will at
its sole cost comply with (i) all Applicable Laws, (ii) Landlord’s reasonable
requirements from time to time, and (iii) the conditions of any bond or warranty
maintained by Landlord on the roof, and (c) the Dish Equipment shall not
interfere, electronically or otherwise, with the equipment (including dish
equipment and wireless communications), facilities, use or operations of
Landlord or of other tenants or licensees of Landlord in the Building.  Tenant
shall have the right to reasonable access to the roof of the Building to repair
and maintain the Dish Equipment.  Landlord may supervise any roof
penetration.  Landlord shall not charge any rental fee for the Dish
Equipment.  In no event shall Landlord’s approval of plans for the Dish
Equipment or supervision of roof penetration be deemed a representation that the
Dish Equipment will not cause, or be subject to, interference or that such plans
will comply with Applicable Laws, future requirements of Landlord, or the
condition of any bond or warranty maintained by Landlord on the roof.  Tenant
shall repair any damage to the Building caused by the installation, maintenance,
replacement, use or removal of the Dish Equipment, and Tenant shall pay for any
abnormal wear and tear to the roof area of the Building to which Tenant’s Dish
Equipment is installed or utilized as access to the area of installation.  The
Dish Equipment shall remain the property of Tenant.  Tenant may remove or modify
the Dish Equipment at its sole cost during the Term, and Tenant shall remove the
Dish Equipment at its sole cost upon expiration or earlier termination of this
Lease.  Not more than once during the initial Term and only if such relocation
is necessary in order for Landlord to perform repairs or replacement of the roof
of the Building, Landlord shall have the right to require Tenant, at Landlord’s
sole cost, to relocate all or any part of the Dish Equipment to another location
on the roof of the Building mutually agreed upon by Landlord and Tenant,
provided that such relocation does not diminish Tenant’s use of the Dish
Equipment in any material manner. Tenant shall protect, defend, indemnify and
hold harmless Landlord from and against all claims, damages, liabilities, costs
and expenses of every kind and nature, including reasonable attorneys’ fees,
incurred by Landlord arising out of Tenant’s installation, operation,
maintenance, use,

A-8

--------------------------------------------------------------------------------

 

 

replacement or removal of the Dish Equipment.

 

10.Generator.  During the Term, Tenant shall have the right to use a designated
area in the mechanical penthouse or on the roof of the Building or such other
location as reasonably determined by Landlord and acceptable to Tenant
(collectively, the “Generator Pad License Area”) at no cost to Tenant, for the
installation and use by Tenant during the Term of a back-up generator, fuel tank
and related equipment (collectively, the “Generator”), at Tenant’s sole cost and
expense (which may include structural reinforcement of the penthouse or Building
roof or other location, if reasonably determined by Landlord and required in
connection with the same); provided, however, that Tenant shall (a) obtain all
required governmental approvals with respect to the Generator, (b) obtain
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, of the proposed size, location and aesthetic
impact of the Generator, and (c) at its sole cost and expense, comply with (i)
all Applicable Laws, and (ii) Landlord’s reasonable requirements from time to
time, in any way relating to the Generator.  If, and only if, Landlord has
notified Tenant, in writing, at the time Landlord initially approves the
Generator that Landlord will require removal pursuant to a Removal Notice, then
Tenant shall, at Tenant’s sole cost and expense, remove the Generator upon the
expiration or earlier termination of this Lease (which removal shall include
restoration of the Generator Pad License Area to the condition it was in prior
to the installation of the same); provided, however, even if Landlord does not
require removal, Tenant shall have the right, at its sole cost and expense, to
remove the Generator upon the expiration or earlier termination of this Lease
(which removal shall include restoration of the Generator Pad License Area to
the condition it was in prior to the installation of the same).  In the event
Landlord does require removal of the Generator pursuant to a Removal Notice and
Tenant fails to remove the same upon expiration or earlier termination of this
Lease, Landlord may remove and dispose of the same and all costs incurred by
Landlord in connection with such removal shall be payable by Tenant to Landlord
on demand as additional Rent.  In the event Landlord does not require removal of
the Generator and Tenant fails to remove the same upon expiration or earlier
termination of this Lease, the Generator shall become the sole property of
Landlord and Tenant shall have no further claim or obligations relating
thereto.  Tenant shall be solely responsible for the costs of the design,
installation, operation, use, repair, maintenance and removal of the Generator,
shall install, operate, use, repair and maintain the Generator in accordance
with all Applicable Laws and shall obtain any approvals or permits from
governmental authorities required in connection therewith.  The Generator shall
be installed by and remain the property of Tenant during the Term.  Tenant shall
protect, defend, indemnify and hold harmless Landlord from and against any and
all any and all claims, costs, damages, expenses and liabilities (including
reasonable attorneys’ fees) incurred by Landlord arising out of the design, or
Tenant’s installation, operation, use, repair, maintenance or removal, of the
Generator. 

 

11.Exclusive Use.  During the Term, so long as no Event of Default is
continuing, Landlord agrees that (a) so long as Tenant is in possession of and
operating a retail bank branch in the Retail Premises on the ground floor of the
Building, Tenant shall have the exclusive right to operate a retail bank branch
on the ground floor of the Building, (b) Tenant shall have the exclusive right
to financial institution or financial services company Building signage in any
exterior location above the first floor of the Building, and (c) Landlord will
not grant Building naming rights to another financial institution or financial
services company (collectively, (a) and (b), the “Exclusive Rights”). 

A-9

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Landlord shall have the right to grant Building
signage rights above the first floor of the Building to a financial institution
or financial services company which leases at least one floor more than Tenant
is leasing in the Building at the time Landlord enters into a lease with any
such financial institution or financial services company.  Landlord acknowledges
and agrees that this is a material provision to Tenant.  Landlord will not
consent to any assignment or sublease or other arrangement in violation of the
Exclusive Rights granted to Tenant.  Landlord will use reasonable efforts to
advise tenants and prospective tenants of the Exclusive Rights granted to
Tenant.

 

12.Restoration Obligations.  Tenant shall not have any obligation or liability
for the removal or restoration of (a) any improvements existing in the Premises
as of the Delivery Date, or (b) any Tenant Work installed to prepare the
Premises for Tenant’s use, including without limitation, internal stairwells,
high density filing systems or supplemental air conditioning equipment;
provided, however, Tenant shall be required to comply with all removal and
restoration obligations provided elsewhere in this Lease, including without
limitation, Sections 9 and 17 of the Lease. 

 

13.Loading Dock and Freight Elevators.  Tenant shall have non-exclusive use of
the Building’s loading dock and freight elevator and/or hoist at no cost during
both the initial construction of the Tenant Work in the Premises and during the
Term.  Use of vertical transportation will be reasonably scheduled by the
contractor for the Base Building Shell or Building management staff in all cases
providing Tenant’s contractors with equal priority use rights.

 

14.Construction Standards.   There will be no Building construction standards
imposed on Tenant with respect to the Tenant Work or other alterations,
improvements or additions made during the Term (a) in the Office Premises other
than those mandated by Applicable Laws and those included in Exhibit G,  Exhibit
G-1 and Exhibit L of this Lease, and (b) in the Retail Premises other than those
mandated by Applicable Laws and those included in Exhibit L of this Lease. 

 





A-10

--------------------------------------------------------------------------------

 

 

 

Schedule 1 to Exhibit A

 

Existing Tenant Rights

 

 

 

 

1.

Tenant A

 

-Initial premises located on floors 16, 17 and 18 of the Building.

 

-Initial lease term of 12 years, 10 months.

 

-Option to extend term of lease for two periods of five years each.

 

-Right to expand and right of first offer on 15th floor of the Building for
initial 24 months of lease term.

 

-Ongoing right to expand into any space in the Building then available for
leasing (after initial lease up of space).

 

-Ongoing right of first refusal to lease any space in the Building contiguous to
the premises (including space located on floors above and below the premises
after the initial lease up of space).

 

 

2.

Tenant B

 

-Initial premises located on floor 15 of the Building.

 

-Initial lease term of 10 years, six months.

 

-Option to extend term of lease for two periods of five years each or one period
of ten years.

 

-Ongoing right of first offer to lease contiguous space on floor of the Building
on which the premises is located after initial lease up of space.

 

 





A-11

--------------------------------------------------------------------------------

 

 

Schedule 2 to Exhibit A

 

Amortization Schedule for Termination Fee

 

Picture 16 [cobz20151231ex1023bba3d001.jpg]



A-12

--------------------------------------------------------------------------------

 

 

Picture 15 [cobz20151231ex1023bba3d002.jpg]



A-13

--------------------------------------------------------------------------------

 

 

Picture 14 [cobz20151231ex1023bba3d003.jpg]

Picture 13 [cobz20151231ex1023bba3d004.jpg]



A-14

--------------------------------------------------------------------------------

 

 

Schedule 3 to Exhibit A

 

Depiction of Building Signage Area

 

Based on the Landlord’s interpretation of the City of Denver Zoning Code,
Section 10.10 Signs, and after the prior rights of other tenants in the
Building, the following elevation identifies a 6’ high by 40’ wide placement
area available for the Tenant’s Building Signage.

 

Picture 12 [cobz20151231ex1023bba3d005.jpg]

 

Larimer Street Facing Elevation (Northwest)

 



A-15

--------------------------------------------------------------------------------

 

 

Schedule 4 to Exhibit A

 

Existing Signage Rights

 

The following are direct excerpts from other tenant leases in the building to
identify the prior signage rights granted to Polsinelli PC and Optiv Security
Inc.

 

Excerpt from Polsinelli PC lease:

 

“Exterior Signage.  Tenant shall be entitled to install and maintain exterior
signage on the Building (“Building Signage”) at Tenant’s sole cost and
expense.  Tenant’s primary Building Signage shall consist of one (1) facade sign
located at or near the top of the Building, and Tenant shall have the right to
choose the side of the Building on which the sign is to be located.  In
addition, if Landlord elects to install a monument sign, then Tenant shall be
entitled to be included as the primary tenant in the top position on such
monument, which shall be mutually and reasonably approved by Landlord and Tenant
(the “Monument Signage”).  Tenant shall have the right to light the Building
Signage, subject to the provisions of this Section.  All matters related to the
Building Signage and to the Monument Signage, if Landlord elects to install the
same (whether the initial Building Signage or Monument Signage or any subsequent
changes thereto), including the design, size, color, content, placement and
lighting thereof, are subject to the approval of Landlord, which approval shall
not be unreasonably withheld, delayed or conditioned, and must comply with all
applicable laws and city codes, provided, however, that Landlord hereby consents
to the Building Signage being the maximum size permitted by applicable laws and
city codes (but if such laws or codes provide a total maximum size for all
exterior Building signs in combination, then the size of Tenant’s Building
Signage shall be an equal proportion of such total maximum size, based on the
number of exterior Building signs permitted at the top of the Building, so that
Tenant’s Building Signage does not prevent Landlord from permitting a total of
three (3) exterior Building signs at the top of the Building as provided below,
to the extent allowed by applicable laws and codes).  Landlord shall be
prohibited from granting the right to install any exterior Building signage
located at or near the top of the Building to any other law firm tenant of the
Building, and further, Landlord shall be required to locate any other permitted
exterior signage at or near the top of the Building along the same plane of
height of Tenant’s Building Signage.  Tenant’s Building Signage shall enjoy
exclusivity at the top of the Building on the side of the Building that Tenant
chooses, and Landlord shall not permit more than three (3) exterior Building
signs at the top of the Building at any time during the Term, Tenant’s Building
Signage inclusive.  If Landlord elects in its sole discretion to limit the total
number of exterior Building signs at the top of the Building to two (2) such
signs, Tenant’s Building Signage inclusive, Landlord may make the other such
exterior sign available to any other tenant of the Building that is not a law
firm tenant, regardless of the number of rentable square feet leased by such
tenant.  However, if Landlord elects to permit three (3) exterior Building signs
at the top of the Building, Tenant’s Building Signage inclusive, Landlord agrees
that the remaining two (2) exterior signs at the top of the Building shall only
be made available to a single other tenant in the Building, which enters into a
lease covering more rentable square footage in the Building than the total
rentable square footage leased by Tenant under this Lease (which square footage,
for purposes of this Section 9, shall be deemed to include the Expansion Space
for so long as Tenant’s options to lease such Expansion Space remain in
effect).  If Tenant’s name shall change,

A-16

--------------------------------------------------------------------------------

 

 

Tenant shall have the right to change its name on the Building Signage and any
such desired change to the Building Signage shall be subject to the conditions
set forth above and shall be made by Tenant at Tenant’s sole cost.  Tenant shall
bear all costs related to the design, installation, maintenance and repair of
the Building Signage, except to the extent that the need for any maintenance or
repair is caused by the gross negligence or willful misconduct of Landlord, its
employees, agents or contractors.  The cost for the design and construction of
the initial Building Signage may be paid from the Tenant Finish
Allowance.  Landlord shall reasonably cooperate with Tenant in filing any
required signage application or obtaining any required permit and/or variance
for the Building Signage.  Landlord agrees that any lobby and Monument Signage
of Tenant permitted hereunder shall be no less prominent than any other tenant
of the Building.”

 

Excerpt from Optiv Security Inc. lease:

 

“Exterior Signage.  Tenant shall be entitled to install and maintain exterior
signage on the Building (“Building Signage”) at Tenant’s sole cost and expense,
which shall include the obligation to reinforce the Building structure if
required in connection with the installation of such Building Signage.  Tenant’s
Building Signage shall consist of one (1) facade sign located at or near the top
of the Building along the same plane of height and same location on the
applicable side of the Building as the building signage for existing tenant
Polsinelli PC (“Polsinelli”), and Tenant shall have the right to locate such
sign, at Tenant’s election, on either the south side of the Building (14th
Street) or the west side of the Building (Larimer Street), subject to the first
right of Polsinelli to elect which side of the Building it intends to place its
exterior signage.  All matters related to the Building Signage, including the
design, size, color, content, placement and lighting thereof, are subject to the
approval of Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned, and must comply with all Applicable Laws.  Tenant’s Building
Signage shall enjoy exclusivity at the top of the Building on the side of the
Building that Tenant chooses (subject to the existing rights of
Polsinelli).  Landlord maintains the right to install  third party signage on
any side of the parkade portion of the Building during the Term of the
Lease.  Subject to the existing rights of Polsinelli, should Tenant become the
largest tenant by square footage in the Building, Landlord agrees that it will
not provide to any office tenant of the Building any Building Signage above the
top floor of the Building without first offering the same to Tenant.  If
Tenant’s name shall change, Tenant shall have the right to change its name on
the Building Signage and any such desired change to the Building Signage shall
be subject to the conditions set forth above and shall be made by Tenant at
Tenant’s sole cost.  Tenant shall bear all costs related to the design,
installation, maintenance and repair of the Building Signage, except to the
extent that the need for any maintenance or repair is caused by the gross
negligence or willful misconduct of Landlord, its employees, agents or
contractors.  The cost for the design and construction of the initial Building
Signage may be paid from the Tenant Finish Allowance.  Landlord shall reasonably
cooperate with and assist Tenant in filing any required signage application or
obtaining any required permit and/or variance for the Building Signage.”

 

 



A-17

--------------------------------------------------------------------------------

 

 

Exhibit B

 

LEGAL DESCRIPTION OF THE LAND

 

PARCEL A:

 

LOTS 17, 18, 19 AND 20,

 

EAST DENVER,

 

CITY AND COUNTY OF DENVER,

 

STATE OF COLORADO.

 

PARCEL B:

 

LOTS 21, 22, 23 AND 24,

 

EAST DENVER,

 

CITY AND COUNTY OF DENVER,

 

STATE OF COLORADO.

 

 

 



B-1

--------------------------------------------------------------------------------

 

 

Exhibit C

 

PLAN DELINEATING THE PREMISES

 

Retail Premises

 

Picture 11 [cobz20151231ex1023bba3d006.jpg]

 

OFFICE PREMISES

 



C-1

--------------------------------------------------------------------------------

 

 

Picture 10 [cobz20151231ex1023bba3d007.jpg]

 

Picture 9 [cobz20151231ex1023bba3d008.jpg]

 

 



C-2

--------------------------------------------------------------------------------

 

 

Exhibit D

 

TENANT CONSTRUCTION AGREEMENT

 

(TENANT PERFORMS WORK)

 

1.Definitions.  In this Tenant Construction Agreement, some defined terms are
used. They are:

 

(a)Tenant’s Representative: Andrea Smith of CBRE

 

(b)Landlord’s Representative: Greg Jones

 

(c)Tenant Work: All design and construction work necessary for the construction
of the initial improvements in the Premises beyond the Landlord’s Delivery
Condition Work, the Base Building Shell and Landlord’s Base Building Work (as
such terms are defined in Exhibit G to the Lease) (collectively, “Landlord’s
Work”) to accommodate the intent of the approved Tenant Working Drawings (as
defined in Section 7(c) below) and all approved changes thereto (collectively,
the “Tenant Work”), shall all constitute part of the Tenant Work for which the
Tenant Finish Allowance may be applied.

 

(d)Tenant Finish Allowance: Seventy Five and no/100 Dollars ($75.00) per square
foot of Rentable Area of the Premises. Tenant shall have the right to use such
Tenant Finish Allowance at its discretion for those items described in Section 5
below.

 

Any capitalized term which is used in this Tenant Construction Agreement but not
defined in this Tenant Construction Agreement has the meaning set forth for such
term in the Lease. Except as otherwise provided herein, all terms of this Tenant
Construction Agreement shall apply to any additions, improvements or alterations
that Tenant makes in accordance with Section 9 of the Lease during the Term of
the Lease, as well as to any expansion premises that Tenant might acquire during
the Term.

 

2.Representatives.  Landlord appoints Landlord’s Representative to act for
Landlord in all matters covered by this Tenant Construction Agreement. Tenant
appoints Tenant’s Representative to act for Tenant in all matters covered by
this Tenant Construction Agreement. All inquiries, requests, instructions,
authorizations and other communications with respect to the matters covered by
this Tenant Construction Agreement will be made to Landlord’s Representative or
Tenant’s Representative, as the case may be. Tenant will not make any inquiries
of or requests to, and will not give any instructions or authorizations to, any
other employee or agent of Landlord, including Landlord’s architect, engineers
and contractors or any of their agents or employees, with regard to matters
covered by this Tenant Construction Agreement. Either party may change its
Representative under this Tenant Construction Agreement at any time by three
days’ prior written notice to the other party.

 

3.Delivery Condition; Delivery Date.  Landlord will complete Landlord’s Work at

D-1

--------------------------------------------------------------------------------

 

 

Landlord’s sole cost and expense, and will use commercially reasonable efforts
to achieve Delivery Condition (as defined in Schedule 1 to this Exhibit D) and
deliver possession of the Premises to Tenant for Tenant Work construction
purposes on or before the Scheduled Delivery Date of June 1, 2016.  All such
Landlord’s Work will be performed in a good and workmanlike manner in compliance
with all Applicable Laws, and free from defect in materials and
workmanship.  Landlord, at its sole cost and expense, will promptly correct any
defect in Landlord’s Work promptly when such defect becomes
known.  Notwithstanding anything in this Lease to the contrary, Tenant shall not
be required to commence the Tenant Work until Landlord has completed Landlord’s
Delivery Condition Work and delivered the Premises to Tenant in Delivery
Condition.  Landlord shall provide Tenant with written notice of its belief that
it has achieved Delivery Condition promptly following the same.  From the
Delivery Date until the Commencement Date, subject to the terms of the Lease and
this Exhibit D, for 180 days following the Delivery Date, Tenant shall have
possession of the Premises for the purpose of designing, permitting and
constructing the Tenant Work without obligation for the payment of Rent (the
“Tenant Work Construction Period”).  As soon as reasonably practicable but not
later than five Business Days after delivery of such notice, Landlord and Tenant
shall jointly inspect the Premises to determine whether the Delivery Condition
has been met (recognizing that Delivery Condition is subject to mutually agreed
upon Delivery Condition Punch List (as hereinafter defined) items that do not
materially interfere with Tenant’s commencing or performing the Tenant Work in
the Premises), and Landlord shall provide a certificate from Landlord’s
architect stating that architect believes that the Delivery Condition has been
achieved.  If Tenant, acting reasonably and in good faith, believes that the
Delivery Condition for the Premises has not been met, Tenant shall prepare a
list of those items that Tenant believes must be completed in order to
accomplish Delivery Condition, and present such list to Landlord within five
Business Days following the inspection.  Landlord and Tenant will also use
reasonable and good faith efforts to agree to a mutually acceptable punch list
of minor incomplete items that are not material to the completion of Landlord’s
Delivery Condition Work and which are in violation of Applicable Laws (the
“Delivery Condition Punch List”).  Such Delivery Condition Punch List will in no
way be conclusive or prevent Tenant from raising other issues, as such issues
become known by Tenant. If Landlord and Tenant, each acting reasonably and in
good faith, mutually agree with the items on the Delivery Condition Punch List,
Landlord shall endeavor to complete such items within 30 days, and provide
Tenant a written subsequent notification that such work has been
completed.  Tenant and Landlord agree to meet within two business day following
the receipt of this subsequent notification to perform a joint re-inspection of
the Premises and to update the Delivery Condition Punch List to reflect the
condition of the Premises and Delivery Condition Punch List items, and the
foregoing procedures shall apply with respect to such re-inspection.  Landlord
and Tenant acknowledge that Delivery Condition within the Premises shall be
achieved to the extent the Landlord’s Delivery Condition Work is completed as
described in Schedule 1 hereto (recognizing that Delivery Condition is subject
to the Delivery Condition Punch List, which will only be items that do not
materially interfere with Tenant’s commencing or performing the Tenant Work in
the Premises).  Notwithstanding anything contained herein to the contrary,
Landlord, at its sole cost and expense, shall correct any latent defects and
warranty items discovered after preparation of the Delivery Condition Punch List
upon written notice from Tenant or as otherwise provided by Applicable Law. The
date upon which the Premises are in Delivery Condition and are delivered to
Tenant for construction purposes is referred to as the “Delivery Date.”  Except
as expressly set forth in this Lease, (a) Tenant acknowledges that neither
Landlord nor its agents or employees have made

D-2

--------------------------------------------------------------------------------

 

 

any representations or warranties as to the suitability or fitness of the
Premises for the conduct of Tenant’s business or for any other purpose, nor (b)
has Landlord or its agents or employees agreed to undertake any alterations or
construct any tenant improvements to the Premises. Landlord agrees to provide to
Tenant a full set of “As-Built” plans and specifications for the Base Building
Shell following completion of the same.

 

4.Construction Standards.  There will be no Building construction standards
imposed on Tenant in connection with the Tenant Work (a) in the Office Premises,
other than those mandated by Applicable Laws and those included in Exhibit G,
 Exhibit G-1 and Exhibit L of the Lease, and (b) in the Retail Premises, other
than those mandated by Applicable Laws and those included in Exhibit L of the
Lease.

 

5.Tenant Work.

 

(a)Landlord will pay the Tenant Finish Allowance for costs incurred by Tenant in
connection with (i) the preparation of the Tenant Space Plan (as defined in
Section 7(b) below), (ii) the construction of the Tenant Work (including without
limitation all hard and soft costs relating in any way to the Tenant Work,
including without limitation, all architectural and engineering costs, permits
and fees, and construction materials and labor), (iii) fees of Tenant’s Project
Manager (as defined in Section 7(d) below), (iv) computer and telecommunications
cabling materials and labor, (v) furniture, fixtures and equipment, (vi) legal
and consulting fees, (vii) moving and relocation costs (including without
limitation relocation costs associated with Tenant’s telecommunications
equipment), and (viii) Exterior Signage and interior signage to be installed on
any full floor of the Premises in accordance with Section 8 of Exhibit A to the
Lease (collectively, the “Allowance Items”).  In addition, any unused portion of
the Tenant Finish Allowance remaining after application of the same to the
foregoing Allowance Items shall be automatically credited against Rent coming
due after the Abated Rent Period, until credited in full. Landlord agrees that
(1) Tenant will remain the lawful owner of all furniture, fixtures and equipment
purchased with a portion of the Tenant Finish Allowance, including without
limitation, telecommunications and computer equipment, and (2) in connection
with the Tenant Work, Tenant shall have nonexclusive access to, and use of,
Tenant’s pro-rata share of the Building risers to install its required
telecommunications cabling, conduit and wiring and in connection therewith,
Tenant shall use a licensed cabling contractor to pull cabling from the main
point of entry to the Floor(s) on which the Premises are located, at Tenant’s
cost, and Tenant may subsequently request reimbursement from the Tenant Finish
Allowance in accordance with Section 15 below.

 

(b)Tenant will pay for the costs of all Tenant Work (including without
limitation permits, taxes, and all space planning, architectural, engineering,
construction contractor’s fees and project management fees), and may
subsequently request reimbursement from the Tenant Finish Allowance in
accordance with Section 15 below.  All requests for changes to the Tenant Work
will be subject to Landlord’s prior written approval in accordance with Section
6 below, not to be unreasonably withheld, delayed or
conditioned.  Notwithstanding any provision to the contrary contained herein,
Landlord agrees to contract directly with Tenant’s Architect (as defined in
Section 7(b) below) for the preparation of the Tenant Space Plan and Landlord
shall pay, in addition to the Tenant Finish Allowance, up to a total of $.15 per
square foot of Rentable Area of the Premises for

D-3

--------------------------------------------------------------------------------

 

 

the Tenant Space Plan (including revisions), which amount shall be paid directly
to Tenant’s Architect.  Landlord will not impose any charge for the review and
approval of the Tenant Space Plan, except for reasonable and customary
third-party actual out-of-pocket costs incurred by Landlord.

 

6.Landlord’s Approval. Landlord shall not unreasonably withhold, deny, delay or
condition its approval of any Tenant Space Plan, Tenant Working Drawings, the
Tenant Work, or Change Orders (as defined in Section 8 below), provided that
Landlord’s approval may be reasonably withheld or conditioned, in each case
specifying the exact reasons for such denial or qualification of consent, if
such drawings or Change Orders require work which:

 

(a)Exceeds or affects the structural integrity of the Building, or any part of
the heating, ventilating, air conditioning, plumbing, mechanical, electrical,
communication or other systems of the Building;

 

(b)Would not be approved by a prudent owner of a Comparable Building in the
Market Area;

 

(c)Landlord reasonably believes will increase the cost of operation or
maintenance of any of the systems of the Building;

 

(d)Landlord reasonably believes will reduce the market value of the Premises or
the Building at the end of the Term and such alteration or improvement cannot be
reasonably removed from the Premises; or

 

(e)Does not conform to Applicable Laws (including building codes) or is not
approved by any governmental authority with jurisdiction over the Premises.

 

7.Schedule of Tenant Improvement Activities.

 

(a)It shall be Tenant’s responsibility to obtain estimates for the cost of the
Tenant Work.

 

(b)Tenant will promptly cause to prepared and delivered to Landlord a space plan
for the Premises (“Tenant Space Plan”) prepared by Gensler (“Tenant’s
Architect”), which architect is hereby approved by Landlord, and has been
retained by Tenant to provide architectural services in connection with the
Tenant Work, including without limitation, space planning and working drawings.
The configuration of the Premises shall be determined by the Tenant Space Plan,
which shall be mutually acceptable to Landlord and Tenant. Landlord will provide
Tenant’s Architect with an electronic CAD File of an accurate “issued for
construction” plans showing the core and shell condition including, but not
limited to, the walls, power, ceilings, lighting, mechanical, electrical and
plumbing systems in and serving the Premises.  Within five Business Days after
Tenant’s submittal of the Tenant Space Plan to Landlord, Landlord will give
Tenant written notice whether or not Landlord approves the proposed Tenant Space
Plan, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Landlord’s notice reasonably objects to the proposed Tenant Space
Plan, Tenant shall make the reasonable corrections necessary to satisfy
Landlord’s reasonable concerns and

D-4

--------------------------------------------------------------------------------

 

 

Tenant shall submit a revised Tenant Space Plan. This process shall continue
until Landlord has approved the Tenant Space Plan as revised, which approval not
be unreasonably withheld, conditioned or delayed.

 

(c)Tenant will then cause to be prepared and delivered to Landlord working
drawings for the Premises (“Tenant Working Drawings”) and an estimated
construction schedule (the “Construction Schedule”), and a cost estimate for
construction of the Tenant Work in accordance with the Tenant Working Drawings.
Within five Business Days after Tenant’s submittal of the Tenant Working
Drawings, the Construction Schedule and the construction estimate to Landlord,
Landlord will give Tenant written notice whether or not Landlord approves the
proposed Tenant Working Drawings, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Landlord’s notice reasonably objects to
the proposed Tenant Working Drawings, Tenant shall make the reasonable
corrections necessary to satisfy Landlord’s reasonable concerns and Tenant shall
submit revised Tenant Working Drawings. This process shall continue until
Landlord has approved the Tenant Working Drawings as revised, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

(d)Tenant has hired, and Landlord hereby approves, CBRE, Inc., as Tenant’s
project manager to oversee the  Tenant Work (“Project Manager”), and such
Project Manager together with Tenant shall manage all aspects of the design and
construction of the Tenant Work, as well as Tenant’s relocation to the
Premises.  All construction work will be performed in accordance with Tenant’s
Working Drawings by one or more contractors proposed by Tenant and approved in
advance by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, and engaged by Tenant (collectively, the “Tenant’s
Contractor”).  Landlord shall have the right to approve each subcontractor for
components of work bid by a subcontractor.  Landlord will not unreasonably
withhold, condition or delay its approval of the subcontractors proposed by
Tenant; provided that such subcontractors meet Landlord’s reasonable
requirements for subcontractors, and provided further that any component of work
affecting the life safety and automation controls of the Building must be
performed by the approved Building subcontractor for that work.  Landlord
strongly recommends that Tenant’s Architect shall use Landlord’s mechanical,
electrical and plumbing engineering services on behalf of Tenant, which include
the following: Mechanical – MTECH Mechanical, Electrical – MV Consulting, Inc.,
and Plumbing – MTECH Mechanical; provided, however, Tenant shall have the right
to retain its own MEP engineers, subject to Landlord’s prior written reasonable
approval.  In the event the floor(s) of the Premises needs to be reinforced to
accommodate the Tenant Work, Tenant shall have the right to reinforce the floor
in those areas specified by Tenant’s Architect as designed by the base Building
structural engineer at Tenant’s cost.  Upon receipt by Tenant of the necessary
approvals and permits, Tenant shall cause construction of the Tenant Work to
begin.

 

(e)Tenant acknowledges that, if Tenant uses a contractor other than HCBeck
Limited, the contractor engaged by Landlord for construction of the Base
Building Shell (“Landlord’s Contractor”), to perform the Tenant Work, the
ability to meet Tenant’s desired Lease Commencement Date will necessitate both
Tenant’s Contractor and Landlord’s Contractor performing work within the
Premises during the same time period, and therefore will require joint
scheduling and close cooperation between the two Contractors.  Tenant agrees
that, during any such period within which

D-5

--------------------------------------------------------------------------------

 

 

Tenant’s Contractor and Landlord’s Contractor are both performing work within
the Premises, (a) any entry by Tenant or Tenant’s Contractor shall be at
Tenant’s or Tenant’s Contractor’s sole risk, except to the extent of the gross
negligence or willful misconduct of Landlord, Landlord’s Contractor, and
Landlord’s subcontractors, independent contractors, agents, employees and
invitees (collectively, the “Landlord Parties”), (b) Tenant and Tenant’s
Contractor shall not unreasonably interfere with Landlord, Landlord’s Contractor
or subcontractors in the performance of the work necessary to complete the
Building core and shell and Landlord’s remaining construction obligations
hereunder, (c) Tenant shall cause Tenant’s Contractor to attend weekly
construction progress meetings with Landlord’s Representative and Landlord’s
Contractor, (d) Tenant shall cause Tenant’s Contractor to adhere to any
construction schedule jointly established in connection with the completion of
the Building core and shell and the construction of the Tenant Work, (e) Tenant
shall cause Tenant’s Contractor to adhere to all reasonable rules and
regulations established by Landlord with respect to construction within the
Building, including without limitation rules related to sharing the hoist or
construction elevator, to permitted hours of operation, to parking by Tenant’s
Contractor and other contractors and employees, and to security procedures
within the Building, (f) Tenant and Tenant’s Contractor shall not do or permit
to be done anything within the Premises that is not a part of Tenant’s Work that
would prevent, hinder or delay Landlord in obtaining LEED certification for the
Building core and shell, (g) Tenant shall comply with and be bound by all
provisions of the Lease except for the payment of Rent, and (h) Tenant agrees to
indemnify, protect, defend and save Landlord, any holder of a mortgage and/or
deed of trust or ground lessor under a ground lease affecting all or any portion
of the Property, and each of their respective employees, agents, officers,
directors, members, managers, partners and affiliates, harmless from and against
any and all liens, liabilities, losses, damages, costs, expenses, demands,
actions, causes of action and claims (including, without limitation, reasonable
attorneys’ fees and legal costs) (collectively, “Losses”) arising out of the
entry, use or occupancy of the Premises by Tenant or Tenant’s Contractor during
such period, except to the extent such Losses arise out of Landlord’s or the
Landlord’s Parties’ negligence or willful misconduct.  Landlord agrees that
Landlord’s Contractor shall coordinate with Tenant’s Contractor and shall not
unreasonably interfere with Tenant, Tenant’s Contractor or subcontractors in the
performance of Tenant Work, and further, Landlord shall not unreasonably deny
Tenant’s Contractor access to the Building and/or Premises for the performance
of Tenant Work.

 

(f)In the event Tenant wishes to change Tenant’s Architect, Project Manager or
any engineers, Tenant shall obtain Landlord’s prior written consent thereto
prior to making such change, which consent shall not be unreasonably withheld,
conditioned or delayed.  Tenant acknowledges and agrees that Tenant’s Contractor
may be working in the Premises concurrently with Landlord’s Contractor, and that
the contractors of other tenants may also working in the Building concurrently
with Tenant’s Contractor.

 

8.Change Orders.  Tenant may make changes, additions or alterations in the
Tenant Work as shown by the Tenant Space Plan (a “Change Order”), but only after
written approval by Landlord’s Representative on a form approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
in connection therewith, Tenant’s Architect shall complete all working drawings
necessary to show such change, addition or alteration for delivery to Landlord
as part of the request for a Change Order.  Landlord shall approve or deny a
request for a Change Order

D-6

--------------------------------------------------------------------------------

 

 

within five Business Days after receipt of any request for approval of a Change
Order (including the required drawings). 

 

9.Completion and Commencement Date.  Tenant’s obligation for payment of Rent
pursuant to the Lease will commence on the Commencement Date, subject to the
abatement provision in Sections 3.A. and 5.C. of the Lease; however, the
Commencement Date and the date for the payment of Rent may be delayed on a
day-to-day basis for each day that Landlord fails to cause the Delivery Date to
occur beyond the Scheduled Delivery Date.  The payment of Rent will not be
delayed by a delay in the Delivery Date due to Tenant, Tenant’s Contractor, or
any other delay caused by Tenant.

 

10.Tenant Work Punch List.  Tenant shall provide Landlord with written notice of
substantial completion of the Tenant Work (“Notice of Completion”).  As soon as
reasonably practicable but not later than five Business Days after delivery of
such Notice of Completion, Landlord and Tenant shall jointly inspect the
Premises to determine if the Tenant Work has been completed, and Landlord and
Tenant will jointly prepare a punch list of items relating to the Tenant Work
(the “Tenant Work Punch List”). Tenant will correct the Tenant Work Punch List
items agreed upon by Landlord and Tenant within 30 days thereafter.

 

11.Tenant’s Contractor; Indemnification.  Landlord acknowledges that Tenant’s
Contractor will have authority to contract the labor and materials on behalf of
and, if necessary or expedient, in the name of the Tenant. Tenant shall assume
full responsibility for making payment according to the provisions herein for
all amounts due under such contract. To this end, the Tenant agrees to indemnify
and hold harmless Landlord for any and all sums it might be required to expend
because of the Tenant’s failure to pay such contract amount, including, but not
limited to, sums due under any such contract, interest and reasonable attorneys’
fees and costs incurred by Landlord by reason of its having to pay such contract
amounts or to resist a claim for payment of such contract amounts.  Tenant shall
also indemnify and hold harmless Landlord, its agents, contractors (including
Landlord’s Contractor) and any mortgagees of Landlord from and against any and
all losses, damages, costs (including costs of suit and attorneys’ fees),
liabilities, or causes of action for injury to, or death of, any person, for
damage to any property and for mechanic’s, materialmen’s or other liens or
claims arising out of or in connection with the Tenant Work done by Tenant’s
Contractor (and Tenant’s Contractor’s subcontractors and sub-subcontractors)
under its contract with Tenant.  The provisions of Section 10.A. of the Lease,
concerning mechanic’s liens, shall be fully applicable to all of the Tenant Work
performed pursuant to this Exhibit D by Tenant’s Contractor.

 

12.Time of Substantial Completion.  It is the parties’ intent that Tenant’s
Contractor be responsible for substantially completing the Tenant Work on or
before the Commencement Date.  The date of substantial completion of the Tenant
Work shall mean the day on which the Tenant Work has been completed in
accordance with the Tenant Working Drawings so that Tenant may receive the
beneficial use of the Premises (i.e., when Tenant may use the Premises for their
intended purpose), subject to the Tenant Work Punch List items.  Notwithstanding
anything to the contrary in the Lease, in the event the Tenant Work is completed
prior to end of the Tenant Work Construction Period, Tenant shall have the right
to have beneficial occupancy of the Premises, including the right to conduct
Tenant’s business in the Premises, without obligation for the payment of Rent
from the date of substantial completion of the Tenant Work until the
Commencement Date.



D-7

--------------------------------------------------------------------------------

 

 

 

13.Tenant’s Contractor’s Obligations.

 

(a)Tenant shall require Tenant’s Contractor to supervise and coordinate all
phases of the work to ensure that the Tenant Work is completed according to
Tenant’s Working Drawings and in compliance with Landlord’s Contractor Rules and
Regulations for the Building, attached hereto as Schedule 2, and with all
additional reasonable rules and regulations relating to construction activities
in or on the Building as may be reasonably promulgated from time to time by
Landlord. Tenant shall further require Tenant’s Contractor to maintain such
insurance in force and effect as may be reasonably requested by Landlord or as
required by Applicable Laws and to conduct its work in such a manner as not to
unreasonably interfere with other tenants, Building operations or any other
construction occurring on or in the Building. In the event that performance or
payment bonds are required by either Landlord or Landlord’s lenders, such bonds
shall be at Landlord’s expense and not charged to any Tenant Finish Allowance.

 

(b)Tenant’s Contractor shall give all notices and comply with all Applicable
Laws of any public authority bearing on the performance of the Tenant Work.
Should there be any discrepancy between Tenant’s Working Drawings and the
Applicable Laws of the City, County, State or Federal Government, then the
Applicable Laws of the City, County, State or Federal Government shall govern.
Work will not commence without procurement of all necessary permits (copies of
which shall be provided to Landlord upon request).

 

(c)Tenant shall direct Tenant’s Contractor to correct any construction
shortcomings listed in the Tenant Work Punch List as required pursuant to
Section 10 above, although nothing contained herein shall be construed to mean
that Landlord has any responsibility for discovering construction shortcomings.

 

14.Warranty of the Tenant Work.

 

(a)Tenant shall cause Tenant’s Contractor to represent to Landlord that it is
fully experienced and properly qualified to perform the intended Tenant Work,
and that such work shall be constructed in a good and workmanlike manner, and
when delivered to Tenant shall be complete and in compliance herewith

 

(b)Tenant shall cause Tenant’s Contractor to warrant unto Landlord and Tenant
that (i) materials and equipment furnished under the construction contract will
be of good quality and new unless the construction contract documents require or
permit otherwise, and (ii) the Tenant Work will conform to the requirements of
the construction contract documents and will be-free from defects, except for
those inherent in the quality of the Tenant Work that the construction contract
documents require or permit. Tenant Work not conforming to these requirements
may be considered defective. If a defect is discovered by Landlord then,
Landlord, its nominee or assignee, shall notify Tenant, who shall notify
Tenant’s Contractor of such defect as soon as possible after the discovery of
same. In the event that Tenant fails to contact Tenant’s Contractor within five
Business Days after Tenant has received notice from Landlord of a construction
defect, Landlord shall thereafter have the right, in its sole election, to
contact Tenant’s Contractor directly with regard to such defects. The warranty
made

D-8

--------------------------------------------------------------------------------

 

 

and given by Tenant’s Contractor as provided herein is in addition to any other
warranty that may be available to Landlord or Tenant, its nominees or assignees
from a manufacturer or otherwise.

 

15.Interim Payments.  Landlord shall not require Tenant to take possession of
any portion of the Tenant Finish Allowance, but rather shall make progress
payments to Tenant’s Contractor or other contractors or vendors (as applicable),
in accordance with the following procedure:

 

(a)On the 25th day of each month, Tenant shall submit to Landlord’s
Representative for approval, such approval not to be unreasonably withheld,
conditioned or delayed, an application for payment (an “Application”) for Tenant
Work completed, and/or, if applicable, materials, furniture, fixtures or
equipment delivered to the Premises, or services rendered in connection with the
Tenant Work or any other Allowance Items.  Each Application shall include, a
statement from Tenant approving the items contained in the Application and
corresponding amounts requested by Tenant’s Contractor and, if applicable, any
subcontractors, suppliers, materialmen and/or vendors), a certificate from
Tenant’s Architect certifying that the construction of the portion of Tenant
Work covered by the Application has been completed, and if applicable, invoices
relating to any Allowance Items for which payment has been requested.

 

(b)Each Application shall be based an approved schedule of values which shall
(i) allocate the entire cost of the Tenant Work among the various portions of
the Tenant Work, (ii) show in reasonable detail that the portion of the Tenant
Work covered by the Application has been completed and is proportional to the
amount of the Tenant Finish Allowance being requested, that any materials,
furniture, fixtures or equipment covered by the Application has been delivered
to and, if applicable, installed in, the Premises or that any services covered
by the Application have been rendered, (iii) be prepared in such form and
supported by such data to substantiate its accuracy as Landlord’s Representative
may reasonably require, and (iv) otherwise be used as a basis for reviewing the
Application.

 

(c)Each application for payment shall be for an amount equal to an estimate of
the cost of the Tenant Work completed less Tenant’s pro-rata share as described
below, less retainages held as described below, and less all previous
payments.  If the total costs of the Tenant Work exceed the Tenant Finish
Allowance, the excess shall be at Tenant’s sole cost and expense, and shall be
funded on a pro-rata basis, monthly, as construction progresses with each
advance by Landlord.  Tenant’s pro-rata share shall equal 100% minus Landlord’s
pro-rata share. Landlord’s pro-rata share shall be equal to the percentage
obtained by dividing the Tenant Finish Allowance by the total costs of the
Tenant Work.

 

(d)Retainage of ten percent (10%) of payments to Tenant’s Contractor shall be
held with respect to all Tenant Work until all requirements of Section 16 below
are satisfied.

 

(e)Within 30 days after the submission of each Application to Landlord’s
Representative, the amount thereof, as approved in accordance with subparagraph
(a) above, shall be due and payable by Landlord to Tenant’s Contractor (or other
subcontractors, suppliers, materialmen or vendors, as applicable) in current
funds in the City of Denver, Colorado.  Payments may be made by checks payable
to Tenant’s Contractor, subcontractors, suppliers, materialmen or vendors, as

D-9

--------------------------------------------------------------------------------

 

 

applicable.  Tenant shall provide Landlord on a monthly basis with a pay
application which shall specify the amount of the requested disbursement
including any required conditional lien waivers from Tenant’s Contractor and any
subcontractors, suppliers, materialmen and vendors, as applicable.

 

(f)Tenant shall, prior to the payment by Landlord of the second and each
subsequent Application, furnish to Landlord’s Representative appropriate final
lien waivers, in form reasonably acceptable to Landlord, with respect to the
Tenant Work or other Allowance Items paid for in the immediately preceding
Application, including lien waivers from Tenant’s Contractor, and any
subcontractors, suppliers, materialmen and vendors, as applicable.

 

(g)Payment will be made only for work in place, and shall not be made for
materials on site but not installed.

 

So long as no Event of Default has occurred and is continuing as of the date of
Landlord’s receipt of an Application and Tenant has complied with the
requirements set forth in this Section 15 above, Landlord agrees to pay the
amount requested in the Application (net of the 10% retainage specified above)
to Tenant’s Contractor or the applicable, subcontractor, supplier, materialmen
or vendor, within 30 days after Landlord’s receipt of such Application.  All
Applications must be submitted within 18 months of the Commencement Date,
subject to extension for Force Majeure Events.

 

16.Final Inspection and Payment.  Upon receipt of written notice that the Tenant
Work is ready for final inspection and acceptance, Landlord, Tenant, Tenant’s
Project Manager and Tenant’s Contractor will promptly make such inspection in
accordance with Section 10 above, and provided that (i) the Tenant Work is found
to be acceptable pursuant to Tenant’s Working Drawings and any approved Change
Orders, (ii) no Event of Default has occurred and is continuing as of the date
of Landlord’s receipt of the Notice of Completion, and (iii) Tenant has complied
with the requirements set forth in Section 15 above, Landlord agrees to pay the
amount requested in the final Application (including all amounts previously
withheld as retainage) to Tenant’s Contractor or the applicable, subcontractor,
supplier, materialmen or vendor, within 30 days after Landlord’s receipt of the
Notice of Completion.  Simultaneously or prior to delivery of the Notice of
Completion, Tenant shall cause Tenant’s Contractor to provide:

 

(1)“Final Inspection Approval” from Denver Building Department;

 

(2)A full set of operating and maintenance manuals for all applicable Tenant
Work;

 

(3)Two full sets of accurate “As-Built” plans and specifications for the Tenant
Work in the Premises;

 

(4)HVAC test and balance reports;

 

(5)“Final” unconditional lien waivers/releases from all contractors,
subcontractors, suppliers and materialmen;



D-10

--------------------------------------------------------------------------------

 

 

 

(6)A final accounting of all project costs associated with the Tenant Work; and

 

(7)Written warranty pursuant to Section 14 above.

 

The acceptance of final payment shall constitute a waiver of all lien rights by
Tenant’s Contractor or any subcontractor, supplier, materialmen or vendor.

 

17.Results of Tenant Work.  Landlord shall not be responsible for the results of
the Tenant Work, including, but not limited to, the performance of systems
engineered by Tenant or Tenant’s consultants or engineers, or compliance of the
same with Applicable Laws.

 

18.Adjustments Upon Completion.  As soon as practicable, upon completion of the
Tenant Work, Landlord’s architect will re-measure the actual Rentable Area of
the Premises using the BOMA Standard, and if such Rentable Area is different
from that stated in Section 1 of the Lease, the actual Base Rent and Tenant’s
Computed Share of Operating Expenses shall be modified accordingly. Tenant,
within 10 days of Landlord’s written request, will execute a certificate
confirming such information.

 

19.Defaults.  Failure by Tenant to comply with any of its obligations under this
Exhibit D, after reasonable written notice and opportunity to cure which will be
not less than 20 days to cure, shall constitute an Event of Default under the
terms of the Lease, and Landlord shall then be entitled to the benefit of all of
the remedies provided for in the Lease.

 

20.Fees and Charges.  Landlord shall not charge any fee or other charges for the
supervision, oversight, construction management, coordination and/or overhead
costs associated with the construction of the Tenant Work (except for reasonable
and actual third-party out-of-pocket costs incurred by Landlord); provided,
however, Landlord shall be permitted to provide a reasonable level of oversight
(at its sole cost) to ensure code compliance, structural integrity of the Tenant
Work and impact on other tenants in the Building. 

 

21.Utilities; Additional Charges.  Landlord shall provide all utilities to the
Premises at no cost to Tenant from the Delivery Date until the Commencement
Date.  In addition, neither Tenant nor Tenant’s Contractor shall be charged
directly or indirectly for the use of freight elevators, hoists, access to
loading docks, security or parking from the Delivery Date to the Commencement
Date.

 

22.Tenant’s Right to Offset.  If Landlord fails to pay any of the Tenant Finish
Allowance, or any portions thereof (and such failure is not the result of Tenant
failing to comply with Section 15 or 16 above), on or before the date due, and
such failure continues for an additional period of 30 days after Landlord’s
receipt of a written notice from Tenant of its intent to offset, Tenant may, at
its option, make any payment required in connection with the Tenant Work
otherwise payable by Landlord, and offset the amount of the Tenant Finish
Allowance not paid by Landlord against Rent next coming due under the Lease
until credited in full.    





D-11

--------------------------------------------------------------------------------

 

 

Schedule 1 To Exhibit D

 

DEFINITION OF DELIVERY CONDITION

 

The items listed herein (“Landlord’s Delivery Condition Work”) describe the
“Delivery Condition” of each floor of the Building (or applicable portion
thereof) included within the Premises for commencement of the Tenant Work (as
defined in the Tenant Construction Agreement).  Each such floor or portion
thereof shall be deemed to be in “Delivery Condition” if the matters set forth
below have been completed and provided on such floor or portion thereof, with
adequate and timely access thereto, subject to Delivery Condition Punch List
items that do not materially interfere with Tenant’s commencing or performing
the Tenant Work in the Premises in an efficient sequence and cost-effective
manner, unless otherwise stipulated.

 

1.Structure complete on the floors being delivered.

 

2.Exterior glazing on the floors being delivered will be installed and weather
tight, except for openings at the exterior hoist and crane supports and other
necessary construction-related activities. These openings shall be appropriately
enclosed to minimize exposure to the elements.

 

3.Concrete floors in broom-clean condition. All concrete floors shall be leveled
to a standard of 0.25 inches per 10 feet, non-cumulative, and shall have slab
moisture content which is sufficient for installing standard carpeting using
standard adhesive.

 

4.Roofing/waterproofing systems on adjacent roof areas installed.

 

5.Fireproofing complete.

 

6.Firesafing complete.

 

7.Core and chase drywall exposed to the Premises shall be completely installed
and ready to receive flat Latex paint (or finish requiring similar wall
preparation). Any special surface treatment required for special tenant finishes
shall be included in the Tenant Work.

 

8.Core door frames complete. Core doors and hardware will be stocked for later
installation and to avoid damage during the Tenant Work.  Core doors and
hardware will be installed by Landlord prior to the Commencement Date.

 

9.Fire stairs shall be installed and functional.

 

10.Concrete interior and exterior columns located throughout the Premises and
not within core areas shall be unfinished concrete. The drywall enclosure and
finish tenant treatment shall be included in the Tenant Work.

 



D-12

--------------------------------------------------------------------------------

 

 

11.All perimeter walls, window heads, window sills and chase enclosures exposed
to the Premises shall be framed out ready to receive drywall and finish
treatment installed as part of the Tenant Work.

 

12.Domestic/waste water and vent stubouts complete.

 

13.Condenser water system stubouts complete.

 

14.Smoke control exhaust duct openings complete but may not be functional.

 

15.Landlord’s HVAC distribution on the floor installed and complete including
primary main distribution trunk duct and freeze protection fan powered terminal
units. All Tenant secondary supply ductwork, fan powered terminal units,
perimeter slot diffusers, branch duct runouts to diffusers, flex ductwork and
balancing shall be installed as part of the Tenant Work. It is understood that
the Building condenser water the Tenant may need for its installation of
supplemental cooling within the Premises and/or the Building controls system may
not be installed or functional upon commencement of the Tenant Work on the
floors.  The Building condenser water system shall be installed and fully
functional prior to the Commencement Date.

 

16.Electrical distribution on floor installed and complete within the Building
core areas including low voltage electrical panels. Power will be distributed on
the floor for the freeze protection fan powered terminal units and code required
temporary lighting installed. All Tenant secondary electrical distribution for
equipment, HVAC and lighting shall be installed as part of the Tenant Work. It
is understood that the Building permanent power may not be completely installed,
or functional upon commencement of the Tenant Work on the floors. In such event,
Landlord shall provide temporary power (using a temporary or permanent riser)
sufficient for Tenant’s Contractor’s use at conveniently located tap locations
on each floor at Landlord’s expense if required. The Building permanent power
system shall be installed and fully functional prior to the Commencement Date.

 

17.Fire sprinkler riser piping rough-in will be complete. Landlord shall furnish
and install code minimum sprinkler systems. It is understood that the Building
fire sprinkler system may not be functional upon commencement of the Tenant Work
on the floors. The Building fire sprinkler system shall be installed and fully
functional prior to the Commencement Date.

 

18.Fire alarm riser and devices required by the core and shell installed. It is
understood that the Building alarm system may not be functional upon
commencement of the Tenant Work on the floors.

 

19.Telecom riser sleeves and telephone closets installed.

 

20.Exterior hoist and/or interior passenger elevator cab available for joint use
with Landlord’s Contractor and other tenant contractors working in the
Building.  Tenant’s Contractor (as defined in the Tenant Construction Agreement)
shall be granted equal priority elevator use rights with Landlord’s Contractor
and other tenant contractors.



D-13

--------------------------------------------------------------------------------

 

 

 

21.Building parking garage available for shared use by Tenant’s Contractor in an
area designated by the Landlord and in compliance same terms and conditions,
which shall not include payment of any parking charges, that apply to Landlord’s
Contractor and other tenant contractors and subcontractors for the use of the
Building parking garage. Tenant will be responsible for maintenance and cleanup
of the area used for such parking. It is understood that the Building parking
garage may not be completed, but shall be functional and available for Tenant’s
Contractor and subcontractors parking upon commencement of the Tenant Work on
the floors. The Building parking garage shall be completed and fully functional
prior to the Commencement Date.

 

22.Loading dock/service area equal to one dock bay available for joint use by
Tenant’s Contractor with Landlord’s Contractor and other tenant contractors.
Tenant’s Contractor shall be granted equal priority elevator, dock and service
area use rights with Landlord’s Contractor and other tenant contractors.

 





D-14

--------------------------------------------------------------------------------

 

 

Schedule 2 To Exhibit D

 

DEFINITION OF DELIVERY CONDITION

 

CONTRACTOR RULES AND REGULATIONS

 

Safety

 

Tenant’s Contractor shall follow the Landlord’s Contractor’s current evacuation
plan in the event of an emergency. Tenant’s Contractor shall follow all posted
signs. Tenant’s Contractor shall provide and wear personal protective equipment
(hard hats, shirts with sleeves, safety glasses, and vests at a minimum). 

 

Work Hours

 

Standard working hours are from 7 AM until 5 PM Monday through Friday. Any work
that does not fall within this time range needs to be coordinated with the
Landlord’s Contractor. Tenant’s Contractor will be required to have supervision
on site during any work outside standard working hours and be responsible for
locking up the site.

 

Deliveries

 

All deliveries must be coordinated with the Landlord’s Contractor prior to 72
hours in advance, for all non-crane activities.  All crane dependent activities
need to be scheduled a minimum of a week in advance, Tenant’s Contractor will
need to schedule crane dependent deliveries outside of normal working hours.
Cost of operating the crane is by the Tenant’s Contractor.

 

Unscheduled deliveries may be turned away depending on the congestion at the
delivery gate and/or loading dock.

 

Material Hoist or Freight Elevator

 

The Landlord’s Contractor will provide hoisting and an operator for the hoist.
All deliveries must go from the delivery truck to the hoist and to its
designated floor. There is no ground level storage allowed.

 

The Landlord’s Contractor will provide a freight elevator operator during
standard working hours for stocking of materials on the Tenant’s Contractor’s
floor prior to certificate of occupancy.  During such times that there are
multiple Tenant contractors working in the building, vertical transportation
will be proportionate for all companies onsite. 

 

Toilets / Dumpsters

 

Tenant’s Contractor is to provide temporary toilets and dumpsters for its
employees. The location of

D-15

--------------------------------------------------------------------------------

 

 

the dumpsters and toilets shall be determined by the Landlord’s Contractor.

 

Parking

 

Parking is not available until certificate of occupancy is received.  Once
received, parking will be subject to Landlord’s discretion and subject to any
reasonable parking rules of Landlord.

 

Slab Penetration

 

Coring through the slab is not permitted without approval of the Landlord’s
structural engineer. X-raying of the slab may be required to locate the post
tension cables. 

 

Material

 

Material is only allowed to be stocked on the floor(s) containing the Premises
which Tenant’s Contractor is working on.  Material being stored on any other
floors is not permitted.

 

Trash

 

Tenant Contractors are responsible for their own containers and trash
removal.  The Landlord’s Contractor does not allow dumping of trash in any
containers provided under the Base Building Shell contract. 

 

 



D-16

--------------------------------------------------------------------------------

 

 

Exhibit E

 

RULES AND REGULATIONS

 

1.Tenant shall not place anything, or allow anything to be placed near the glass
of any window, door, partition or wall which may, in Landlord’s judgment, appear
unsightly from outside of the Building.

 

2.All signs or notices visible in or from public corridors or from outside the
Premises shall be subject to Landlord’s prior written approval.

 

3.The Building directory, located in the Building lobby as provided by Landlord,
shall be available to Tenant solely to display Tenant’s name and certain of its
employee’s names and their location in the Building, which display shall be as
directed by Landlord.  Landlord shall initially provide Tenant with a number of
lines on the directory, which number shall be based on the ratio of the Rentable
Area of the Premises to the Rentable Area of the Building.  Tenant will be
entitled to a proportionate increase or decrease in the number of lines, at no
cost to it, if the Rentable Area of the Premises either increases or decreases. 

 

4.The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used by Tenant for any purposes other than
for ingress to and egress from the Premises.  The halls, passages, exits,
entrances, elevators, stairways and roof are not for the use of the general
public and Landlord shall, in all cases, retain the right to control and prevent
access thereto by all persons whose presence in the judgment of Landlord,
reasonably exercised, shall be prejudicial to the safety, character, reputation
and interests of the Building.  Neither Tenant nor any employees or invitees of
any tenant shall go upon the roof the Building.

 

5.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purposes other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein, and to the extent
caused by Tenant or its employees or invitees, the expense of any breakage,
stoppage, or damage resulting from the violation of this rule shall be borne by
Tenant.

 

6.Tenant shall not cause any unusual janitorial labor or services.

 

7.No cooking, except for microwave cooking, shall be done or permitted by Tenant
in the Premises, nor shall the Premises be used for lodging.

 

8.Tenant shall not bring upon, use or keep in the Premises or the Building any
kerosene, gasoline, turpentine, naphtha, benzene, or flammable or combustible
fluid or material, or use any method of heating or air conditioning other than
that supplied by Landlord.

 

9.Landlord shall have sole power to direct electricians to where and how
telephone and other wires are to be introduced.  No boring or cutting for wires
is to be allowed without the consent

E-1

--------------------------------------------------------------------------------

 

 

of Landlord.  The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the approval of Landlord.

 

10.Upon the termination of the tenancy, Tenant shall deliver to Landlord all
keys, cards and passes for offices, rooms, parking areas and toilet rooms which
shall have been furnished to Tenant. In the event of the loss of any keys,
cards, or passes so furnished, Tenant shall pay Landlord the actual replacement
cost therefor. Tenant shall not make, or cause to be made, any such keys and
shall order all such keys solely from Landlord and shall pay Landlord for any
additional such keys over and above the two sets of keys furnished by Landlord.

 

11.Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord.

 

12.No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the freight elevator, except between
such hours and in such freight elevator as shall be designated by Landlord.

 

13.Tenant shall cause all doors to the Premises to be closed and securely locked
before leaving the Building at the end of the day.

 

14.Without the prior written consent of Landlord, Tenant shall not use the name
of the Building or any picture thereof in connection with, or in promoting or
advertising the business of Tenant, except Tenant may use the address of the
Building as the address of its business.

 

15.Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Premises’ or the Building’s heating, ventilation, and air
conditioning, and shall refrain from attempting to adjust any controls.  Tenant
shall keep corridor doors closed.

 

16.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to the Premises closed and secured.  Landlord shall in no way be
responsible to Tenant, its agents, employees or invitees, for any bodily injury
or damage to or loss of property from, in or on the Premises or the Building.

 

17.Except with the prior written consent of Landlord, Tenant shall not sell or
cause to be sold any items or services at retail in or from the Premises, nor
shall Tenant carry on or permit or allow any employee or person to carry on the
business of machine copying, stenography, typewriting or similar business in or
from the Premises for the service or accommodation of occupants of any portion
of the Building without the prior written consent of the Landlord.

 

18.Tenant shall not conduct any auction or permit any fire or bankruptcy sale to
be held on the Premises, or store goods, wares or merchandise on the
Premises.  Tenant shall not allow any vending machines on the Premises without
Landlord’s prior written consent.

 

19.All freight must be moved into, within and out of the Building under the
supervision

E-2

--------------------------------------------------------------------------------

 

 

of Landlord and according to such regulations as may be posted or distributed by
Landlord from time to time.  All moving of furniture or equipment into or out of
the Building by Tenant shall be done at such time and in such manner as directed
by Landlord or its agent.  In no cases shall items of freight, furniture,
fixtures or equipment be moved into or out of the Building or in any elevator
during such hours as are normally considered rush hours to an office building,
i.e., 7:30-9:00 a.m., 11:00 a.m. - 1:00 p.m., and 4:00-6:00 p.m.

 

20.On Sundays, holidays, and on other days during certain hours for which the
Building may be closed after normal business hours, access to the Building or to
halls, corridors, elevators, and stairwells will be controlled by
Landlord.  Landlord or its agents will have the right to demand of any and all
persons seeking access to the Building proper identification to determine if
they have rights of access to the Premises.  Landlord shall, in no case, be
liable for damages wherein admission to the Building has not been granted during
abnormal hours by reason of a Tenant or any other person failing to properly
identify himself, or through the failure of the Building to be unlocked and open
for access by Tenant, Tenant’s employees and the general public.

 

21.Tenant shall not change locks or install other locks on doors without the
prior written consent of Landlord.

 

22.Tenant shall give prompt notice to Landlord of any accidents to or defects in
plumbing, electrical fixtures or heating, ventilation or air conditioning
apparatus so the same may be attended to properly.

 

23.No safes or other objects larger or heavier than the freight elevators of the
Building are limited to carry shall be brought into or installed on the
Premises.  Landlord shall have the power to prescribe the weight and position of
such safes or other objects, and the same shall, if considered necessary by
Landlord, be required to be supported by such additional materials placed on the
floor as Landlord may direct, and at the expense of Tenant.  In no event shall
these items exceed a weight for which the floor is designed.

 

24.No person or persons other than those approved by Landlord will be permitted
to enter the Building for purposes of cleaning, maintenance, construction or
painting.

 

25.Tenant shall not permit or suffer the Premises to be occupied or used in a
manner which, in Landlord’s reasonable judgment would be objectionable to
Landlord or other occupants of the Building by reason of noise, odors, or
vibrations or would otherwise interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be kept in or about the
Building.  Smoking or carrying of a lighted cigar, pipe, or cigarette in the
Building or parking structure is prohibited.

 

26.Canvassing, soliciting and peddling in the Building are prohibited.  Tenant
shall cooperate to prevent the same.

 

27.All requests for overtime air conditioning or heating must be submitted in
writing to

E-3

--------------------------------------------------------------------------------

 

 

the Building Management office by 2:00 p.m. on the day desired for weekday
requests, by 2:00 p.m. on Friday for weekend requests and by 2:00 p.m. on the
preceding business day for holiday requests.

 

28.The following dates shall constitute “holidays” as said term is used in the
Lease and in these Rules and Regulations:

 

 

(A)

New Year’s Day

 

(B)

Memorial Day

 

(C)

Independence Day

 

(D)

Labor Day

 

(E)

Thanksgiving Day

 

(F)

Friday following Thanksgiving Day

 

(G)

Christmas

 

(H)

Any other holiday recognized and taken by tenants occupying at least one‑half
(1/2) of the Rentable Area of office space of the Building.

 

If in the case of any holiday listed in (A) through (G) a different day shall be
observed than the respective days described in (A) through (G), then that day
which constitutes the day observed by national banks in Denver, Colorado, on
account of such holiday shall constitute the holiday under this lease.

 

Landlord reserves the right, at any time, to rescind any one or more of these
rules and regulations, or to make such other and further reasonable and
nondiscriminatory rules and regulations as in Landlord’s judgment may from time
to time be necessary or desirable for the safety, care and cleanliness of the
Building or for the preservation of order therein.  Smoking shall be permitted
outside of the Building and parking structure only in such area or areas as
Landlord may designate, and all cigarettes and cigars shall be disposed of only
in receptacles placed therein by Landlord.

 



E-4

--------------------------------------------------------------------------------

 

 

Exhibit F

 

PARKING

 

Subject to the following provisions, during the Term of the Lease, Landlord
agrees to permit Tenant the use of, and Tenant agrees to take and pay the
amounts described herein for the use of, a total of 58 parking spaces in the
parking garage of the Building (the “Parking Garage”), which is equal to 1.2
parking spaces for each 1,000 square feet of Rentable Area included within the
Premises (the “Must Take Allotment”).  The Must Take Allotment shall be subject
to adjustment after final measurement of the Premises pursuant to the terms of
the Lease.  Tenant shall be required to pay for all of the parking spaces
consisting of the Must Take Allotment, and shall notify Landlord in writing on
or before the Execution Date how many of such spaces shall be unreserved and
reserved, it being agreed that up to 50% of the Must Take Allotment for the
Office Premises may be reserved spaces. Tenant shall pay to Landlord,
contemporaneously with the payment of Base Rent, parking rent (plus all
applicable taxes) based on the monthly fee for reserved and unreserved parking
spaces then charged by Landlord.  The initial monthly fee for each parking space
used by Tenant shall be $225.00 per month for each unreserved space in the
Parking Garage, and $275.00 per month for each reserved space in the Parking
Garage; provided, however, that such amounts may be increased by Landlord during
the Term to the then-current market rates charged from time to time for
comparable parking spaces, except that Landlord agrees the monthly fees for
parking spaces shall not increase by more than three percent (3%) per year for
the first six years of the Term.  All monthly parking rent shall be payable in
advance on the first day of each month within the Term directly to Landlord
along with the Base Rent due under this Lease, and Tenant’s right to continued
use of the spaces is conditional upon receipt of those payments in a timely
manner.  In the event Tenant wishes to lease additional parking spaces in excess
of the Must Take Allotment, the lease of such additional spaces shall be subject
to availability.  In the event Tenant elects to lease more than the Must Take
Allotment, but subsequently wishes to reduce the number of parking spaces it
leases, Tenant shall have the right to reduce the number of parking spaces it
leases (but in no event below the Must Take Allotment) by delivering not less
than 60 days’ prior written notice of such reduction to Landlord, and
thereafter, Landlord shall have the right to offer the parking spaces given back
by Tenant to other parking customers.

 

As part of Tenant’s reserved parking spaces, Landlord shall provide 8 dedicated
visitor parking spaces on the first level of the Parking Garage that will be
available for Tenant’s customers visiting both the Office Premises and the
Retail Premises.  Additional visitor parking will be in the Parking Garage,
co-mingled with the unreserved parking spaces for the Building.

 

Tenant’s rights to use the Parking Garage shall be non-exclusive, except that
Landlord shall not grant any other party the right to use Tenant’s reserved
parking spaces.  Tenant’s rights hereunder to use the Parking Garage are
conditioned upon the Lease being in full force and effect.  Tenant shall not
abuse its privileges with respect to the Parking Garage and shall use the same
in accordance with Landlord’s reasonable rules and regulations with respect
thereto.  If for any reason Landlord is unable to provide all or any material
portion of the above-described parking spaces to Tenant or Tenant is not
permitted to utilize all or any material portion of such parking spaces at any
time during the Term of the Lease and such parking spaces are unavailable for
use by Tenant, then Tenant’s obligation to pay

F-1

--------------------------------------------------------------------------------

 

 

parking rent for any parking space which is not provided by Landlord shall be
abated for so long as Tenant does not have the use of such parking space and
such failure shall not be a default by Landlord under the
Lease.  Notwithstanding the foregoing, if any or any material portion of
Tenant’s parking spaces are unavailable for use by Tenant for a period in excess
of 90 days (during which Landlord shall use commercially reasonable efforts to
find replacement parking spaces for Tenant within a reasonable distance from the
Building, but not more than two blocks from the Building), Tenant shall have the
right, at any time after expiration of such 90-day period and so long as such
parking spaces remain unavailable for use by Tenant, to terminate the Lease by
delivering written notice of termination to Landlord, and such termination shall
be effective 30 days after the date of such notice for the Office Premises, but
such termination date may, to the extent feasible, be extended at Tenant’s
option for up to 90 days after such notice of termination is delivered solely
with respect to the Retail Premises.  Except for those terms specifically
defined in this Exhibit, all initially capitalized terms herein shall have the
meanings set forth for such terms in the Lease to which this Exhibit is
attached.

 

 



F-2

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

BASE BUILDING SHELL AND BASE BUILDING /

 

TENANT IMPROVEMENT INTERFACE DELINEATION

 

Landlord shall deliver the Building with Landlord’s Base Building Work (as
defined and described herein) completed on or before the Commencement Date,
including, but not limited to, the structural systems, roof and exterior
enclosure system, plumbing systems, window systems, elevator systems, restrooms,
the base Building HVAC mechanical and digital control systems, the base Building
electrical systems, and the fire and life safety systems free from latent and
structural defects, in good and proper working order and in full compliance with
all laws, building codes and ordinances which govern the use and occupancy of
office buildings.  Landlord will provide a chilled or condenser water loop for
use by Tenant for supplemental cooling needs.

 

Loading for the Building’s floors is 80 lbs/sf of live load and 20 lbs/sf of
dead load.

 

The “Base Building Shell” shall consist of the core and shell structure of the
Building, which is comprised of the following general systems and components (as
more particularly described following the table below), and includes the items
marked as “Base Building” in the following table regarding Base Building /
Tenant Improvement Interface Delineation for the Building, each of which shall
be provided at Landlord’s expense except as specifically provided below:

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

INTERIOR ARCHITECTURE

Gypsum Board Partitions

 

 

 

Main Lobby and Building Common Areas

X

 

 

Perimeter Walls (Gypsum Board and Finishes Only) at Window Head

 

X

 

Interior Columns

 

X

 

Core Walls taped, sanded and ready for paint

X

 

 

Tenant Demising Wall – Tenant to construct demising wall for Office Premises,
excluding drywall opposite to Premises side of wall.

 

1/2 Tenant

 

Premise Walls

 

X

Upper Floor Elevator Lobbies (Full Floor Tenant)

 

 

 

Walls

 

X

G-1

--------------------------------------------------------------------------------

 

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

 

Ceilings

 

X

 

Floor Covering

 

X

Upper Floor Elevator Lobbies (Multi-Tenant Floor)

 

 

 

Walls

X

 

 

Ceilings

X

 

 

Floor Coverings

X

 

Upper Floor Common Corridor Areas (Multi-Tenant Floor)

 

 

 

Demising Wall (No Gypsum Board on Tenant Side)

X

 

 

Ceilings

X

 

 

Wallcoverings/paint (Corridor Side Only)

X

 

 

Floor Coverings

X

 

 

Gypsum board on Premises side of wall, including taping, sanding and paint

 

X

Architectural Millwork

 

 

 

Lobby and Common Areas

X

 

 

Premises Entry Door, Frame, Hardware and Sidelite

 

X

 

Premises

 

X

Toilet Rooms on both multi-tenant and full floor tenant floors

 

 

 

All Interior Finishes - Ceilings, Flooring, Walls

X

 

MEP Rooms

 

 

 

Flooring, Walls

X

 

Exit Stairs and Corridors

 

 

 

All Interior Finishes - Flooring, Walls, Stair Railings

X

 

Janitor Closets

 

 

G-2

--------------------------------------------------------------------------------

 

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

 

Flooring, Walls

X

 

Entrance Lobby

 

 

 

All Interior Finishes - Ceiling, Flooring, Walls, Reception Desk

X

 

Elevator Cab - All Interior Finishes: Ceiling, Flooring, Walls

 

 

 

All Interior Finishes - Ceiling, Flooring, Walls

X

 

Loading Dock

X

 

Fitness Center

 

 

 

Men’s and Women’s Rooms complete with Showers/Changing Areas

X

 

Painting/Wallcovering

 

 

 

Main Lobby and Building Common Areas

X

 

 

Perimeter Walls

 

X

 

Core Walls

 

X

 

Interior Walls in Premises

 

X

 

Interior Columns

 

X

 

Premises Side of Lobby and Common Corridor Area Walls

 

X

Ceiling System

 

 

 

Lobby and Common Areas

X

 

 

Premises

 

X

Floor Covering

 

 

 

Lobby and Common Areas

X

 

 

Premises

 

X

Window Treatment in Premises

 

 

 

Automated Roller Shade System

X

 

G-3

--------------------------------------------------------------------------------

 

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

 

Exterior Window Treatment (Landlord shall provide Automated Roller Shades on
all exterior windows of the Premises )

X

 

 

Window Treatment – Interior Partitions and secondary shade on exterior widows
in the Premises

 

X

Doors and Hardware

 

 

 

Toilet Rooms, MEP Rooms, Egress Stairs

X

 

 

Premises

 

X

Furniture, Fixtures & Equipment in Premises

 

X

ADA CODE REQUIREMENTS

 

Building Entries, Including Entry to Retail Portion of Premises where required

X

 

 

Elevator Lobbies on Upper Floors & All Common Areas

X

 

 

Parking Structure

X

 

 

Main Building Entrance Lobby

X

 

 

Elevators

X

 

 

Toilet Rooms

X

 

 

Premises

 

X

SIGNAGE

Exterior Signage

 

 

 

Directional Site Signage

X

 

 

Tenant Identification

 

X

Interior Signage

 

 

 

Lobby and Common Areas

X

 

 

Building Directories

X

 

 

Tenant Entrance (Tenant Standard Suite Signage)

 

X

G-4

--------------------------------------------------------------------------------

 

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

 

Tenant Custom Logo

 

X

 

Tenant Wayfinding

 

X

ELECTRICAL

 

400 Amp, 480 Volt, 4-wire, 3-phase point of service on each floor, including
panel and main breaker

X

 

 

Landlord Supplied Power

X

 

 

Distribution from main Switch Gear to Secondary, Electrical Closet including
Panels and Transformers (per Base Building drawings)

X

 

 

Distribution from Secondary Electrical Closet to Tenant Space

 

X

 

Backup Power and Special Electrical Requirements

 

X

 

Emergency Backup Generators - Building Shell

X

 

 

Emergency Backup Generators - Tenant Loads

 

X

Emergency Lighting

 

 

 

Entrance Lobby, Toilet Rooms and Egress Stairs

X

 

 

Premises Lights and Exit Signs

 

X

 

Site Lighting

X

 

Light Fixtures

 

 

 

Lobby, Toilet Rooms, MEP Rooms, Egress Stairs

X

 

 

Premises

 

X

 

Site Lighting

X

 

Convenience Outlets

 

 

 

Entrance Lobby Corridors, Toilet Rooms and MEP Rooms

X

 

 

Premises and Premises side of Lobby, Common areas and Cores

 

X

Voice/Data Distribution

 

 

G-5

--------------------------------------------------------------------------------

 

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

 

Vertical Risers and Cores (Incumbent Local Exchange Carrier)

X

 

 

Horizontal Distribution within Tenant and Core Areas

 

X

 

Outlets in Premises

 

X

Communications Equipment (Tenant Selected Service Provider)

 

X

MECHANICAL

Exhaustive/Ventilation -- Common Areas

 

 

 

MEP Rooms

X

 

 

Toilet Rooms

X

 

 

Elevator Shafts

X

 

Building Cooling HVAC

 

 

 

Boiler and Cooling Tower Pumps and Vertical Riser Piping

X

 

 

Condenser Water Loop Supplied to each floor with valved and capped stub-outs

X

 

 

Return Air Grills in common areas

X

 

 

Diffusers - Interior

 

X

 

Perimeter Slots

 

X

 

Heat Pumps in Lobby and Common Areas on Level 1.
Typical office level lobbies and common areas served via central VAV system.

X

 

 

Thermostats/Sensors - Common Areas

X

 

 

Thermostats/Sensors - Tenant Areas

 

X

 

Fan Powered VAV Units

 

X

 

Ductwork from Tenant VAVs

 

X

Supplemental Cooling Equipment

 

 

 

Data and Telecommunication Rooms (in Tenant Areas)

 

X

G-6

--------------------------------------------------------------------------------

 

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

 

Units (power, piping, controls)

 

X

 

Electrical and Condenser Water Meter Requirements above Base Building Systems

 

X

FIRE PROTECTION

 

Elevator Lobby Fire Doors / Hold-Opens / Hardware

X

 

 

Basic core and shell system per Authority Having Jurisdiction (AHJ)
requirements on each floor

X

 

Sprinkler Systems

 

Code Required Sprinkler Standpipes

X

 

 

Horizontal Sprinkler Mains

X

 

 

Lobby and Common Area branch piping and drops

X

 

 

Premises: Code required branch piping and turned up sprinkler heads

X

 

 

Premises: Code required drops and heads compatible with tenant layout

 

X

SECURITY / ACCESS CONTROL

 

Building Entry Doors

X

 

 

After Hours Access from Main Lobbies and parking areas via elevators

X

 

 

Locker Room Controlled Access

X

 

 

Tenant Doors & Tenant Areas

 

X

ARCHITECTURAL & ENGINEERING

 

Interior Design and Programming

 

X

 

Architectural Space Planning

 

X

 

Construction Drawings

 

X

 

Mechanical, Electrical and Plumbing Engineering

 

X

 

Construction Administration

 

X

G-7

--------------------------------------------------------------------------------

 

 

DESCRIPTION

BASE
BUILDING

TENANT
WORK

OTHER ENGINEERING

 

Base Building Structural Loading Evaluation

 

X

 

Base building Consultant Time at Project Meetings (Base Building Coordination)

X

 

 

Base Building MEP System Impact Evaluation

 

X

 

Testing, if required

 

X

 

Water and sewer tap fee adjustment

 

X

 

Insurance Premiums Relating to Work

 

X

ITEMS OUTSIDE OF TENANT IMPROVEMENT  ALLOWANCE – DIRECT RESPONSIBILITY OF TENANT

 

Telephone/Internet Service

 

X

 

Landlord, at Landlord’s expense, and in addition to the Tenant Finish Allowance,
shall provide the Base Building systems further described below (“Landlord’s
Base Building Work”) except for those items specifically noted as being part of
the Tenant Work.

 

HVAC Systems – Cooling:

  

OFFICE LEVELS: Office levels will be cooled from a central chilled water plant
located on the main roof, consisting of chillers and a cooling tower. Tenant
cooling zones will be provided by cooling-only VAV terminal units and
distribution ductwork. Landlord shall provide HVAC cooling capacity to the
Premises equal to not less than one ton per 500 square feet and the HVAC system
shall be in compliance with current ASHRAE performance standards, including, but
not limited to, the following HVAC Operating Criteria/Minimum Standards:

 

 

 

 

 

Summer: Not more than 75 degrees Fahrenheit dry bulb inside when outside
temperature reaches a high of up to 95 degrees Fahrenheit dry bulb, 59 (cooling
coil) and 64 (cooling tower) degrees wet bulb.

 

 

 

 

 

Winter: Not less than 72 degrees Fahrenheit dry bulb inside when outside
temperature reaches a low of down to -10 degrees Fahrenheit dry bulb.

 

 

 

G-8

--------------------------------------------------------------------------------

 

 

 

 

TENANT SUPPLEMENTAL COOLING: Condenser water will be provided to each office
level by a central riser, with valved and capped stub-out, for tenant
supplemental equipment cooling. Supplemental equipment cooling will be available
on a 24/7 basis for future tenant use.

 

 

 

 

 

GROUND LEVEL: Condenser water will be provided to the retail level by a central
riser, with valved and capped stub-out, for retail space and code minimum
ventilation cooling. Retail cooling will be available to Tenant on a 24/7 basis.

 

 

 

HVAC Systems – Heating:

 

OFFICE LEVELS: Perimeter heating on the office levels will be provided from a
central hot water plant located on the main roof, consisting of gas-fired
boilers. Tenant heating zones will be provided by fan-powered VAV terminal units
with hot water coils and distribution ductwork.

 

 

 

 

 

GROUND LEVEL: The Building will provide condenser water stubs with hot water
injection at the penthouse for Tenant’s heat pumps.

 

 

 

Air Distribution:

 

The main VAV air handling systems will consist of site-erected assemblies
located on the main roof, and will be capable of 100% air-side economizer
operation for enhanced outdoor air delivery and energy efficiency. Airflow
monitoring at the outside air intakes will be provided to insure code minimum
outside air at all times. Merv 8 and Merv 13 filtration is provided for indoor
air quality measures.

 

 

 

 

 

Supply air risers will serve each office level from the air handling systems,
and each office level will be provided with a primary air duct loop,
interconnected for redundancy. Return air will be provided by the ceiling plenum
on each office level.

Building Management

 

and Control System:

 

A building management and control system shall be provided with full electronic
based direct digital control microprocessor. This will allow the management of
the HVAC System in the Building to provide increased energy efficiency and
tenant comfort.

 

 

 

 

 

Landlord’s Base Building Shell shall include providing Tenant with distribution
from the central chilled water plant, the central hot water plant and the
central air handlers to each floor of the Office Premises.

 

 

 

G-9

--------------------------------------------------------------------------------

 

 

 

 

The Tenant Work shall include distribution from the primary air duct and
installation of the VAV boxes and other system components within the Office
Premises.

 

 

 

 

 

 

Fire Alarm System:

 

Landlord shall install a complete fire alarm system in compliance with all
applicable codes for Base Building Shell certificate of occupancy. This shall
include the parking garage and first floor common areas such as the lobby, truck
dock, mechanical and electrical rooms. This also shall include common areas on
individual office floors such as restrooms, stairwells and mechanical and
electrical rooms.

 

 

 

 

 

The Base Building Shell central fire alarm system shall consist of a central
control panel on the main floor with remote power supplies located within the
telephone closet of each office floor. The Base Building Shell central system
shall be sized with capacity to meet the requirements of the Premises.

 

 

 

 

 

All necessary programming of the system shall be provided by the Tenant at
Tenant’s cost, subject to reimbursement from the Tenant Finish Allowance, as
part of the Tenant Work.

 

 

 

 

 

The system shall include the following:

 

 

 

 

 

Manual pull stations

Speaker horns and visual strobes (ADA approved)

Water flow alarms and tamper switch monitoring coordinated with the fire
protection system

Smoke detectors at elevator lobbies, which interface with the elevator control
system

Smoke detectors at air handling units

Additional monitoring and indicating devices as required by local codes

Fireman’s telephone system utilizing two-way permanent phones and phone jacks

 

 

 

Temperature Controls:

 

A Direct Digital Control (DDC) system will be provided for Building operation
and control. Tenant shall connect Tenant’s HVAC system for the Premises to the
Base Building DDC system.

 

 

 

G-10

--------------------------------------------------------------------------------

 

 

Plumbing Systems:

 

Under floor sanitary and storm sewer systems will be provided with PVC plastic.
Above floor waste, vent, and storm piping will be provided with NH cast iron.
Domestic water piping will be Type L copper, and gas piping will be schedule 40
black steel. Primary and overflow drains will be routed vertically from the main
roof. Drains are provided at the Balconies.

 

 

 

 

 

Core fixtures include wall mounted water closets, counter-mount lavatories, and
wall hung urinals. Each fixture will be provided with battery-operated sensors.
Hot water will be provided by electric water heaters. Dual level handicap
electric water coolers will serve each level. Domestic water service includes a
booster pump system, and water meter. Wet stacks will be routed vertically at
the cores for future tenant connection to waste, vent, and cold water lines.

 

 

 

Electrical:

 

Base Building core electrical service room shall provide tenant floor service at
480/227V feeders and electrical panel with main panel breaker. These panels and
breakers shall be sized in accordance with Tenant required loads and rentable
square footage requirements. Tenant panels shall all have provisions for
sub-metering capability if required by Landlord. Landlord shall be responsible
for installing submeters, including the cost of equipment and
installation.  Electrical feeder providing Tenant’s demand load shall be 0.6
watts/ sf for lighting (277 volt) and 6.0 watts / sf of convenience service (120
volt) with 4 watts/ sf for HVAC.

 

 

 

 

 

The Tenant Work shall include all distribution (conduit and wire) circuit
breakers from Landlord provided panels on tenant floor to tenant space
terminations which shall be at Tenant’s expense, subject to reimbursement from
the Tenant Finish Allowance.

 

 

 

 

 

A base Building diesel powered emergency generator and standby power
distribution system utilizing automatic transfer switches shall be provided to
serve the following loads: 

 

 

 

 

 

Stair emergency lighting 

Fire Command Station 

Service elevator as well as one passenger elevator in each bank 

Fire alarm system 

Fire pump 

Tenant exit way emergency lighting 

 

 

 

G-11

--------------------------------------------------------------------------------

 

 

Roof:

 

Roof system shall be an EPDM single-ply membrane roof with a minimum 90 mil
thickness and (20) year warranty.

 

 

 

Parking Garage:

 

Controlled access parking garage shall be provided for office tenant use.
Parking garage shall accommodate handicapped parking, higher van-type vehicles
on the lower levels with lower height / compact vehicles on the second through
eighth levels. Controlled access from the parking garage to elevators shall
promote more secured parking access to tenant floors. Parking garage shall be
fully sprinklered and naturally ventilated. Lighting shall be of commercial
quality lighting levels promoting further safety for tenants.

 

 

 

Telecommunications:

 

A main telephone/communications room will be located near the point of service
located off the alley on the ground floor of the Building.  A series of sleeves
will be provided at each level for main vertical distribution.  Tenant shall
have the right to utilize its pro-rata share of the main building sleeves, at no
cost.

 

 

 

 

 

The Tenant Work shall include all individual tenant telephone switches and
equipment which shall be located within the Premises by Tenant’s service
provider.

 

 

 

Interior Lobby/Core Area:

 

LOBBY

 

 

The ground floor office lobby will project a striking first impression of
visitors to the Building.  Material will be a mixture of natural stone,
architectural wood paneling and accent metal to project a distinguished
first-class office building.  An office directory will give clear direction for
visitors to office tenants through state-of-the-art display. Architectural
design will showcase the quality of a true Class “AA” office building through
material selections, lighting and interior design.  Secured electronic access
will be controlled through the most up-to-date technology available for tenant
safety.

 

 

 

 

 

LOADING DOCK

 

The loading dock access shall be provided to allow for tenant and vendor
deliveries through access into the building freight elevator. The loading dock
area shall include one (1) trailer truck slip with leveler, and one (1) straight
truck slip with lift, trash and recycling area.

 

 

 

G-12

--------------------------------------------------------------------------------

 

 

 

 

FITNESS CENTER

 

A state-of-the art fitness center, including cardio equipment, weight machines,
and electronic media, will be provided in the building for tenant use. Women’s
and men’s locker rooms will be equipped with showers, toilets and changing
areas. These will be for the tenants’ well-being, allowing for work outs any
time of the day.

 

 

 

 

 

HIGH SPEED TRACTION ELEVATORS

 

Office Levels Destination Dispatch for Improved Travel Times (6) 1000 fpm,
3,500lbs Elevators: with 8’-0” Ceiling Heights

 

 

 

 

 

Parking Levels

 

(2) 3,500lbs Elevators: with 8’-0” Ceiling Heights, Cab Dimensions

 

 

 

 

 

Service Elevator (All Levels)

 

4,500lbs Elevators: with 10’-0” Ceiling Height, Cab Dimensions

 

The following is intended to outline the base condition for the retail shell
within the Building when turned over to the retail tenant. All work below is to
be completed by Landlord as part of Landlord’s Base Building Work, at Landlord’s
expense, except for those items specifically noted to be part of the Tenant
Work.  All other tenant improvements to the Retail Premises, not described in
this Exhibit will be included in the Tenant Work. 

 

SHELL: The shell will include exterior wall framing for all exterior walls and
all walls separating the retail portion of the Retail Premises from the
Building’s common areas including, but not limited to thermal insulation with
vapor barrier, doors, glass storefront and all exterior and common area wall
structural components and finishes, pursuant with construction specifications
and City of Denver building codes. Drywall on inside surface of exterior walls
and Building common area walls will be included in the Tenant Work.

 

FLOOR: The floor will be prepared subgrade soil ready for tenant below grade
utility rough-in. Cost of 5” concrete slab, 15 mil vapor retarder, and 4”
crushed stone drainage layer will be the responsibility of the Tenant pursuant
to Landlord’s reasonable geotechnical requirements

 

DEMISING WALLS: Demising walls separating the Retail Premises from the common
areas of the Building will consist of  light gauge metal stud framing and will
have drywall applied on the common area side only, floor to underside of deck
above, and Landlord shall be responsible for all finishes on the common area
side of such demising wall. The demising wall between the Retail Premises and
the

G-13

--------------------------------------------------------------------------------

 

 

balance of Retail “A” shall be constructed by Landlord.  Tenant shall be
responsible for installation of the drywall on the Retail Premises side of such
demising wall. Drywall for the side of any demising wall that is in another
retail tenant space shall be provided by the other retail tenant.

 

-Demising wall to have 6” soundproofing insulation installed by Tenant, floor to
deck above, at Tenant’s expense.

-Tenant responsible for achieving drywall fire rating if required by code.

 

CEILING: Ceiling will be “as-is” exposed cast in place, post tensioned concrete
with exposed plumbing where required for the floor above. Additional suspended
ceiling systems are allowed with selection of style, type and manufacturer to be
at Tenant’s discretion. Design and installation of suspended ceiling, if any,
will be included in the Tenant Work.

 

RESTROOM: Landlord will deliver a capped 4” sanitary line stub for Tenant
connection of restroom facilities. Design, construction, and cost of restroom
within the Retail Premises will be the responsibility of Tenant.

 

WATER, SEWER AND GAS: Landlord will stub water, sewer and gas systems to the
Retail Premises, from Building utility systems. Landlord is responsible for
installing sub meters for Landlord’s use in separately metering water and gas
consumption. From Landlord provided point of connections, Tenant shall be
responsible, at its sole cost, for the extension and installation from the stub
of all utilities.

 

Landlord provided stub outs are as follows:

 

Retail A – Large Retail Area of which the Retail Premises is part

 

-2” domestic cold water line valved and capped tied to the main building water
service

-4” sanitary sewer line connected to the building sanitary sewer system

-4” grease waste connection to the common grease interceptor

-4” sanitary vent line capped

-2”natural gas line

 

GREASE INTERCEPTOR: Landlord will provide One (1) grease interceptor of
approximately 5,000 gallons located under the floor slab of the garbage/loading
area for common use by the retail tenant(s) in the Building.

 

FIRE PROTECTION: Landlord will provide a NFPA-UL normal hazard fire sprinkler
system for shell condition, complete with upright heads located at the fire
protection lines in the Retail Space. Tenant to re-configure for final build
based on tenant improvement layout.

 

VENTING: Landlord will provide a ventilation slab cut out at Landlord selected
location in the level 2 floor slab above the Retail Premises. Extension of the
necessary exhaust and supply air ductwork shall be designed and completed by
Tenant at Tenant’s expense. Final exhaust louver location is

G-14

--------------------------------------------------------------------------------

 

 

subject to Landlord’s approval. Cost of a room enclosure for ductwork and/or
equipment at level 2 parking floor will be the responsibility of the Tenant.

 

HEATING AND AIR CONDITIONING: Landlord will provide electric heater(s) for
temporary freeze protection of the vacant retail space in the Building.
Condenser water will be provided to the Retail level by a central riser, with
valved and capped stub-outs, for Retail space heating and cooling. Permanent
heating, cooling systems, distribution ductwork, grilles, diffusers, etc., for
the final HVAC system are the Tenant’s responsibility and expense. Fresh air
supply and distribution of same are also the Tenant’s responsibility and expense
and shall be obtained from the Landlord’s designated locations.

 

ELECTRICAL: Landlord is responsible for installing a sub meter for Landlord’s
use in separately metering electricity consumption.

 

Retail A: Landlord will provide one 277/480V, 700 amp main electrical
panel/service located within the premises at the rear wall of the Retail
Premises. The Tenant Work will include installation of a sub panel from the main
panel sized depending on power requirements. Landlord has made provisions for an
additional 400 AMP main panel should additional power be required.

 

LIGHTING FIXTURES:  All interior lighting to be provided at a later date by
Tenant. Landlord will provide code compliant lighting for vacant retail space.

 

COMMUNICATIONS: Landlord will provide a 2” conduit with pull string for
telephone/data service into the Retail Premises to a point determined by
Landlord for Tenant’s exclusive use.

 



G-15

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

 

TENANT BUILDING STANDARD FINISHES

 

Building Standards

 

Typical Ceilings (Visible from Exterior Grade)

 

Height- approximately 10’-0” above finished floor

 

Type - Armstrong Dune Tegular 2’X2’ lay-in tile with Suprafine 9/16” suspension
system, color white.

 

Perimeter Cove/Shade Pocket

 

TI contractor to provide the attached perimeter soffit detail [Sketch–SKM.01 to
be provided to Tenant’s Contractor by Landlord] identifying the framing, drywall
and shade pocket standard required at the ceiling of exterior walls of the
Premises.

 

Prime and paint exposed soffit gypsum wall board, Sherwin Williams
“Silverpointe” [SW 7653] with satin finish.

 

Roller Shade Requirements

 

Landlord, at Landlord’s expense, to provide entire automated roller shade
system as per Exhibit G to the Lease, including all materials and installation.

 

Accommodate space for 4124 Pocket housing with a 3” closure per shade pocket
per detail [SKM.01 to be provided to Tenant’s Contractor by Landlord].

 

TI contractor to coordinate on placement of motors with Landlord’s shade
contractor and make the electrical tie-ins from the base building junction boxes
to the motor locations, to be provided to Tenant’s Contractor by
Landlord.  “Shade device connection point layout” drawing for junction boxes
located at approx. every other column.

 

If blackout shades are desired a second in-line pocket will sit adjacent to
primary shade pocket. Reference attached detail [Sketch–SKM.01 to be provided to
Tenant’s Contractor by Landlord] for location.

 

One Hour Fire Rated Assembly at North Curtain Wall

 

Tenant’s Contractor required to maintain 1-hr fire rated separation as
designed/constructed.  Landlord to provide Tenant’s Contractor with detail for
drywall assembly and location.

G-1-1

--------------------------------------------------------------------------------

 

 

Drywall to be 5/8” Type ‘X’ gypsum wall board. Landlord to provide typical
detail [SKM.02].

 

Framing provided by Landlord’s Contractor, interior gypsum wall board by tenant
contractor.

 

Interior Light Fixtures (Light Visible from Exterior)

 

Light temperature = Correlated Color Temperature (CCT) should be within +/-7%
of 3000K and shall have a Color Rendering Index (CRI) of at least 80 or higher.

 

 



G-1-2

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

COMMENCEMENT DATE CERTIFICATE

 

 

 

 

STATE OF

 

)

 

 

) ss.

 

 

 

COUNTY OF

 

 

 

 

[___________], a [___________], and [___________], a [___________], Landlord and
Tenant respectively in that certain Lease Agreement dated _________________,
20___, covering certain premises in the [___________], located at 1401 Lawrence
Street, Denver, Colorado 80202, do hereby declare and stipulate that the
Delivery Date occurred on ___________, 20___, that the Commencement Date of said
Lease Agreement is _____________________, 20____, and that the Expiration Date
of said Lease Agreement is ____________________, 20___ at _________ p.m.

 

 

LANDLORD:

 

TENANT:

 

,

 

,

a

 

 

 

a

 

 

LANDLORD:

 

TENANT:

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

 



H-1

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

JANITORIAL / CLEANING SPECIFICATIONS

 

A.Office Areas

 

1.Empty, clean and damp dust all waste receptacles and remove waste paper and
rubbish from the Premises nightly; wash receptacles as necessary.

 

2.Vacuum all rugs and carpeted areas in offices, lobbies and corridors nightly.

 

3.Hand dust and wipe clean all office furniture, files, fixtures, and all other
horizontal surfaces nightly.  Desks and other furniture must be reasonably
cleared of all items by Tenant to be eligible hereunder.

 

4.Damp wipe and polish all glass furniture tops nightly.  Furniture must be
reasonably cleared of all items by Tenant to be eligible hereunder.

 

5.Remove all finger marks and smudges from all vertical surfaces, including
doors, door frames around light switches, private entrance glass and partitions
nightly.

 

6.Wash clean all water coolers nightly.

 

7.Damp mop spillage in office and public areas as necessary.

 

8.Damp dust all telephones as necessary.

 

B.Wash Rooms

 

1.Mop, rinse and dry floors nightly.

 

2.Scrub floors as necessary.

 

3.Clean all mirrors, bright work and enameled surfaces nightly.

 

4.Wash and disinfect all basins, urinals and bowls nightly and clean undersides
of rim of urinals and bowls.

 

5.Wash both sides of all toilet seats with soap and water and disinfectant
nightly.

 

6.Damp wipe nightly, wash with disinfectant when necessary, all partitions, tile
walls and outside surfaces of all dispensers and receptacles.

 

7.Empty and sanitize all receptacles and sanitary disposals nightly; thoroughly
clean and

I-1

--------------------------------------------------------------------------------

 

 

wash as needed.

 

8.Fill toilet tissue, soap, towel, and sanitary napkin dispensers nightly.

 

9.Clean flushometers, piping, toilet seat hinges and other metal work nightly.

 

10.Wash and polish all walls, partitions, tile walls and enamel surfaces from
trim to floor monthly.

 

C.Floors

 

1.Ceramic tile, marble and terrazzo floors to be swept and buffed nightly, and
washed or scrubbed as necessary.

 

2.Vinyl composition, asphalt, vinyl, rubber or other composition floors and
bases to be swept nightly using dust-down preparation.

 

3.Tile floors in office areas to be buffed monthly.

 

4.All floors to be stripped and rewaxed at Tenant’s request and billed to
Tenant.

 

5.All carpeted areas and rugs to be vacuum cleaned nightly.

 

6.Carpet shampooing will be performed at Tenant’s request and billed to Tenant.

 

D.Glass

 

1.Clean glass entrance doors and adjacent glass panels nightly.

 

E.High Dusting (Quarterly)

 

1.Dust and wipe clean all closet shelving when empty and carpet sweep or dry mop
all floors in closets if such are empty.

 

2.Dust all picture frames, charts, graphs and similar wall hangings.

 

3.Dust clean all vertical surfaces such as walls, partitions, doors, door bucks
and other surfaces above shoulder height.

 

4.Damp dust all ceiling air conditioning diffusers, wall grilles, registers and
other ventilating louvers as needed.

 

5.Dust the exterior surface of lighting fixtures as needed.

 



I-2

--------------------------------------------------------------------------------

 

 

F.Day Service

 

1.At least once, but not more than twice during the day, check the men’s
washrooms for soap, towel and toilet tissue replacement.

 

2.At least once, but not more than twice during the day, check lady’s washrooms
for soap, towel, toilet tissue and sanitary napkin replacement.

 

3.Vacuum elevator cabs as necessary.

 

4.There will be a constant surveillance of public areas to ensure cleanliness.

 

G.General

 

1.Wipe, clean and polish all metal hardware, fixtures and other bright work
nightly.

 

2.Dust and/or wash all directory boards as required, remove fingerprints and
smudges nightly.

 

3.Maintain Building lobby, corridors and other public areas in a clean
condition.

 

CLEANING SPECIFICATIONS - FREQUENCY SUMMARY

 

Primary Item

Achievement

Frequency

 

 

 

Entrance

 

 

 

 

 

Steps and foyer

Police and sweep

5 x week

Door glass and frames

Clean

5 x week

 

 

 

Public Areas

 

 

 

 

 

Floors-carpet

Vacuum and spot clean

5 x week

Floors-composition

Dust sweep and spot mop

5 x week

Furnishings

Dust

5 x week

Drinking fountains

Clean and disinfect

5 x week

Walls, doors and frames

Spot clean

5 x week

Telephones

Damp wipe

5 x week

Janitor closets

Keep clean

5 x week

Stairs

Sweep

1 x week

Metal plates and knobs

Polish

1 x week

Ledges, sills and rails

Dust

1 x week

Stairs (all)

Dust mop and spot clean

1 x month

Light fixtures

Polish

1 x month

I-3

--------------------------------------------------------------------------------

 

 

Walls

Lambs wool dust

1 x quarter

Window coverings

Dust of vacuum

1 x quarter

Floors-carpet

Shampoo

As requested (billed to Tenant)

 

Work Areas (General and private offices, conference and sales rooms)

 

 

 

Floor-carpet

 

 

Traffic lanes

Vacuum

5 x week

All areas

Vacuum

1 x week

Floors-composition

Dust sweep and spot mop

5 x week

Trash receptacles

Empty and clean

5 x week

Trash

Collect

5 x week

Telephones

Damp wipe

5 x week

Furnishings - horizontal

Dust

5 x week

Glass desk tops

Clean

5 x week

Glass partitions

Spot clean

1 x week

Doors and frames

Dust

1 x week

Walls and switchplates

Spot clean

1 x week

Furnishings - vertical

Dust

1 x week

Low ledges and sills

Dust

1 x month

High ledges and grills

Dust

1 x 2 months

Light fixtures - exterior surfaces

Dust or vacuum

1 x quarter

 

 

 

Restrooms

 

 

 

 

 

Floors

Mop and disinfect

5 x week

Receptacles

Empty and disinfect

5 x week

Fixtures

Scour and disinfect

5 x week

Dispensers

Refill and clean

5 x week

Mirrors

Wash and clean

5 x week

Bright metal

Clean and polish

5 x week

Walls, dividers and doors

Spot clean or wash

5 x week

Furnishings

Dust or vacuum

5 x week

Vents and lights

Dust or vacuum

1 x week

Floors

Machine scrub

As needed

 

 

 

Windows

 

 

Exterior wall windows

Clean

1 x quarter

21st Floor patio windows

Clean

1 x week

 

 



I-4

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

HVAC PARAMETERS

 

The Building Standard HVAC system is designed to maintain, and other than as set
forth below, at all times during the Term will maintain, temperatures within the
Premises in compliance with current ASHRAE performance standards, including, but
not limited to, the following HVAC Operating Criteria/Minimum Standards: 

 

Summer:  Not more than 75 degrees Fahrenheit dry bulb inside when outside
temperature reaches a high of up to 95 degrees Fahrenheit dry bulb, 59 (cooling
coil) and 64 (cooling tower) degrees wet bulb. 

 

Winter:  Not less than 72 degrees Fahrenheit dry bulb inside when outside
temperature reaches a low of down to -10 degrees Fahrenheit dry bulb. 

 

(the “Temperature Standards”).

 

In the event Tenant, or any of its employees, has requested a temperature
outside of the range of the Temperature Standards, Landlord shall not be
considered in violation of the Temperature Standards; provided that Landlord
shall use reasonable good faith efforts to accommodate individual temperature
preferences to the extent that any adjustments made for such purpose will not
negatively affect Landlord’s ability to maintain appropriate temperatures for
other HVAC zones or other occupants of the Premises.

 

The Building Standard HVAC system shall be designed to include hard duct
distribution to Building’s common areas and point of entry into the Premises and
main medium pressure duct loop and connection to the main riser for each floor,
and shall be designed for a series fan powered box connected to a primary
variable air volume duct.

 

Notwithstanding the foregoing, Landlord shall not be required to maintain the
Temperature Standards under any of the following circumstances:

 

(a)Tenant, or any of its employees, has adjusted or modified any components or
controls of the HVAC system or otherwise tampered with the HVAC system, as to
any portions of the Premises affected by such adjustments, modifications, or
tampering.

 

(b)Tenant makes any alterations to the Premises which are not approved by
Landlord pursuant to the terms of this Lease or Tenant fails to comply with any
of the Rules and Regulations, which alteration or violation directly impacts
Landlord’s ability to maintain the Temperature Standards, as to any portion of
the Premises in which any failure to maintain the Temperature Standards is
affected by such alteration or failure by Tenant.

 

 



J-1

--------------------------------------------------------------------------------

 

 

EXHIBIT k

 

WIRE OR ACH PAYMENT INSTRUCTIONS

 

 

 

 

 

Bank of America

 

100 West 33rd Street

 

New York, NY  10001

 

 

 

ABA Routing No.:

026009593

 

 

 

 

Swift #:

WFBIUS6S

 

 

 

 

For credit to

Renshan LP

 

 

A/C 3340-1847-3439

 

 

3751 Victoria Park Avenue

 

 

Toronto, Ontario  M1W 3Z4

 

 



K-1

--------------------------------------------------------------------------------

 

 

EXHIBIT L

 

TENANT IMPROVEMENT REQUIREMENTS FOR LEEd

 

The Landlord is to strive for LEED Gold level rating for the Core & Shell
project and is seeking LEED Certification for the Base Building Project.  The
Tenant supports that effort and agrees to comply with the following LEED
prerequisites/credits as listed below to meet LEED Certification within the
Tenant Improvements, subject to the conformance with USGBC/GBCI (United States
Green Building Council/Green Building Certification Institute) requirements:

 

LEED prerequisite EAp3, Fundamental Refrigerant Management:

 

Tenant is prohibited from installing HVAC&R equipment
containing chlorofluorocarbons (CFCs) and fire suppression systems containing
any ozone-depleting substances.

 

LEED prerequisite IEQp1, Minimum Ventilation:

 

Tenant is required to comply with the minimum ventilation requirements of
Sections 4 through 7 of ASHRAE Standard 62.1-2007.

 

LEED credit EAc4, Enhanced Refrigerant Management:

 

Any new HVAC&R equipment installed by tenants containing 0.5 lbs or more of
refrigerant must comply with the requirements of the LEED Energy & Atmosphere -
Enhanced Refrigerant Management credit (EAc4).  Below are the types of
refrigerants and their respective maximum quantities that can be installed by
the tenant:

 

Refrigerant

lbs/ton

HFC-410A

2.96

HFC-407C

3.29

HFC-404A

8

HFC-507A

8

 

If equipment capacities exceed the amount of reserve capacity provided by
the base building cooling towers, or if refrigerant charge (lbs)/capacity (ton)
ratios exceed those listed above, then the requirements of EAc4 must be proven
to be met for the building as a whole.

 

LEED credit IEQc1, Outdoor Air Delivery Monitoring:

 

Tenant is required to install a CO2 monitor in the breathing zone (between 3-6
feet) of all densely occupied spaces, and the monitors must be programmed to
generate an alarm when conditions vary by 10% or more from the design value.  A
densely occupied space is defined as spaces with a design occupant density of 25
people or more per 1,000 square feet.

 



L-1

--------------------------------------------------------------------------------

 

 

LEED credit EAc1, Optimize Energy Performance:

 

Tenant must install lighting at 0.6 Watts per square foot or less using the
building area method of calculation.

 

LEED credit EAc5, Indoor Pollutant Source Control:

 

Tenant must sufficiently exhaust each space where hazardous gases or chemicals
may be present or used. For each of these spaces, provide self-closing doors and
deck-to-deck partitions or hard-lid ceiling. Exhaust rate must be at least 0.50
cfm per square foot with no air recirculation with pressure differential with
surrounding spaces at least 5 Pa on average and 1 Pa at a minimum when doors are
closed. Any tenant that provides mechanical equipment (outdoor air supply
system) system must be equipped with MERV 13 filtration media.

 

L-2

--------------------------------------------------------------------------------